Exhibit 10.1

Certain identified information has been excluded from the exhibit because it is
both not material and would likely cause competitive harm to the registrant if
publicly disclosed.

 

 

 

BACKSTOP COMMITMENT AGREEMENT

AMONG

NOBLE CORPORATION PLC,

THE OTHER DEBTORS PARTY HERETO

AND

THE BACKSTOP PARTIES PARTY HERETO

Dated as of October 12, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     3  

Section 1.1 Definitions

     3  

Section 1.2 Additional Defined Terms

     16  

Section 1.3 Construction

     18  

ARTICLE II BACKSTOP COMMITMENT

     19  

Section 2.1 The Rights Offering

     19  

Section 2.2 The Backstop Commitment

     20  

Section 2.3 Backstop Party Default

     21  

Section 2.4 Backstop Escrow Account Funding

     23  

Section 2.5 Closing

     23  

Section 2.6 Designation and Assignment Rights

     24  

ARTICLE III BACKSTOP PREMIUMS AND EXPENSE REIMBURSEMENT

     25  

Section 3.1 Backstop Premiums

     25  

Section 3.2 Payment of Backstop Premiums

     26  

Section 3.3 Expense Reimbursement

     26  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE DEBTORS

     27  

Section 4.1 Organization and Qualification

     28  

Section 4.2 Corporate Power and Authority

     28  

Section 4.3 Execution and Delivery; Enforceability

     29  

Section 4.4 Authorized and Issued Share Capital

     29  

Section 4.5 Issuance

     30  

Section 4.6 No Conflict

     31  

Section 4.7 Consents and Approvals

     31  

Section 4.8 Arm’s Length

     31  

Section 4.9 Financial Statements; Undisclosed Liabilities

     32  

Section 4.10 Company SEC Documents and Disclosure Statement

     32  

Section 4.11 Absence of Certain Changes

     33  

Section 4.12 No Violation; Compliance with Laws

     33  

Section 4.13 Legal Proceedings

     33  

Section 4.14 Labor Relations

     33  

Section 4.15 Intellectual Property

     34  

Section 4.16 Title to Real and Personal Property

     35  

Section 4.17 No Undisclosed Relationships

     36  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 4.18 Licenses and Permits

     36  

Section 4.19 Environmental

     36  

Section 4.20 Tax Matters

     38  

Section 4.21 Company Plans

     39  

Section 4.22 Internal Control Over Financial Reporting

     41  

Section 4.23 Disclosure Controls and Procedures

     41  

Section 4.24 Material Contracts

     41  

Section 4.25 No Unlawful Payments

     42  

Section 4.26 Compliance with Money Laundering Laws

     42  

Section 4.27 Compliance with Sanctions Laws

     42  

Section 4.28 No Broker’s Fees

     43  

Section 4.29 No Registration Rights

     43  

Section 4.30 Ownership of Drilling Units

     43  

Section 4.31 Insurance

     43  

Section 4.32 Investment Company Act

     44  

Section 4.33 Alternative Transactions

     44  

Section 4.34 No Other Representations or Warranties

     44  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

     44  

Section 5.1 Incorporation

     44  

Section 5.2 Corporate Power and Authority

     44  

Section 5.3 Execution and Delivery

     44  

Section 5.4 No Conflict

     45  

Section 5.5 Consents and Approvals

     45  

Section 5.6 No Registration

     45  

Section 5.7 Purchasing Intent

     45  

Section 5.8 Sophistication; Investigation

     46  

Section 5.9 No Broker’s Fees

     46  

Section 5.10 Sufficiency of Funds

     46  

Section 5.11 Legal Proceedings

     46  

Section 5.12 Arm’s Length

     46  

ARTICLE VI ADDITIONAL COVENANTS

     47  

Section 6.1 Approval of the Requisite Backstop Parties

     47  

Section 6.2 Orders; Plan and Disclosure Statement

     47  

Section 6.3 Debtors’ Covenants

     48  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 6.4 Backstop Parties’ Covenants

     50  

Section 6.5 Antitrust and Foreign Investment Approval

     51  

Section 6.6 Access to Information

     53  

Section 6.7 Financial Information

     53  

Section 6.8 Alternative Transactions

     54  

Section 6.9 Commercially Reasonable Efforts

     55  

Section 6.10 Exit Revolver

     56  

Section 6.11 New Board of Directors

     56  

Section 6.12 Registration Rights Agreement

     56  

Section 6.13 Blue Sky

     57  

Section 6.14 No Integration; No General Solicitation

     57  

Section 6.15 Fungibility and Liquidity

     57  

Section 6.16 Use of Proceeds

     58  

Section 6.17 Legends

     58  

Section 6.18 Issuer Joinder

     59  

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

     59  

Section 7.1 Conditions to the Obligation of the Backstop Parties

     59  

Section 7.2 Waiver of Conditions to Obligation of Backstop Parties

     61  

Section 7.3 Conditions to the Obligation of the Company

     62  

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION

     63  

Section 8.1 Indemnification Obligations

     63  

Section 8.2 Indemnification Procedure

     64  

Section 8.3 Settlement of Indemnified Claims

     65  

Section 8.4 Contribution

     65  

Section 8.5 Treatment of Indemnification Payments

     65  

Section 8.6 Survival

     65  

ARTICLE IX TERMINATION

     66  

Section 9.1 Termination Rights

     66  

Section 9.2 Effect of Termination

     68  

ARTICLE X GENERAL PROVISIONS

     70  

Section 10.1 Notices

     70  

Section 10.2 Assignment; Third Party Beneficiaries

     71  

Section 10.3 Prior Negotiations; Entire Agreement

     71  

Section 10.4 Governing Law; Venue

     72  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 10.5 Waiver of Jury Trial

     72  

Section 10.6 Counterparts

     72  

Section 10.7 Waivers and Amendments; Rights Cumulative

     72  

Section 10.8 Headings

     73  

Section 10.9 Specific Performance

     73  

Section 10.10 Damages

     73  

Section 10.11 No Reliance

     73  

Section 10.12 Publicity

     74  

Section 10.13 Settlement Discussions

     74  

SCHEDULES AND EXHIBITS

 

Schedule 1    Backstop Commitment Percentages Exhibit A    Rights Offering
Procedures Exhibit B    Joinder Agreement – Issuer Exhibit C    Joinder
Agreement – Ultimate Subscriber

 

iv



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of October 12,
2020, is made by and among Noble Corporation plc, a company organized under the
Laws of England and Wales (the “Company”) and each of its direct and indirect
debtor subsidiaries that filed chapter 11 cases on July 31, 2020, and
September 24, 2020 (the “Chapter 11 Cases”), under Title 11 of the United States
Code, 11 U.S.C. §§ 101-1532 (as it may be amended from time to time,
the “Bankruptcy Code”) currently pending in the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”) (together with the
Company, each a “Debtor” and, collectively, the “Debtors”), on the one hand, and
the Backstop Parties set forth on Schedule 1 hereto, as may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement (each referred to herein, individually, as a “Backstop Party” and,
collectively, as the “Backstop Parties”), on the other hand. The Company, the
other Debtors and each Backstop Party is referred to herein, individually, as a
“Party” and, collectively, as the “Parties”.

RECITALS

WHEREAS, the Debtors and the Backstop Parties have entered into a Restructuring
Support Agreement, dated as of July 31, 2020 (including the terms and conditions
set forth in the Restructuring Term Sheet attached as Exhibit B to the
Restructuring Support Agreement (the “Restructuring Term Sheet” and
collectively, including all exhibits attached thereto, as may be amended,
supplemented or otherwise modified from time to time, the “Restructuring Support
Agreement”)), which, among other things, (a) provides for the restructuring of
the Debtors’ capital structure and financial obligations pursuant to a plan of
reorganization (the “Plan”) to be filed in the Chapter 11 Cases implementing the
terms and conditions of the Restructuring, and (b) requires that the Plan be
consistent with the Restructuring Support Agreement;

WHEREAS, the Debtors plan to file with the Bankruptcy Court, in accordance with
the terms of the Restructuring Support Agreement, motions seeking entry of,
among others, the BCA Approval Order, the Disclosure Statement Order and the
Confirmation Order (each as defined below);

WHEREAS, pursuant to the Restructuring Support Agreement, the Plan and this
Agreement, the Company will conduct the Rights Offering (as defined below) of
rights (the “Rights”) to subscribe for on the Effective Date (as defined below),
at an aggregate subscription price of Two Hundred Million Dollars ($200,000,000)
for the Rights Offering Securities (as defined below), Two Hundred Million
Dollars ($200,000,000) (less the aggregate nominal value of the Participation
Equity (as defined below)) in aggregate principal amount of Second Lien Notes
(as defined below), of which (i) One Hundred Sixteen Million Dollars
($116,000,000) (less the aggregate nominal value of 58% of the Participation
Equity) in aggregate principal amount of Second Lien Notes (equal to 58% of the
Second Lien Notes offered in connection with the Rights Offering), including the
Ad Hoc Guaranteed Group Holdback Notes (as defined below), shall be offered to
holders of Allowed General Unsecured Claims against Debtor Group B (as defined
in the Plan) (including Priority Guaranteed Notes Claims (as defined in the
Plan)) (the “Guaranteed Notes Allocation”) and (ii) Eighty Four Million Dollars
($84,000,000) (less the aggregate nominal value of 42% of the Participation
Equity) in aggregate principal amount of Second Lien Notes (equal to 42% of the
Second Lien Notes offered in connection with the Rights Offering), including the
Ad Hoc Legacy Group Holdback Notes (as defined below), shall be offered to
holders of Allowed General Unsecured Claims against Debtor Group C (as defined
in the Plan) (including Legacy Notes Claims (as defined in the Plan)) (the
“Legacy Notes Allocation”);



--------------------------------------------------------------------------------

WHEREAS, each participant in the Rights Offering in respect of the Guaranteed
Notes Allocation shall subscribe for its pro rata share (based on the amount of
such participant’s outstanding Guaranteed Notes (as defined below)) of 8,700,000
New Shares (equal to 17.4% of the New Shares issued and outstanding immediately
after the Effective Date (subject to dilution by the Warrants and the MIP (each
as defined below)), including the Ad Hoc Guaranteed Group Holdback Shares (as
defined below), and each participant in the Rights Offering in respect of the
Legacy Notes Allocation shall subscribe for its pro rata share (based on the
amount of such participant’s outstanding Legacy Notes (as defined below)) of
6,300,000 New Shares (equal to 12.6% of the New Shares issued and outstanding
immediately after the Effective Date (subject to dilution by the Warrants and
the MIP)), including the Ad Hoc Legacy Group Holdback Shares (as defined below)
(collectively, the “Participation Equity”);

WHEREAS, pursuant to the terms of this Agreement, (i) the members of the Ad Hoc
Guaranteed Group (the “Ad Hoc Guaranteed Group Backstop Parties”) have agreed to
subscribe for on the Effective Date, at an aggregate subscription price of Forty
Three Million Five Hundred Thousand Dollars ($43,500,000), (x) Forty Three
Million Five Hundred Thousand Dollars ($43,500,000) (less the aggregate nominal
value of the Ad Hoc Guaranteed Group Holdback Shares (as defined below)) in
aggregate principal amount of Second Lien Notes (the “Ad Hoc Guaranteed Group
Holdback Notes”) and (y) 3,262,500 New Shares (equal to 6.525% of the New Shares
issued and outstanding immediately after the Effective Date (subject to dilution
by the Warrants and the MIP)) (the “Ad Hoc Guaranteed Group Holdback Shares”)
and (ii) (A) the members of the Ad Hoc Legacy Group (the “Ad Hoc Legacy Group
Backstop Parties”) and (B) certain Legacy Noteholders that participated in a
joinder process to commit to fund a portion of the Rights Offering have agreed
to subscribe for on the Effective Date, at an aggregate subscription price of
Thirty One Million Five Hundred Thousand Dollars ($31,500,000), (x) Thirty One
Million Five Hundred Thousand Dollars ($31,500,000) (less the aggregate nominal
value of the Ad Hoc Legacy Group Holdback Shares (as defined below)) in
aggregate principal amount of Second Lien Notes (the “Ad Hoc Legacy Group
Holdback Notes”, and together with the Ad Hoc Guaranteed Group Holdback Notes,
the “Holdback Notes”) and (y) 2,362,500 New Shares (equal to 4.725% of the New
Shares issued and outstanding immediately after the Effective Date (subject to
dilution by the Warrants and the MIP)) (the “Ad Hoc Legacy Group Holdback
Shares”, and together with the Ad Hoc Guaranteed Group Holdback Shares, the
“Holdback Shares”, and the Holdback Shares together with the Holdback Notes, the
“Holdback Securities”); and

WHEREAS, subject to the terms and conditions contained in this Agreement and as
set forth in the Restructuring Term Sheet, each Backstop Party has agreed to
subscribe for (on a several and not joint basis) its Backstop Commitment
Percentage of the Unsubscribed Securities.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Restructuring Support Agreement.
Except as otherwise expressly provided in this Agreement, or unless the context
otherwise requires, whenever used in this Agreement (including any Exhibits and
Schedules hereto), the following terms shall have the respective meanings
specified therefor below:

“Ad Hoc Guaranteed Group” means the ad hoc group of Guaranteed Noteholders
represented by Kramer Levin, Akin Gump, Foley Lardner, and Ducera.

“Ad Hoc Legacy Group” means the ad hoc group of Legacy Noteholders represented
by Milbank and Houlihan.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Affiliated Funds of
such Person); provided, that for purposes of this Agreement, no Backstop Party
shall be deemed an Affiliate of the Company or any of the other Debtors. For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by Contract, or
otherwise.

“Affiliated Fund” means, with respect to any Person, (a) any investment funds,
managed accounts or other entities who are advised by such Person or the same
investment advisor or manager or by investment advisors which are Affiliates of
such Person or (b) any investment advisor with respect to an investment fund,
managed account or entity it advises.

“Akin Gump” means Akin Gump LLP, as English legal counsel to the Ad Hoc
Guaranteed Group.

“Alternative Transaction” means any plan of reorganization or liquidation,
exchange offer, tender offer, dissolution, winding up, refinancing,
recapitalization, restructuring, merger, consolidation, business combination,
joint venture, partnership, or sale of material assets or equity involving the
Company and/or any of the other Debtors, other than the Restructuring.

“Antitrust and Foreign Investment Approvals” means any notification,
authorization, approval, consent, filing, application, non-objection, expiration
or termination of applicable waiting period (including any extension thereof),
exemption, determination of lack of jurisdiction, waiver, variance, filing,
permission, qualification, registration or notification required or, if agreed
between the Company and the Requisite Backstop Parties (in each case, acting
reasonably) advisable, under any Antitrust and Foreign Investment Laws.

 

3



--------------------------------------------------------------------------------

“Antitrust and Foreign Investment Authorities” means any Governmental Entity
having jurisdiction pursuant to the Antitrust and Foreign Investment Laws,
including the United States Federal Trade Commission, the Antitrust Division of
the United States Department of Justice, and the attorneys general of the
several states of the United States, CFIUS, and any other applicable federal,
state, national, or foreign authority, and “Antitrust and Foreign Investment
Authority” means any of them.

“Antitrust and Foreign Investment Laws” means any Law governing foreign
investment, agreements in restraint of trade, monopolization, merger or
pre-merger notification, the lessening of competition through merger or
acquisition or anti-competitive conduct, including the Sherman Act, as amended,
the Clayton Act, as amended, the HSR Act and the Federal Trade Commission Act,
the DPA, and any other applicable federal, state, national, or foreign laws.

“Articles of Association” means the amended and restated articles of association
or similar organizational documents of the Issuers as of the Closing Date, which
shall be in form and substance reasonably satisfactory to the Requisite Backstop
Parties and the Company.

“Available Securities” means the Backstop Securities and/or Holdback Securities,
in each case, that any Backstop Party fails to subscribe for as a result of a
Backstop Party Default by such Backstop Party.

“Backstop Commitment Percentage” means, with respect to any Backstop Party, such
Backstop Party’s percentage of the Backstop Commitment as set forth opposite
such Backstop Party’s name under the column titled “Backstop Commitment
Percentage” on Schedule 1 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement, including to
reflect any Ultimate Subscriber of such Backstop Parties’ Backstop Commitment or
Holdback Commitment pursuant to Section 2.6) (the aggregate of such percentages
to equal 100%), subject to the Legacy Undersubscription Rights as applicable.
Any reference to “Backstop Commitment Percentage” in this Agreement means the
Backstop Commitment Percentage in effect at the time of the relevant
determination. Schedule 1 shall be redacted in accordance with Section 10.12.

“Backstop Party Default” means the failure by any Backstop Party to deliver and
pay the aggregate Subscription Price by the Backstop Escrow Funding Date in
accordance with Section 2.4(b) for (a) such Backstop Party’s Backstop Commitment
Percentage of Backstop Securities or Holdback Securities or (b) the Rights
Offering Securities committed to be subscribed for by it pursuant to
Section 2.1(b).

“Backstop Securities” means the Unsubscribed Securities subscribed for by the
Backstop Parties pursuant to the terms hereof.

“BCA Approval Motion” means the motion to be filed by the Debtors seeking
approval of this Agreement and entry of the BCA Approval Order.

“BCA Approval Obligations” means the obligations of the Company and the other
Debtors under this Agreement and the BCA Approval Order.

 

4



--------------------------------------------------------------------------------

“BCA Approval Order” means an order, in form and substance reasonably
satisfactory to the Requisite Backstop Parties and consistent with the
Restructuring Support Agreement, entered by the Bankruptcy Court approving the
BCA Approval Motion and the Company’s entry into this Agreement, including
approval of all fees, premiums and holdback allocations embodied therein and
reimbursement of the reasonable and documented out-of-pocket fees and expenses
of Kramer Levin, Akin Gump, Foley Lardner, Ducera, Milbank and Houlihan.

“Board” means the board of directors of the Company.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

“Causes of Action” means any action, claim, cause of action, controversy,
demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account, defense, offset, power, privilege, license, and
franchise of any kind or character whatsoever, whether known, unknown,
contingent or non-contingent, matured or unmatured, suspected or unsuspected,
liquidated or unliquidated, disputed or undisputed, secured or unsecured,
assertable directly or derivatively, whether arising before, on, or after
July 31, 2020, in contract or in tort, in law or in equity, or pursuant to any
other theory of law. For the avoidance of doubt, “Causes of Action” includes:
(a) any right of setoff, counterclaim, or recoupment and any claim for breach of
contract or for breach of duties imposed by law or in equity; (b) the right to
object to claims or interests; (c) any claim pursuant to Section 362 or chapter
5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake,
duress, and usury, and any other defenses set forth in Bankruptcy Code
Section 558; and (e) any state or foreign law fraudulent transfer or similar
claim.

“CFIUS” means the Committee on Foreign Investment in the United States and each
member agency thereof acting in such capacity.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

“Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between any of the Debtors and any Employee Representative or that any of the
Debtors are bound by.

“Company Disclosure Schedules” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement.

“Company Intellectual Property” means all Intellectual Property owned or
purported to be owned by the Debtors.

“Company Plans” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, and all other
compensation and benefits plans, policies, programs, contracts, arrangements or
payroll practices, and each other stock purchase, stock option, restricted
stock, other stock or stock-based, severance, retention, employment, consulting,
transaction, change-of-control, collective bargaining, bonus, incentive,
deferred compensation, employee loan, retirement, fringe benefit and other
benefit plan,

 

5



--------------------------------------------------------------------------------

agreement, program, policy, commitment or other arrangement, whether or not
subject to ERISA (including any related funding mechanism now in effect or
required in the future), whether formal or informal, oral or written, in each
case, that is sponsored, maintained, contributed or required to be contributed
to by the Company or any of the other Debtors, or under which the Company or any
of the other Debtors has any current or potential liability, contingent or
otherwise.

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.

“Confirmation Order” means a Final Order of the Bankruptcy Court, in form and
substance consistent with the Restructuring Support Agreement and reasonably
satisfactory to the Debtors and the Requisite Backstop Parties, confirming the
Plan pursuant to Section 1129 of the Bankruptcy Code, which remains in full
force and effect and is not subject to a stay.

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding any Company Plan and the Plan.

“Cover Subscriber” means each Person (excluding any Debtors) acquiring Available
Securities pursuant to a Cover Transaction.

“Cover Transaction” means a circumstance in which an Issuer, the Company or any
Affiliate thereof funds all or a portion of the Deficiency Amount through
available cash and/or an Issuer, the Company or any Affiliate thereof arranges
for the issuance of any remaining Available Securities to any other Person.

“Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

“Deficiency Amount” means the difference between (a) the Rights Offering Amount,
minus (b) the aggregate amount on deposit in the Rights Offering Escrow
Accounts, calculated as of the first Business Day following the expiration of
the Guaranteed Backstop Party Replacement Period or the Legacy Backstop Party
Replacement Period, as applicable (after giving effect to a Guaranteed Backstop
Party Replacement and/or a Legacy Backstop Party Replacement).

“Definitive Documents” has the meaning set forth in the Restructuring Support
Agreement.

“Disclosure Statement” means the Company’s disclosure statement, including any
exhibits, appendices, related documents, ballots, and procedures related to the
solicitation of votes to accept or reject the Plan, in each case, as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms of this Agreement or the Restructuring Support Agreement, that is in form
and substance reasonably satisfactory to the Requisite Backstop Parties and the
Company and consistent with the Restructuring Support Agreement.

 

6



--------------------------------------------------------------------------------

“Disclosure Statement Motion” means the Debtors’ motion for an order, among
other things, (a) approving the Disclosure Statement; (b) establishing a voting
record date for the Plan; (c) approving solicitation packages and procedures for
the distribution thereof; (d) approving the forms of ballots; (e) establishing
procedures for voting on the Plan; and (f) establishing notice and objection
procedures for the confirmation of the Plan.

“Disclosure Statement Order” means an order entered by the Bankruptcy Court
approving the Disclosure Statement and Solicitation Materials as containing,
among other things, “adequate information” as required by Sections 1125 and
1126(b) of the Bankruptcy Code.

“DPA” means Section 721 of the Defense Production Act of 1950, as amended (50
U.S.C. §4565), and all rules and regulations issued and effective thereunder.

“DTC” means The Depository Trust Company.

“Ducera” means Ducera Partners LLC, as financial advisor to the Ad Hoc
Guaranteed Group.

“Effective Date” means the date upon which (a) no stay of the Confirmation Order
is in effect, (b) all conditions precedent to the effectiveness of the Plan have
been satisfied or are expressly waived in accordance with the terms thereof, as
the case may be, (c) the Restructuring and the other transactions to occur on
the effective date pursuant to the Plan become effective or are consummated and
(d) the substantial consummation (as defined in section 1101 of the Bankruptcy
Code) of the Plan occurs.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“EU” means the European Union.

“EU Member State” means a member state of the European Union.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exit Revolver” has the meaning set forth in the Restructuring Term Sheet.

“Final Order” means an order or judgment of the Bankruptcy Court, or any other
court of competent jurisdiction, as entered on the docket in any Chapter 11 Case
or the docket of any other court of competent jurisdiction, that has not been
reversed, stayed, reconsidered, readjudicated, modified or amended, and as to
which the time to appeal or seek certiorari or move, under Bankruptcy Rule 9023
or Rule 59 of the Federal Rules of Civil Procedure, for a new trial, reargument
or rehearing has expired, and no appeal or petition for certiorari or other
proceeding for a new trial, reargument or rehearing has been timely taken, or as
to which any appeal that has been taken or any petition for certiorari that has
been timely filed has been withdrawn or resolved by the highest court to which
the order or judgment was appealed or from which certiorari was sought or the
new trial, reargument or rehearing shall have been denied or resulted in no
modification of such order; provided that the possibility that a motion under
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed relating to such order shall not prevent such
order from being a Final Order.

 

7



--------------------------------------------------------------------------------

“Foley Lardner” means Foley & Lardner LLP, as local legal counsel to the Ad Hoc
Guaranteed Group.

“General Rights Offering Escrow Account” means the account established pursuant
to the Rights Offering Procedures pursuant to which Rights Offering Participants
are required to fund the Subscription Price.

“Governmental Entity” means any U.S. or non-U.S. multinational, federal, state,
municipal, local, judicial, administrative, legislative or regulatory or
competition, antitrust or foreign investment authority, agency, department,
commission, regulator court, or tribunal of competent jurisdiction or any
quasi-governmental or private body exercising any administrative, executive,
judicial, legislative, police, regulatory, taxing, importing or other
governmental or quasi-governmental authority (including any branch, department
or official thereof).

“Guaranteed Noteholders” means the beneficial holders of, or investment
advisors, investment managers, managers, nominees, advisors, or subadvisors to
funds that beneficially own, the Guaranteed Notes.

“Guaranteed Notes” means the senior guaranteed notes due February 2026 issued
pursuant to that certain Indenture, dated January 31, 2018, by and among Noble
Holding International Limited as issuer, the Company as parent guarantor, Noble
2018-I Guarantor LLC, Noble 2018-II Guarantor LLC, Noble 2018-III Guarantor LLC,
and Noble 2018-IV Guarantor LLC as subsidiary guarantors, and U.S. Bank as
trustee.

“HM Treasury” means Her Majesty’s Treasury (United Kingdom).

“Houlihan” means Houlihan Lokey Capital, Inc., as financial advisor to the Ad
Hoc Legacy Group.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“HSR Filing” means the filing of the Notification and Report Form pursuant to
the HSR Act with respect to the transactions contemplated by this Agreement with
the Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission.

“Intellectual Property” means all intellectual or industrial property rights of
any kind or description arising or enforceable under the Laws of the United
States or of any other country or jurisdiction, including any: (a) trademarks,
service marks, service names, trade dress, domain names, trade names, logos and
all other similar indicia of source or origin, (b) patents, inventions,
invention disclosures, and proprietary rights in technology, know-how, formulae,
compilations, programs, techniques, processes and methods, (c) copyrights and
proprietary rights in copyrighted works (including proprietary rights in
Software, works of authorship, derivative works, databases and compilations,
advertising and promotional materials, and online, mobile and social media
content and documentation), (d) trade secrets and confidential or proprietary
information or content, and (e) registrations, applications, renewals,
re-issues, continuations, continuations-in-part, divisions, extensions,
re-examinations and foreign counterparts of any of the foregoing, as applicable.

 

8



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuers” means the Parent Issuer and the Subsidiary Issuer.

“Jackson Walker” means Jackson Walker L.L.P., as local counsel to the Ad Hoc
Legacy Group.

“Knowledge of the Company” means the actual knowledge, after a reasonable
inquiry of their direct reports, of the Chief Executive Officer, Chief Financial
Officer or General Counsel of the Company.

“Kramer Levin” means Kramer Levin Naftalis & Frankel LLP, as legal counsel to
the Ad Hoc Guaranteed Group.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, treaty, or convention in each case,
that is validly adopted, promulgated, issued, or entered by a Governmental
Entity of competent jurisdiction (including the Bankruptcy Court).

“Leased Real Property” means, collectively, the real property leased, used or
otherwise occupied by the Company or any of the other Debtors pursuant to a Real
Property Lease.

“Legacy Noteholders” means the beneficial holders of, or investment advisors,
investment managers, managers, nominees, advisors, or subadvisors to funds that
beneficially own, the Legacy Notes.

“Legacy Notes” means any notes issued pursuant to (x) that certain Indenture,
dated as of November 21, 2008, between Noble Holding International Limited
(“NHIL”) as issuer and the Bank of New York Mellon Trust Company, N.A. (“BNY
Mellon”) as trustee (such indenture, the “2008 Indenture”) and (y) that certain
Indenture, dated as of March 16, 2015, between NHIL as issuer and Wells Fargo
Bank, N.A. as trustee (such indenture, the “2015 Indenture”), including the
following:

 

  (a)

The 4.90% Senior Notes due 2020 and 6.20% Senior Notes due 2040, issued pursuant
to the Second Supplemental Indenture relating to the 2008 Indenture, dated as of
July 26, 2010, by and among NHIL as issuer, the Company as guarantor, and BNY
Mellon as trustee;

 

  (b)

The 4.625% Senior Notes due 2021 and 6.05% Senior Notes due 2041, issued
pursuant to the Third Supplemental Indenture relating to the 2008 Indenture,
dated as of February 3, 2011, by and among NHIL as issuer, the Company as
guarantor, and BNY Mellon as trustee;

 

9



--------------------------------------------------------------------------------

  (c)

The 3.95% Senior Notes due 2022 and 5.25% Senior Notes due 2042, issued pursuant
to the Fourth Supplement to the 2008 Indenture, dated as of February 10, 2012,
by and among NHIL as issuer, the Company as guarantor, and BNY Mellon as
trustee;

 

  (d)

The 7.950% Senior Notes due 2025 and 8.950% Senior Notes due 2045, issued
pursuant to the First Supplemental Indenture relating to the 2015 Indenture,
dated as of March 16, 2015, by and among NHIL as issuer, the Company as
guarantor, and Wilmington Trust, National Association as trustee; and

 

  (e)

The 7.750% Senior Notes due 2024, issued pursuant to the Second Supplemental
Indenture relating to the 2015 Indenture, dated as of December 28, 2016, by and
among NHIL as issuer, the Company as guarantor, and Wilmington Trust, National
Association as trustee.

“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title, or judicial lien as defined in Sections
101(36) and (37) of the Bankruptcy Code or other restrictions of a similar kind.

“Material Adverse Change” means any event, change, effect, occurrence,
development, circumstance or change of fact occurring or existing after July 31,
2020 that, individually or in the aggregate with one or more other events,
changes, effects, occurrences, developments, circumstances or changes of fact,
has had, or would reasonably be expected to have, a material adverse effect on
(i) the business, results of operations, or financial condition of the Debtors,
taken as a whole, or (ii) the ability of the Debtors, taken as a whole, to
perform its or their obligations under, or to consummate the transactions
contemplated by this Agreement and any Transaction Agreement, including in
connection with the Rights Offering; provided, however, that any change arising
from or related to any of the following shall not constitute a Material Adverse
Change or be taken into account in determining whether a Material Adverse Change
has occurred or would reasonably be expected to occur: (a) customary occurrences
as a result of events leading up to and following the commencement of a
proceeding under chapter 11 of the Bankruptcy Code; (b) changes in general
economic or industry conditions, including changes in the prices of oil, natural
gas, condensate or natural gas liquids or other commodities, changes in exchange
rates, interest rates or monetary policy, or the commodities, credit, financial,
currency, securities or capital markets that generally affects the industry in
which the Debtors operate or participate; (c) any natural (including
weather-related) or man-made event or disaster, epidemic, pandemic or disease
outbreak (including the COVID-19 virus), act of terrorism, sabotage,
cyberattack, military action or war, or any escalation or worsening thereof;
(d) changes in general legal, regulatory or political conditions after July 31,
2020; (e) changes in GAAP, applicable Laws or any accounting requirements
applicable to any industry in which the Debtors operate or the interpretation of
any of the foregoing after July 31, 2020; (f) any action or omission required,
specifically permitted or contemplated to be taken or omitted by the Debtors
pursuant hereto or which is otherwise taken or omitted with the consent, or at
the request, of the Requisite Backstop Parties; (g) any action taken

 

10



--------------------------------------------------------------------------------

or omitted by any Backstop Party or any of their Representatives, including any
breach hereof; (h) any failure by the Debtors to meet any internal or published
projection for any period (provided that the underlying cause of any such
failure may constitute, or be taken into account in determining, a Material
Adverse Change to the extent not otherwise excluded under the foregoing clauses
(a)–(g)); and (i) any change in the market price or trading volume of any debt
or equity securities of the Debtors (provided that the underlying cause of any
such change may constitute, or be taken into account in determining, a Material
Adverse Change to the extent not otherwise excluded under the foregoing clauses
(a)-(h)); provided that the exceptions set forth in clauses (b), (c), (d) and
(e) above shall not apply to the extent that such event, change, effect,
occurrence, development, circumstance or change of fact is disproportionately
adverse to the Debtors, taken as a whole, as compared to other companies in the
industries in which the Debtors operate.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactive materials, and any other hazardous or toxic substances, that are
regulated as hazardous, toxic, contaminants, pollutants or words of similar
import or could give rise to liability under any Environmental Law.

“Milbank” means Milbank LLP, as legal counsel to the Ad Hoc Legacy Group.

“MIP” has the meaning set forth in the Restructuring Term Sheet.

“New Shares” means the ordinary shares issued by the Parent Issuer on the
Effective Date in accordance with the Plan and the Reorganized Noble Corporate
Documents.

“Offering Period” means the period from the Subscription Commencement Date up
until the Rights Offering Expiration Time.

“Order” means any judgment, ruling, order, award, injunction, writ, permit,
license or decree of any Governmental Entity or arbitrator.

“Owned Real Property” means all real property and interests in real property
owned, in whole or in part, directly or indirectly by the Company and the other
Debtors, together with all buildings, structures, fixtures and improvements now
or subsequently located thereon, and all easements, rights of way, reservations,
privileges, appurtenances and other estates and rights pertaining thereto.

“Parent Issuer” means such Person which is or is to be the ultimate parent
company of the Reorganized Debtors on the Closing Date.

“Permitted Liens” means (a) Liens for Taxes, assessments, and other governmental
levies, fees or charges that (i) are not due and payable or (ii) are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made with respect thereto; (b) local, county, state and
federal ordinances and regulations pertaining to the use or occupancy of Real
Property, zoning laws, building codes and other land use Laws regulating the use
or occupancy of any Real Property or the activities conducted thereon that are
imposed by any Governmental Entity having jurisdiction over such Real Property;
(c) easements, covenants, conditions, restrictions and other similar matters
affecting title to any Real Property and other title

 

11



--------------------------------------------------------------------------------

defects that do not or would not, individually or in the aggregate, materially
impair the current use or occupancy of such real property or the operation of
the Company’s or any of the other Debtors’ business as of the date of this
Agreement or as of the Closing or, individually or in the aggregate, materially
adversely affect the value of any Real Property; (d) Liens that, pursuant to the
Plan and the Confirmation Order, will be discharged and released on the
Effective Date; (e) solely with respect to personal property (or any other
Intellectual Property), licenses of or other grants of rights to use
Intellectual Property in the ordinary course of business, provided that no such
licenses or other grants of rights prohibit or, individually or in the
aggregate, materially impair, the use of such Intellectual Property as used by
the Company and the other Debtors in, or the operation of, the business of the
Company and the other Debtors as currently conducted; (f) solely with respect to
the Company’s drilling units and Real Property, operators’, vendors’, suppliers
of necessaries to the Company’s drilling units, carriers’, warehousemen’s,
repairmen’s, mechanics’, workmen’s, materialmen’s, construction or shipyard
liens (during repair or upgrade periods) or other like Liens arising in the
ordinary course of business or statutory landlord’s liens, each of which is in
respect of obligations that are not yet due or delinquent or have not been
outstanding more than ninety (90) days (so long as no action has been taken to
file or enforce such Liens within said ninety (90)-day period) or which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made with respect thereto, provided that, in each case with
respect to the Company’s Real Property, such Liens do not, individually or in
the aggregate, materially impair the use or occupancy of such Real Property or
the operation of the business of the Company and the other Debtors; and
(g) Liens which do not impair, other than in an immaterial respect, the ability
of the Debtors (taken as a whole) to operate in the ordinary course of business.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan (as amended, supplemented, or modified from
time to time in accordance with the Plan, the Bankruptcy Code, the Bankruptcy
Rules, and the Restructuring Support Agreement) to be filed by the Debtors
within such time as specified in the Plan, and additional documents or
amendments to previously filed documents, filed before the Effective Date as
amendments to the Plan Supplement, including but not limited to the following,
as applicable: (a) the Exit Revolver documents; (b) the Reorganized Noble
Corporate Documents; (c) the Registration Rights Agreement; (d) the Schedule of
Assumed Executory Contracts and Unexpired Leases (as defined in the Plan); (e)
the Schedule of Rejected Executory Contracts and Unexpired Leases (as defined in
the Plan); and (f) the list of retained Causes of Action. The Debtors shall have
the right to amend the documents contained in, and exhibits to, the Plan
Supplement through the Effective Date consistent with and subject to the
Restructuring Support Agreement and this Agreement.

“Post-Effective Date Business” means the businesses, assets and properties of
the Company and the other Debtors, taken as a whole, as of the Effective Date
after giving effect to the transactions contemplated by the Plan, as described
in the Disclosure Statement.

“Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.

 

12



--------------------------------------------------------------------------------

“Real Property Leases” means those leases, subleases, licenses or use
agreements, as amended, modified or restated, pursuant to which the Company or
one of the other Debtors holds a leasehold or subleasehold estate in, or is
granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property used in the Company’s
or the other Debtors’ business.

“Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or shareholder of such Person and (b) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or shareholder of any of the foregoing.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment.

“Reorganized Debtors” means the Issuers and the Debtors from and after the
Effective Date.

“Reorganized Noble Corporate Documents” means the organizational and governance
documents of the Reorganized Debtors and any subsidiaries thereof, including, as
applicable, articles of association, certificates or articles of incorporation
and bylaws, certificates of formation, partnership agreements, operating
agreements, limited liability company agreements, limited partnership
agreements, and any similar documents of the Reorganized Debtors, which in each
case shall be consistent with the terms set forth in the Restructuring Support
Agreement.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

“Requisite Backstop Parties” means, collectively, the Backstop Parties (other
than any Defaulting Backstop Parties) holding more than (a) fifty percent (50%)
of the aggregate Backstop Commitment Percentages held by the Ad Hoc Guaranteed
Group Backstop Parties (other than any Ad Hoc Guaranteed Group Backstop Parties
that are Defaulting Backstop Parties) (the “Requisite Guaranteed Backstop
Parties”) and (b) fifty percent (50%) of the aggregate Backstop Commitment
Percentages held by the Ad Hoc Legacy Group Backstop Parties (other than any Ad
Hoc Legacy Group Backstop Parties that are Defaulting Backstop Parties) (the
“Requisite Legacy Backstop Parties”); provided that for purposes of this
definition, each such Backstop Party shall be deemed to hold the Backstop
Commitment Percentages held by such Backstop Party’s Related Subscribers.

“Requisite Consenting Priority Guaranteed Noteholders” has the meaning set forth
in the Restructuring Support Agreement.

“Restructuring” has the meaning set forth in the Restructuring Term Sheet.

“Rights Offering” means the rights offering contemplated by the Rights Offering
Procedures and otherwise reasonably satisfactory to the Requisite Backstop
Parties.

 

13



--------------------------------------------------------------------------------

“Rights Offering Amount” means $200,000,000.

“Rights Offering Escrow Accounts” means, collectively, the Backstop Escrow
Account and the General Rights Offering Escrow Account.

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable Subscription Price.

“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Securities in accordance with the Rights Offering Procedures.

“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the BCA Approval
Order, which procedures shall be in form and substance substantially as set
forth on Exhibit A hereto and otherwise reasonably satisfactory to the Requisite
Backstop Parties and the Company.

“Rights Offering Securities” means the Second Lien Notes (together with the
corresponding Participation Equity) offered in the Rights Offering.

“Rights Offering Subscription Agent” means a subscription agent appointed by the
Debtors and reasonably satisfactory to the Requisite Backstop Parties and the
Company.

“RSA Joinder” means a “Joinder Agreement” (as defined in the Restructuring
Support Agreement).

“SEC” means the U.S. Securities and Exchange Commission.

“Second Lien Notes” means the senior secured second lien notes described in the
Second Lien Notes term sheet attached as Exhibit B to the Restructuring Term
Sheet and issued by the Subsidiary Issuer pursuant to the terms of an indenture
in form and substance satisfactory to the Requisite Backstop Parties and the
Company.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Software” means all computer software programs, application and code, including
system software, application software (including mobile apps), software provided
for access or use in a “hosted” or “SaaS” basis, scripts, routines, screens,
user interfaces, report formats, and all software implementations of algorithms,
models and methodologies, whether in object code or source code.

“Solicitation Materials” has the meaning set forth in the Restructuring Support
Agreement.

 

14



--------------------------------------------------------------------------------

“Subscription Price” means, as applicable, (a) the sum of the aggregate
principal amount of the Second Lien Notes and the aggregate nominal value of the
Participation Equity subscribed for by all Backstop Parties or Rights Offering
Participants, as applicable, or (b) in the case of an individual Backstop Party,
100% of the principal amount of the Second Lien Notes and the aggregate nominal
value of the Participation Equity subscribed for by such Backstop Party.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body or (c) has the power to direct the business and policies.

“Subsidiary Issuer” means the Subsidiary of the Parent Issuer that is to issue
the Second Lien Notes in accordance with the Plan, the Rights Offering
Procedures and this Agreement.

“Support Date” has the meaning set forth in the Restructuring Support Agreement.

“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, share capital, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a Tax Return), all estimated taxes, deficiency assessments,
additions to tax, penalties and interest thereon and shall include any liability
for such amounts as a result of being a member of a combined, consolidated,
unitary or affiliated group.

“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in). “Transfer” used as a noun has a correlative
meaning. For the avoidance of doubt, to the extent that a Backstop Party’s
Claim(s) may be loaned by such Backstop Party (and consequently pledged,
hypothecated, encumbered, or rehypothecated by) as part of customary securities
lending arrangements (each such arrangement, a “Customary Securities Lending
Arrangement”) and such Customary Securities Lending Arrangement does not and
will not adversely affect such Party’s ability to timely satisfy any of its
obligations under this Agreement, the Rights Offering Procedures or the
Restructuring Support Agreement, such Customary Securities Lending Arrangement
shall not be deemed a Transfer hereunder.

“Unlegended Securities” means any Second Lien Notes or New Shares acquired by
the Backstop Parties (including any Related Subscriber or Ultimate Subscriber)
pursuant to this Agreement and the Plan, including Second Lien Notes or New
Shares issued in connection with the Rights Offering, that are no longer subject
to the Note Legend or the Share Legend, as applicable.

“Unregistered Notes” means any Second Lien Notes issued to a Backstop Party
pursuant to Section 2.1 in reliance on the exemption from registration provided
by Section 4(a)(2) under the Securities Act or another available exemption.

 

15



--------------------------------------------------------------------------------

“Unregistered Securities” means, collectively, Unregistered Notes and
Unregistered Shares.

“Unregistered Shares” means any New Shares issued to a Backstop Party pursuant
to Section 2.1 in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act or another available exemption.

“Unsubscribed Securities” means the Rights Offering Securities that have not
been duly subscribed for by the Rights Offering Participants in accordance with
the Rights Offering Procedures and the Plan, excluding Holdback Securities
committed to be subscribed for pursuant to Section 2.2(b) and Rights Offering
Securities committed to be subscribed for pursuant to Section 2.1(b).

“Warrants” has the meaning set forth in the Restructuring Support Agreement.

Section 1.2 Additional Defined Terms. In addition to the terms defined in
Section 1.1, additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated in the table below.

 

Defined Term

  

Section

2008 Indenture    Definition of Legacy Notes 2015 Indenture    Definition of
Legacy Notes Ad Hoc Guaranteed Group Backstop Parties    Recitals Ad Hoc
Guaranteed Group Backstop Premium    Section 3.1(a) Ad Hoc Guaranteed Group
Holdback Notes    Recitals Ad Hoc Guaranteed Group Holdback Shares    Recitals
Ad Hoc Legacy Group Backstop Parties    Recitals Ad Hoc Legacy Group Backstop
Premium    Section 3.1(b) Ad Hoc Legacy Group Holdback Notes    Recitals Ad Hoc
Legacy Group Holdback Shares    Recitals Agreement    Preamble Alternative
Transaction Agreement    Section 9.1(c)(ii) Alternative Transaction Proposal   
Section 6.8(a) Applicable Consent    Section 4.7 Backstop Commitment   
Section 2.2 Backstop Escrow Account    Section 2.4(a) Backstop Escrow Funding
Date    Section 2.4(b) Backstop Parties    Preamble Backstop Party    Preamble
Backstop Premiums    Section 3.1(b) Bankruptcy Code    Preamble Bankruptcy Court
   Preamble BNY Mellon    Definition of Legacy Notes Chapter 11 Cases   
Preamble

 

16



--------------------------------------------------------------------------------

Defined Term

  

Section

Closing    Section 2.5(b) Closing Date    Section 2.5(b) Company    Preamble
Company Fleet Report    Section 4.30(a) Cover Transaction Period   
Section 2.3(d) Customary Securities Lending Arrangement    Definition of
Transfer Debtor    Preamble Debtors    Preamble Employee Representatives   
Section 4.14(a) Environmental Laws    Section 4.19(a) Expense Reimbursement   
Section 3.3 Filing Party    Section 6.5(b) Financial Reports    Section 6.7(a)
Financial Statements    Section 4.9(a) Foreign Benefit Plan    Section 4.21(i)
Funding Notice    Section 2.4(a) GAAP    Section 4.9(a) Guaranteed Backstop
Party Replacement    Section 2.3(a)(i) Guaranteed Backstop Party Replacement
Period    Section 2.3(a)(i) Guaranteed Notes Allocation    Recitals Guaranteed
Replacing Backstop Parties    Section 2.3(a)(i) Holdback Commitment   
Section 2.2(b) Holdback Notes    Recitals Holdback Securities    Recitals
Holdback Shares    Recitals Indemnified Claim    Section 8.2 Indemnified Person
   Section 8.1 Indemnifying Parties    Section 8.1 Indemnifying Party   
Section 8.1 Initial Outside Date    Section 9.1(b)(i) Joint Filing Party   
Section 6.5(c) Legacy Backstop Party Replacement    Section 2.3(a)(ii) Legacy
Backstop Party Replacement Period    Section 2.3(a)(ii) Legacy Notes Allocation
   Recitals Legacy Replacing Backstop Parties    Section 2.3(a)(ii) Legacy
Undersubscription Rights    Section 2.2(a) Legal Proceedings    Section 4.13
Losses    Section 8.1 Material Contract    Section 4.24 Money Laundering Laws   
Section 4.26 Multiemployer Plan    Section 4.21(b) NHIL    Definition of Legacy
Notes Note Legend    Section 6.17(b)

 

17



--------------------------------------------------------------------------------

Defined Term

  

Section

Outside Date    Section 9.1(b)(i) Parties    Preamble Party    Preamble
Participation Equity    Recitals Penny Warrants    Section 6.12 Permitted Fleet
Changes    Section 4.30 Plan    Recitals Pre-Closing Period    Section 6.3(a)
Prospectus Regulation    Section 5.8 Registrable Securities    Section 6.12
Registration Rights Agreement    Section 6.12 Related Subscriber   
Section 2.6(a) Replacing Backstop Parties    Section 2.3(a)(ii) Requisite
Guaranteed Backstop Parties    Definition of Requisite Backstop Parties
Requisite Legacy Backstop Parties    Definition of Requisite Backstop Parties
Restructuring Support Agreement    Recitals Restructuring Term Sheet    Recitals
Rights    Recitals Share Legend    Section 6.17(a) Systems    Section 4.15(g)
Tax Returns    Section 4.20(a) Termination Notice Period    Section 9.2(a)
Termination Payment    Section 9.2(b) Transaction Agreements    Section 4.2(a)
Ultimate Subscriber    Section 2.6(b) U.S. Benefit Plan    Section 4.21(a) VAT
   Section 3.3 willful or intentional breach    Section 9.2(a)

Section 1.3 Construction. In this Agreement, unless the context otherwise
requires:

(a) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;

(b) the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement;

 

18



--------------------------------------------------------------------------------

(c) references in this Agreement to “writing” or comparable expressions include
a reference to a written document transmitted by means of electronic mail in
portable document format (.pdf), facsimile transmission or comparable means of
communication;

(d) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(e) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement;

(f) the term this “Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

(g) “include”, “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

(h) references to “day” or “days” are to calendar days;

(i) references to “the date hereof” means as of the date of this Agreement;

(j) unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder in effect on the date of this Agreement; and

(k) references to “dollars” or “$” are to United States of America dollars.

ARTICLE II

BACKSTOP COMMITMENT

Section 2.1 The Rights Offering.

(a) Rights Offering Allocation. On and subject to the terms and conditions
hereof, including entry of the BCA Approval Order by the Bankruptcy Court, the
Company shall conduct the Rights Offering pursuant to and in accordance with the
Plan, the Rights Offering Procedures and the BCA Approval Order. For the
avoidance of doubt, in no event will (a) any Backstop Party, Guaranteed
Noteholder or Legacy Noteholder have oversubscription Rights or privileges or
(b) Rights offered in the Rights Offering be detachable from the Claims with
which they are associated.

 

19



--------------------------------------------------------------------------------

(b) Subscription Covenant. On and subject to the terms and conditions hereof,
including entry of the Confirmation Order, each Backstop Party agrees, severally
and not jointly, to fully exercise all Rights that are issued to it pursuant to
the Rights Offering and duly subscribe for all Rights Offering Securities
issuable to it in relation thereto, in accordance with the Rights Offering
Procedures and the Plan, provided that notwithstanding anything to the contrary
herein or therein, payment for such Rights Offering Securities shall be made in
accordance with Section 2.4(b) below. Any Defaulting Backstop Party shall be
liable, severally and not jointly, to each non-Defaulting Backstop Party, the
Debtors and the Issuers as a result of any breach of its obligations hereunder.

(c) If reasonably requested by the Requisite Backstop Parties, from time to time
prior to the expiration of the Offering Period, the Company or the Issuers (as
applicable) shall notify, or instruct the Rights Offering Subscription Agent to
notify, as promptly as practicable and in any event, will instruct the Rights
Offering Subscription Agent to provide within two (2) Business Days of receipt
of such request by the Company or the Issuers (as applicable), the Backstop
Parties of the aggregate number of Rights known by the Company or the Rights
Offering Subscription Agent to have been exercised pursuant to the Rights
Offering as of the most recent practicable time before such request.

(d) The Rights Offering Securities will be issued in reliance on the exemption
from registration under the Securities Act provided by Section 1145 of the
Bankruptcy Code to the maximum extent possible and, to the extent such exemption
is unavailable, will be issued in reliance on the exemption from registration
provided by Section 4(a)(2) under the Securities Act or another available
exemption, and the Plan and the Disclosure Statement shall each include a
statement to such effect. The subscription and issuance of the Unsubscribed
Securities and, if applicable, the Holdback Securities by and to the applicable
Backstop Parties pursuant to this Agreement will be made in reliance on the
exemption from registration provided by Section 4(a)(2) under the Securities Act
or another available exemption from registration under the Securities Act, as
applicable, and the Plan and the Disclosure Statement shall each include a
statement to such effect.

Section 2.2 The Backstop Commitment.

(a) On and subject to the terms and conditions hereof, including entry of the
BCA Approval Order and the Confirmation Order, each Backstop Party agrees,
severally and not jointly, to subscribe for, and the Parent Issuer and the
Subsidiary Issuer, as applicable, shall issue to such Backstop Party, on the
Closing Date at the applicable Subscription Price, the amount of Unsubscribed
Securities equal to such Backstop Party’s Backstop Commitment Percentage of the
aggregate Unsubscribed Securities under (i) the Guaranteed Notes Allocation (in
the case of the Ad Hoc Guaranteed Group Backstop Parties) or (ii) the Legacy
Notes Allocation (in the case of the Ad Hoc Legacy Group Backstop Parties), in
accordance with this Agreement (such obligation to subscribe for the
Unsubscribed Securities, the “Backstop Commitment”); provided, however, that in
no event shall any rounding of Unsubscribed Securities to be subscribed for by
the Backstop Parties solely to avoid fractional interests cause the aggregate
Subscription Price for the Rights Offering Securities to be less than Two
Hundred Million Dollars ($200,000,000). Notwithstanding anything to the contrary
contained herein, in connection with any undersubscription of the Guaranteed
Notes Allocation, the Ad Hoc Legacy Group Backstop Parties shall have the
exclusive right (but not the obligation) (the “Legacy Undersubscription Rights”)
to subscribe for, upon the expiration of the Offering Period, the first Six
Million Dollars ($6,000,000) of Unsubscribed Securities that were unsubscribed
under the Guaranteed Notes Allocation, pro rata based on their respective
Backstop Commitment Percentages (as among the Ad Hoc Legacy Group Backstop
Parties only), before the Ad Hoc Guaranteed Group Backstop Parties are required
to subscribe for such Unsubscribed Securities pursuant to the Backstop
Commitment.

 

20



--------------------------------------------------------------------------------

(b) On and subject to the terms and conditions hereof, including entry of the
BCA Approval Order and the Confirmation Order, each Backstop Party agrees,
severally and not jointly, to subscribe for, and the Parent Issuer and the
Subsidiary Issuer, as applicable, shall issue to such Backstop Party, on the
Closing Date for the applicable Subscription Price, the amount of Holdback
Securities equal to such Backstop Party’s Backstop Commitment Percentage of the
aggregate Holdback Securities comprising (i) the Ad Hoc Guaranteed Group
Holdback Notes and the Ad Hoc Guaranteed Group Holdback Shares (in the case of
the Ad Hoc Guaranteed Group Backstop Parties) and (ii) the Ad Hoc Legacy Group
Holdback Notes and the Ad Hoc Legacy Group Holdback Shares (in the case of the
Ad Hoc Legacy Group Backstop Parties), in accordance with the Plan (such
obligation to subscribe for the Holdback Securities, the “Holdback Commitment”).
Each Backstop Party acknowledges and agrees that withholding may apply to any
Backstop Party that receives Holdback Securities but cannot provide the Company
with a duly executed IRS Form W-9, unless such Backstop Party executes and
delivers an indemnification agreement in favor of the Company in a form
reasonably acceptable to the Company and the applicable Backstop Parties.

Section 2.3 Backstop Party Default.

(a) Upon the occurrence of a Backstop Party Default:

(i) by an Ad Hoc Guaranteed Group Backstop Party, the Ad Hoc Guaranteed Group
Backstop Parties (other than any Ad Hoc Guaranteed Group Backstop Party that is
a Defaulting Backstop Party) shall have the right, but shall not be obligated,
within five (5) Business Days after receipt of written notice from the Company
or the Issuers (as applicable) to the Ad Hoc Guaranteed Group Backstop Parties
of such Backstop Party Default (which notice shall be given promptly following
the occurrence of such Backstop Party Default) (such five (5) Business Day
period, the “Guaranteed Backstop Party Replacement Period”), to make
arrangements for one or more of the Ad Hoc Guaranteed Group Backstop Parties
(other than any Ad Hoc Guaranteed Group Backstop Party that is a Defaulting
Backstop Party) to subscribe for all or any portion of the Available Securities
(such subscription, a “Guaranteed Backstop Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts based
upon the applicable Backstop Commitment Percentage of any such member of the Ad
Hoc Guaranteed Group (as among the Ad Hoc Guaranteed Group Backstop Parties
only) or as may otherwise be agreed upon by the Ad Hoc Guaranteed Group Backstop
Parties electing to subscribe for all or any portion of the Available Securities
(such Backstop Parties, the “Guaranteed Replacing Backstop Parties”); or

(ii) by an Ad Hoc Legacy Group Backstop Party, the Ad Hoc Legacy Group Backstop
Parties (other than any Ad Hoc Legacy Group Backstop Party that is a Defaulting
Backstop Party) shall have the right, but shall not be obligated to, within five
(5) Business Days after receipt of written notice from the Company to all Ad Hoc
Legacy Group Backstop Parties of such Backstop Party Default (which notice shall
be given promptly following the occurrence of such Backstop Party Default) (such
five (5) Business Day period, the “Legacy Backstop Party

 

21



--------------------------------------------------------------------------------

Replacement Period”), to make arrangements for one or more of the Ad Hoc Legacy
Group Backstop Parties (other than any Ad Hoc Legacy Group Backstop Party that
is a Defaulting Backstop Party) to subscribe for all or any portion of the
Available Securities (such subscription, a “Legacy Backstop Party Replacement”)
on the terms and subject to the conditions set forth in this Agreement and in
such amounts based upon the applicable Backstop Commitment Percentage of any
such member of the Ad Hoc Legacy Group (as among the Ad Hoc Legacy Group
Backstop Parties only) or as may otherwise be agreed upon by all of the Ad Hoc
Legacy Group Backstop Parties electing to subscribe for all or any portion of
the Available Securities (such Backstop Parties, the “Legacy Replacing Backstop
Parties”, and together with the Guaranteed Replacing Backstop Parties, if any,
collectively, the “Replacing Backstop Parties”).

Any such Available Securities subscribed for by a Replacing Backstop Party shall
be (1) included in the determination of (x) the Backstop Securities and the
Holdback Securities of such Replacing Backstop Party for all purposes hereunder
and (y) the Backstop Commitment Percentage of such Replacing Backstop Party for
purposes of Section 3.1 and (2) excluded from the determination of (x) the
Backstop Securities and the Holdback Securities of the applicable Defaulting
Backstop Party for all purposes hereunder and (y) the Backstop Commitment
Percentage of such Defaulting Backstop Party for purposes of Section 3.1. If a
Backstop Party Default occurs, the Outside Date shall be delayed only to the
extent necessary to allow for (A) the Guaranteed Backstop Party Replacement
and/or the Legacy Backstop Party Replacement, as applicable, to be completed
within the Guaranteed Backstop Party Replacement Period or the Legacy Backstop
Party Replacement Period, as applicable, or (B) the consummation of a Cover
Transaction within the Cover Transaction Period.

(b) If a Backstop Party is or becomes a Defaulting Backstop Party, it shall
(i) not be entitled to any of the Backstop Premiums hereunder, (ii) promptly
notify the Company and the Issuers (as applicable) in writing if it received any
portion of the Backstop Premium, and (iii) transfer its portion of the Backstop
Premiums to the extent received from the Company or the Issuers (as
applicable) (x) if a Guaranteed Backstop Party Replacement and/or a Legacy
Backstop Party Replacement or (y) if a Cover Transaction has been consummated,
to the Replacing Backstop Parties or Cover Subscribers (as applicable) pro rata
based upon the amount of Available Securities subscribed for by each such
Replacing Backstop Party or Cover Subscriber within one (1) Business Day of
receiving written notice by the Company, the Issuers or any other Backstop Party
of the consummation of such Guaranteed Backstop Party Replacement and/or Legacy
Backstop Party Replacement, as applicable, or of such Cover Transaction.

(c) Nothing in this Agreement shall be deemed to require a Backstop Party to
subscribe for more than its Backstop Commitment Percentage of (i) the
Unsubscribed Securities or (ii) the Holdback Securities.

(d) Notwithstanding the foregoing, if the non-Defaulting Backstop Parties do not
elect to subscribe for all of the Available Securities pursuant to
Section 2.3(a) prior to the expiration of the Guaranteed Backstop Party
Replacement Period or the Legacy Backstop Party Replacement Period, as
applicable, the Company or the Issuers (as applicable) shall have an additional
fifteen (15) Business Days following the expiration thereof (such period, the
“Cover Transaction Period”) to consummate a Cover Transaction.

 

22



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 9.1(d)(iii) or Section 9.2 but subject to Section 10.10, no
provision of this Agreement shall relieve any Defaulting Backstop Party from
liability hereunder in connection with such Defaulting Backstop Party’s Backstop
Party Default.

Section 2.4 Backstop Escrow Account Funding.

(a) Funding Notice. No later than the fifth (5th) Business Day following the
Rights Offering Expiration Time, the Rights Offering Subscription Agent shall
deliver to each Backstop Party a written notice (the “Funding Notice”) of
(i) the amount of Rights Offering Securities elected to be subscribed for by the
Rights Offering Participants and the aggregate Subscription Price therefor;
(ii) the aggregate amount of Holdback Securities to be subscribed for by all
Backstop Parties and the aggregate Subscription Price therefor; (iii) the amount
of Holdback Securities to be subscribed for by such Backstop Party and the
Subscription Price therefor; (iv) the aggregate amount of Unsubscribed
Securities (broken down by Guaranteed Notes (and associated Participation
Equity) and Legacy Notes (and associated Participation Equity) before and after
giving effect to the Legacy Undersubscription Rights), if any, and the aggregate
Subscription Price therefor; (v) the amount of Unsubscribed Securities (based
upon such Backstop Party’s Backstop Commitment Percentage) to be subscribed for
by such Backstop Party and the Subscription Price therefor; and (vi) the escrow
account to which such Backstop Party shall deliver and pay the Subscription
Price for such Backstop Party’s Rights Offering Securities, Holdback Securities
and Backstop Commitment Percentage of the Unsubscribed Securities (the “Backstop
Escrow Account”). The Rights Offering Subscription Agent shall promptly provide
such written backup, information and documentation relating to the information
contained in the Funding Notice as any Backstop Party may reasonably request.

(b) Backstop Escrow Account Funding. On or prior to the date that is three
(3) Business Days prior to the Effective Date, (such date, the “Backstop Escrow
Funding Date”), each Backstop Party shall deliver and pay the aggregate
Subscription Price for such Backstop Party’s Rights Offering Securities and for
such Backstop Party’s Backstop Commitment Percentage of the Unsubscribed
Securities and of the Holdback Securities by wire transfer in immediately
available funds in U.S. dollars into the Backstop Escrow Account in satisfaction
of such Backstop Party’s Backstop Commitment. The Backstop Escrow Account shall
be established with an escrow agent satisfactory to the Requisite Backstop
Parties and the Company pursuant to an escrow agreement in form and substance
reasonably satisfactory to the Requisite Backstop Parties and the Company. If
this Agreement is terminated in accordance with its terms for any reason, the
funds held in the Backstop Escrow Account shall be released to each Backstop
Party such that each Backstop Party shall receive from the Backstop Escrow
Account the cash amount actually funded to the Backstop Escrow Account by such
Backstop Party, without interest, no later than three (3) Business Days
following such termination.

Section 2.5 Closing.

(a) At least four (4) Business Days prior thereto, Debtors shall inform the
Backstop Parties of the Effective Date.

 

23



--------------------------------------------------------------------------------

(b) Subject to Article VII, unless otherwise mutually agreed in writing between
the Company and the Requisite Backstop Parties, the closing of the Backstop
Commitment and the subscription and issue of the Holdback Securities (the
“Closing”) shall take place electronically at 11:00 a.m., New York City time, on
the date on which all of the conditions set forth in Article VII shall have been
satisfied or waived in accordance with this Agreement (other than conditions
that by their terms are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions). The date on which the Closing
actually occurs shall be referred to herein as the “Closing Date”.

(c) At the Closing, the funds held in the Backstop Escrow Account shall be
released and utilized as set forth and in accordance with Section 6.16 and the
Plan.

(d) At the Closing, issuance of the Backstop Securities, the Holdback Securities
and the Rights Offering Securities will be made by the Parent Issuer and the
Subsidiary Issuer, as applicable, to the account of each Backstop Party (or to
such other accounts as any Backstop Party may designate in accordance with
Section 2.6) against payment of the aggregate Subscription Price for the
Backstop Securities, the Holdback Securities and the Rights Offering Securities
of such Backstop Party. Unless a Backstop Party requests delivery of a physical
stock certificate, the entry of any New Shares to be delivered pursuant to this
Section 2.5(d) into the account of a Backstop Party pursuant to the Parent
Issuer’s book entry procedures and delivery to such Backstop Party of an account
statement reflecting the book entry of such New Shares shall be deemed delivery
of such New Shares for purposes of this Agreement, and the delivery of any New
Shares to be delivered pursuant to this Section 2.5(d) to an account of a
Backstop Party pursuant to DTC procedures shall be deemed delivery of such New
Shares for purposes of this Agreement.

Section 2.6 Designation and Assignment Rights.

(a) Each Backstop Party shall have the right to designate by written notice to
the Company no later than two (2) Business Days prior to the Closing Date that
some or all of its Backstop Securities, Holdback Securities and/or right to any
Backstop Premium be issued in the name of, and delivered to, one or more of its
Affiliates (each a “Related Subscriber”) upon receipt by the Company of payment
therefor in accordance with the terms hereof, which notice of designation shall
(i) be addressed to the Company and signed by such Backstop Party and each
Related Subscriber, (ii) specify the amount or number of such securities to be
delivered to or issued in the name of such Related Subscriber and (iii) contain
a confirmation by such Related Subscriber of the accuracy of the representations
set forth in Sections 5.6 through 5.9 as applied to such Related Subscriber;
provided that no such designation pursuant to this Section 2.6(a) shall relieve
such Backstop Party from its obligations under this Agreement.

(b) The Backstop Parties shall not be entitled to Transfer all or any portion of
their Backstop Commitment or Holdback Commitment except as expressly provided in
this Section 2.6 and each Backstop Party agrees, severally and not jointly, that
it will not Transfer, at any time prior to the Closing Date or earlier
termination of this Agreement in accordance with its terms, any of its rights
and obligations under this Agreement to any Person other than in accordance with
this Section 2.6. Each Backstop Party shall have the right to Transfer all or
any portion of its Backstop Commitment, Holdback Commitment or right to any
Backstop Premium to (i) a Related Subscriber, (ii) any other Backstop Party or
(iii) one or more other Persons that is

 

24



--------------------------------------------------------------------------------

reasonably acceptable to the Company and the Requisite Backstop Parties (each
such transferee, an “Ultimate Subscriber”) and that, in each case (x) executes
and delivers to the Company an RSA Joinder and a BCA Joinder (if such Ultimate
Subscriber is not then party to the Restructuring Support Agreement or this
Agreement, as applicable) and (y) agrees in a writing addressed to the Company
(a) to subscribe for such portion of such Backstop Party’s Backstop Commitment
and (b) to be fully bound by, and subject to, this Agreement; provided that no
such Transfer pursuant to this Section 2.6(b) shall relieve such Backstop Party
from its obligations under this Agreement. Any Transfer of a Backstop Party’s
obligations under this Agreement made in violation of this Section 2.6 shall be
deemed null and void ab initio and of no force or effect and shall not create
any obligation or liability of any Debtor or any other Backstop Party to the
purported transferee. After the Closing Date, nothing in this Agreement shall
limit or restrict in any way any Backstop Party’s ability to Transfer any of its
Second Lien Notes or New Shares or any interest therein; provided, that any such
Transfer shall be made in accordance with the Securities Act and applicable
securities Laws.

(c) Notwithstanding anything to the contrary in this Agreement, none of the
Issuers or the Debtors shall bear the cost of any United Kingdom stamp duty or
stamp duty reserve tax arising from or in connection with any instrument of or
agreement to Transfer any of the Rights Offering Securities or rights granted
pursuant to this Agreement.

(d) The Parties will cooperate in good faith after the date of this Agreement to
mitigate, to the extent possible, any United Kingdom stamp duty or stamp duty
reserve tax arising from or in connection with transfers or rights effected
pursuant to this Section 2.6, including by way of an amendment to the terms of
this Agreement, provided that nothing in this Section 2.6(d) shall require the
Company or any of the other Debtors to take, or agree to take, any steps which
may be prejudicial to its affairs or the affairs of its estate or other parties
in interest (tax or otherwise).

ARTICLE III

BACKSTOP PREMIUMS AND EXPENSE REIMBURSEMENT

Section 3.1 Backstop Premiums. As consideration for the Backstop Commitment and
the other agreements of the Backstop Parties in this Agreement, upon the
Effective Date, the Debtors shall pay or cause to be paid the following:

(a) to the Ad Hoc Guaranteed Group Backstop Parties, a backstop premium (the “Ad
Hoc Guaranteed Group Backstop Premium”), paid-in-kind, of Second Lien Notes
equal to eight percent (8%) of the Guaranteed Notes Allocation, representing
Nine Million Two Hundred Eighty Thousand Dollars ($9,280,000) in aggregate
principal amount of Second Lien Notes, multiplied by such Backstop Party’s
Backstop Commitment Percentage (together with New Shares equal to eight percent
(8%) of the total amount of Participation Equity issued in respect of the
Guaranteed Notes Allocation multiplied by such Backstop Party’s Backstop
Commitment Percentage (subject to dilution by the Warrants and the MIP)); and

 

25



--------------------------------------------------------------------------------

(b) to the Ad Hoc Legacy Group Backstop Parties, a backstop premium (the “Ad Hoc
Legacy Group Backstop Premium”, and together with the Ad Hoc Guaranteed Group
Backstop Premium, the “Backstop Premiums”), paid-in-kind, of Second Lien Notes
equal to eight percent (8%) of the Legacy Notes Allocation, representing Six
Million Seven Hundred Twenty Thousand Dollars ($6,720,000) in aggregate
principal amount of Second Lien Notes, multiplied by such Backstop Party’s
Backstop Commitment Percentage (together with New Shares equal to eight percent
(8%) of the total amount of Participation Equity issued in respect of the Legacy
Notes Allocation multiplied by such Backstop Party’s Backstop Commitment
Percentage, such that the aggregate amount of New Shares included in the
Backstop Premiums for Ad Hoc Guaranteed Group Backstop Parties and Ad Hoc Legacy
Group Backstop Parties represents two and four-tenths percent (2.4%) of the New
Shares (subject to dilution by the Warrants and the MIP)).

The provisions for the payment of the Backstop Premiums are an integral part of
the transactions contemplated by this Agreement and without these provisions the
Backstop Parties would not have entered into this Agreement, and the Backstop
Premiums shall, to the extent earned and payable hereunder, constitute allowed
administrative expenses of the Debtors’ estates under Sections 503(b) and 507 of
the Bankruptcy Code with priority over all other administrative expense claims.
Upon termination of this Agreement in accordance with its terms, the Backstop
Premiums shall not be earned or payable.

The issuance of Backstop Premiums shall be made in reliance on the exemption
from registration under the Securities Act provided by Section 1145 of the
Bankruptcy Code.

For the avoidance of doubt, a Defaulting Backstop Party shall not be entitled to
receive any portion of the Backstop Premiums, and the portion of the Backstop
Premiums that would otherwise have been allocated to such Defaulting Backstop
Party shall instead be payable to the Replacing Backstop Party or Backstop
Parties and/or Cover Subscriber(s) that subscribe for the Second Lien Notes (and
corresponding Participation Equity) that such Defaulting Backstop Party was
obligated to subscribe for pursuant to the terms hereof.

Section 3.2 Payment of Backstop Premiums. Subject to the last paragraph of
Section 3.1 and Section 9.2, the Backstop Premiums shall be fully earned,
nonrefundable and non-avoidable upon entry by the Bankruptcy Court of the BCA
Approval Order, and shall be paid on the later to occur of the Closing Date and
the Effective Date by the Company to the Backstop Parties. For the avoidance of
doubt, the Backstop Premiums, (a) except as set forth in Section 2.3(b), will be
nonrefundable and non-avoidable when paid, (b) will be payable as provided
herein, irrespective of the amount of Unsubscribed Securities (if any) actually
subscribed for and issued, (c) shall be paid-in-kind by the Parent Issuer or the
Subsidiary Issuer, as applicable, free and clear of any withholding or deduction
for any applicable Taxes, and (d) shall be treated for U.S. federal income tax
purposes as paid by the Debtors in exchange for the issuance of a put right to
the Debtors with respect to the Rights Offering (and the Parties shall not take
any position on any applicable U.S. federal, state or local tax return
inconsistent with such treatment).

Section 3.3 Expense Reimbursement. Whether or not the transactions contemplated
hereunder are consummated, the Debtors agree to pay (without duplication) the
documented reasonable third-party and out-of-pocket fees and expenses of each
Backstop Party (other than any Defaulting Backstop Party), including the
documented reasonable fees and expenses of counsel and other professionals
retained by such Backstop Party but excluding any value-added, goods and
services, sales or other similar Tax (“VAT”) that is recoverable (whether

 

26



--------------------------------------------------------------------------------

by credit, repayment or otherwise) by such Backstop Party (or a member of the
Backstop Party’s group for such VAT purposes), that have been and are incurred
prepetition and post-petition until the termination of this Agreement in
accordance with its terms, in connection with the negotiation, preparation and
implementation of the Backstop Commitment and the Rights Offering, including the
Backstop Parties’ negotiation, preparation and implementation of this Agreement
(including the Backstop Commitment and the other transactions contemplated
hereby), the Plan, the Restructuring Support Agreement, the Registration Rights
Agreement and the other agreements contemplated hereby and thereby and all other
Definitive Documents and any regulatory filings or approvals (including any
required in connection with Antitrust and Foreign Investment Laws) in connection
therewith, which fees and expenses shall be limited to the fees and expenses of
(a) Kramer Levin, Ducera, DNB Markets (Investment Banking Division), Akin Gump,
Foley Lardner, Milbank, Houlihan and Jackson Walker, and (b) one regulatory
counsel to each of the Ad Hoc Guaranteed Group and the Ad Hoc Legacy Group in
each relevant jurisdiction (which may be (1) a single counsel for multiple
jurisdictions and (2) Akin Gump (in the case of the Ad Hoc Guaranteed Group
Backstop Parties)) (the “Expense Reimbursement”) and (c) such other advisors for
each of the Ad Hoc Guaranteed Group and the Ad Hoc Legacy Group as may be
reasonably required. The Expense Reimbursement accrued through the date on which
the BCA Approval Order is entered shall be paid as soon as practicable
thereafter, and in any event within two (2) Business Days thereof. The Expense
Reimbursement shall thereafter be payable in cash by the Debtors on a monthly
basis. Following the last Business Day of each calendar month following the
month in which the BCA Approval Order has been entered by the Bankruptcy Court,
the Backstop Parties shall deliver to the Debtors a written and reasonably
documented (subject to redaction to preserve attorney client and work product
privileges) invoice for their reimbursable fees and expenses; provided that the
invoice for such fees and expenses shall not be required to comply with U.S.
Trustee guidelines and local guidelines issued by the Bankruptcy Court with
respect to payment of professional fees and may be in a summary form only (which
shall not be required to contain time entries and which may be redacted or
modified to the extent necessary to delete any information subject to the
attorney-client privilege, any information constituting attorney work product,
or any other confidential information and the provision of such summary invoices
shall not constitute any waiver of the attorney-client privilege or any benefits
of the attorney work product doctrine). The Debtors shall pay such invoices
within ten (10) Business Days of receipt thereof. For the avoidance of doubt, no
recipient of any payment under this Section 3.3 shall be required to file with
respect thereto any interim or final fee application with the Bankruptcy Court.
The provisions for the payment of the Expense Reimbursement are an integral part
of the transactions contemplated by this Agreement and without these provisions
the Backstop Parties would not have entered into this Agreement, and the Expense
Reimbursement shall an constitute allowed administrative expense of the Debtors’
estates under Sections 503(b) and 507 of the Bankruptcy Code.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE DEBTORS

Except (i) as set forth in the corresponding section of the Company Disclosure
Schedules or (ii) as disclosed in the Company SEC Documents filed with the SEC
and publicly available on the SEC’s Electronic Data-Gathering, Analysis and
Retrieval system prior to the date hereof (excluding any disclosures contained
in the “Forward-Looking Statements” or “Risk Factors” sections thereof), the
Debtors, jointly and severally, hereby represent and warrant to the Backstop
Parties (unless otherwise set forth herein, as of the date of this Agreement and
as of the Closing Date) as set forth below.

 

27



--------------------------------------------------------------------------------

Section 4.1 Organization and Qualification. Each of the Debtors (a) is a legal
entity duly organized, validly existing and in good standing (or the equivalent
thereof) under the Laws of its respective jurisdiction of incorporation or
organization and (b) has all requisite power and authority to own, lease and
operate its properties and to carry on its business as currently conducted,
except, in the case of each of clauses (a) and (b), as would not, individually
or in the aggregate, reasonably be expected to be material to the Debtors, taken
as a whole. Each Debtor is duly qualified or licensed to do business and is in
good standing (or the equivalent thereof) under the Laws of each other
jurisdiction in which it owns, leases or operates properties or conducts any
business, in each case except to the extent that the failure to be so qualified
or licensed or be in good standing would not reasonably be expected to result in
a Material Adverse Change.

Section 4.2 Corporate Power and Authority.

(a) The Company has the requisite corporate power and authority (i) subject to
entry of the BCA Approval Order, to enter into, execute and deliver this
Agreement, and (ii) subject to entry of the BCA Approval Order, the Disclosure
Statement Order, and the Confirmation Order, to perform the BCA Approval
Obligations and to consummate the transactions contemplated herein and in the
Plan, to enter into, execute and deliver the Registration Rights Agreement and
all other agreements to which it will be a party as contemplated by this
Agreement and the Plan (this Agreement, the Restructuring Support Agreement, the
Registration Rights Agreement and such other agreements, collectively, the
“Transaction Agreements”) and to perform its obligations under each of the
Transaction Agreements (other than this Agreement). Subject to the receipt of
the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of
the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite corporate action on behalf of the Company, and no
other corporate proceedings on the part of the Company are or will be necessary
to authorize this Agreement or any of the other Transaction Agreements or to
consummate the transactions contemplated hereby or thereby.

(b) Subject to entry of the BCA Approval Order and the Confirmation Order, each
of the other Debtors has the requisite power and authority (corporate or
otherwise) to enter into, execute and deliver each Transaction Agreement to
which such other Debtor is a party and to perform its obligations thereunder.
Subject to the receipt of the foregoing Orders, as applicable, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby have been or
will be duly authorized by all requisite action (corporate or otherwise) on
behalf of each other Debtor party thereto, and no other proceedings (corporate
or otherwise) on the part of any other Debtor party thereto are or will be
necessary to authorize this Agreement or any of the other Transaction Agreements
or to consummate the transactions contemplated hereby or thereby.

(c) Subject to entry of the BCA Approval Order and the Confirmation Order, each
of the Company and the other Debtors has the requisite power and authority
(corporate or otherwise) to perform its obligations under the Plan, and has
taken or shall take all necessary actions (corporate or otherwise) required for
the due consummation of the Plan in accordance with its terms.

 

28



--------------------------------------------------------------------------------

Section 4.3 Execution and Delivery; Enforceability. Subject the entry of the BCA
Approval Order and the Confirmation Order, this Agreement has been, and each
other Transaction Agreement will be, duly executed and delivered by the Company
and each of the other Debtors party thereto, as applicable. Upon entry of the
BCA Approval Order and assuming this Agreement has been duly authorized,
executed and delivered by the Backstop Parties, the BCA Approval Obligations
will constitute the valid and legally binding obligations of the Company and, to
the extent applicable, the other Debtors, enforceable against the Company and,
to the extent applicable, the other Debtors in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity whether applied in a court
of law or a court of equity. Upon entry of the BCA Approval Order and assuming
this Agreement and each other Transaction Agreement, as applicable, has been
duly authorized, executed and delivered by the Backstop Parties and, to the
extent applicable, any other parties thereto, each of the other obligations
hereunder and under each other Transaction Agreement will constitute the valid
and binding obligations of the Company and, to the extent applicable, the other
Debtors, enforceable against the Company and, to the extent applicable, the
other Debtors, in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.

Section 4.4 Authorized and Issued Share Capital.

(a) On the Closing Date, (i) the authorized share capital of the Parent Issuer
will consist of 75,585,790 New Shares, (ii) the outstanding share capital of the
Parent Issuer will consist of 50,000,000 issued and outstanding New Shares,
including (x) 15,000,000 New Shares issued in connection with the Rights
Offering, (y) 1,200,000 New Shares issued in connection with the Backstop
Premiums and (z) 5,625,000 New Shares which constitute Holdback Shares, (iii) no
New Shares will be held by the Parent Issuer in its treasury, (iv) 7,558,579 New
Shares will be reserved for issuance upon exercise of stock options and other
rights to purchase or acquire New Shares granted in connection with the MIP or
any other employment arrangement approved by the Requisite Backstop Parties, (v)
18,027,211 New Shares will be reserved for issuance upon the exercise of the
Warrants and (vi) other than the Warrants, any Penny Warrants and any awards
granted following the Closing Date under the MIP, no warrants, options or
similar instruments to purchase New Shares will be issued and outstanding.

(b) Except as set forth in this Section 4.4, as of the Closing Date, no share
capital or other equity securities or voting interest in the Parent Issuer will
have been issued, reserved for issuance or outstanding other than any shares
denominated in pound sterling that have been issued by a Parent Issuer
(incorporated in England and Wales) to a nominee or Affiliate to satisfy the
minimum share capital requirements for public companies under Part 20 of the
Companies Act 2006, the aggregate value of which shall not exceed £50,000.

 

29



--------------------------------------------------------------------------------

(c) Except as described in this Section 4.4 and except for the rights set forth
in the Registration Rights Agreement, the Warrants, any Penny Warrants, the MIP,
the Reorganized Noble Corporate Documents, the documentation governing the Exit
Revolver and any employment agreement assumed or entered into in accordance with
the Restructuring Support Agreement, as of the Closing Date, and the repurchase
of the ordinary shares of the Parent Issuer by the Parent Issuer from Noble
Holdings UK Limited, neither the Parent Issuer nor any Debtor will be party to
or otherwise bound by or subject to any outstanding option, warrant, call,
right, security, commitment, contract, arrangement or undertaking (including any
preemptive right) that (i) obligates the Parent Issuer or any Debtor to issue,
deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or cause
to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any share capital of, or other equity or voting interests
in, the Parent Issuer or any of the other Debtors or any security convertible or
exercisable for or exchangeable into any share capital of, or other equity or
voting interest in, the Parent Issuer or any of the other Debtors,
(ii) obligates the Parent Issuer or any Debtor to issue, grant, extend or enter
into any such option, warrant, call, right, security, commitment, contract,
arrangement or undertaking, (iii) restricts the transfer of any share capital of
the Parent Issuer or any Debtor or (iv) relates to the voting of any share
capital of the Parent Issuer.

Section 4.5 Issuance.

(a) Subject to the entry of the BCA Approval Order and the Confirmation Order,
(i) the distribution of the Rights to be issued pursuant to the Plan has been
duly and validly authorized and (ii) (A) the Second Lien Notes, when issued and
delivered against payment therefor in the Rights Offering or to the Backstop
Parties hereunder (including, for the avoidance of doubt, the Holdback Notes or
the portion of the Backstop Premium payable in Second Lien Notes) in accordance
with the terms of the indenture related to the Second Lien Notes, will be valid
and legally binding obligations of the Subsidiary Issuer, enforceable against
the Subsidiary Issuer in accordance with their terms and the terms of the
indenture related to the Second Lien Notes, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity and
(B) the guarantees of the Second Lien Notes, when issued and delivered against
payment therefor in accordance with the terms of the indenture related to the
Second Lien Notes, will be valid and legally binding obligations of the
applicable guarantor, enforceable against such guarantor in accordance with
their terms and the terms of the indenture representing the Second Lien Notes,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity whether applied in a court
of law or a court of equity.

(b) Subject to the entry of the BCA Approval Order and the Confirmation Order,
the New Shares to be issued pursuant to the Plan, including the New Shares to be
issued in connection with the Rights Offering, the Backstop Premiums and the
Holdback Shares, will, when issued and delivered on the Closing Date, be duly
and validly authorized, issued and delivered and shall be fully paid and
non-assessable, and free and clear of all Taxes, Liens (other than transfer
restrictions imposed hereunder or under the Reorganized Noble Corporate
Documents or by applicable Law), preemptive rights, subscription and similar
rights (other than as may arise under the Reorganized Noble Corporate
Documents).

 

30



--------------------------------------------------------------------------------

Section 4.6 No Conflict. Assuming the consents described in Section 4.7 are
obtained and subject to, and after giving effect to, requisite Bankruptcy Court
approval (including the Confirmation Order), the execution and delivery by the
Debtors of this Agreement, the Plan and the other Transaction Agreements, the
compliance by the Debtors with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein (a) will not
conflict with, or result in a breach, modification or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, except to the extent specified in the Plan,
in the acceleration of, or the creation of any Lien (other than a Permitted
Lien) under, or cause any payment or consent to be required under, any Material
Contract, (b) will not result in any violation of the provisions of the
Reorganized Noble Corporate Documents or any of the organizational documents of
any Debtor and (c) will not result in any material violation of any Law or Order
applicable to the Company or any of the other Debtors or any of their
properties, except, in the cases described in clause (a), as would not
reasonably be expected to result in a Material Adverse Change.

Section 4.7 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of the other Debtors or any of their
properties (each, an “Applicable Consent”) is required for the execution and
delivery by the Company or any other Debtor of this Agreement, the Plan and the
other Transaction Agreements, the compliance by the Company and the other
Debtors, as applicable, with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein, except for
(a) the entry of the BCA Approval Order authorizing the Company to execute and
deliver this Agreement and perform the BCA Approval Obligations, (b) the entry
of the Disclosure Statement Order, (c) the entry of the Confirmation Order,
(d) the entry by the Bankruptcy Court, or any other court of competent
jurisdiction, of Orders as may be necessary in the Chapter 11 Cases from time to
time, (e) Antitrust and Foreign Investment Approvals, if any, in connection with
the transactions contemplated by this Agreement, (f) the filing with the
relevant local Governmental Entity (which may include the Registrar of Companies
(England and Wales)) of the Articles of Association or similar organizational
document, and the filing of any other corporate documents with applicable state
and local filing agencies applicable to any of the Issuers or the other Debtors,
(g) such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or “Blue Sky” laws in connection with the
subscription of the Backstop Securities, the Holdback Securities by the Backstop
Parties and the issuance of the Backstop Premium, the Rights and the Rights
Offering Securities pursuant to the exercise of the Rights, and (h) any other
Applicable Consent that is not material to the Debtors’ business, taken as a
whole.

Section 4.8 Arm’s Length. The Company acknowledges and agrees that (a) each of
the Backstop Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of the other Debtors and (b) no Backstop Party is
advising the Company or any of the other Debtors as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.

 

31



--------------------------------------------------------------------------------

Section 4.9 Financial Statements; Undisclosed Liabilities.

(a) The consolidated financial statements of the Company included or
incorporated by reference in Forms 10-Q and 10-K filed by the Company with the
SEC since December 31, 2019 (collectively, the “Financial Statements”), complied
or when submitted or filed will comply, as the case may be, in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act and presented fairly or when submitted and filed will present fairly in all
material respects the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries, taken as a whole, as of the
dates indicated and for the periods specified therein. The Financial Statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods and at
the dates covered thereby (except, in the case of unaudited interim financial
statements, as permitted by Form 10-Q of the SEC).

(b) There are no liabilities or obligations of the Company or any of the other
Debtors of any kind whatsoever, whether accrued, contingent, absolute,
determined or determinable, that would be required by GAAP, consistently
applied, to be reflected on the balance sheet of the Company other than
(i) liabilities or obligations disclosed and provided for in the consolidated
balance sheet of the Company and its Subsidiaries as of June 30, 2020 or in the
notes thereto, (ii) liabilities or obligations incurred in accordance with or in
connection with this Agreement or the other Transaction Agreements,
(iii) liabilities or obligations incurred in the ordinary course of business
since June 30, 2020 or disclosed in the Company SEC Documents, (iv) liabilities
or obligations that have been discharged or paid in full or (v) liabilities or
obligations that would not, individually or in the aggregate, be material to the
Debtors, taken as a whole.

Section 4.10 Company SEC Documents and Disclosure Statement. Since December 31,
2019, the Company has filed all required reports, schedules, forms and
statements with the SEC. As of their respective dates, and giving effect to any
amendments or supplements thereto filed prior to the date of this Agreement,
each of the Company SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act applicable to such
Company SEC Documents. As of the date of this Agreement and as of the Closing,
the Company has filed with the SEC all “material contracts” (as such term is
defined in Item 601(b)(10) of Regulation S-K under the Exchange Act) that are
required to be filed as exhibits to the Company SEC Documents. The Company SEC
Documents, taken as a whole, after giving effect to any amendments or
supplements thereto and to any subsequently filed Company SEC Documents, in each
case filed prior to the date of this Agreement, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Disclosure
Statement as approved by the Bankruptcy Court will conform in all material
respects with Section 1125 of the Bankruptcy Code.

 

32



--------------------------------------------------------------------------------

Section 4.11 Absence of Certain Changes. From July 31, 2020 to the date hereof,
no Material Adverse Change has occurred.

Section 4.12 No Violation; Compliance with Laws. (a) The Company is not, and as
of the Closing Date the Issuers shall not be, in violation of their respective
articles of association or any similar organizational document, and (b) no other
Debtor is in violation of its respective articles of association, charter,
bylaws or similar organizational document other than in any immaterial respect.
Neither the Company nor any of the other Debtors is or has been at any time
since January 1, 2018 in violation of any Law or Order, except (x) for any such
violation that would not reasonably be expected to result in a Material Adverse
Change or (y) as a result of or in connection with the Chapter 11 Cases. There
is and since January 1, 2018 has been no failure on the part of the Company to
comply in all material respects with the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations promulgated by the SEC thereunder.

Section 4.13 Legal Proceedings. Other than the Chapter 11 Cases and any
adversary proceedings or contested motions commenced in connection therewith,
there are no legal, governmental or regulatory investigations, audits, actions,
suits, arbitrations or proceedings (“Legal Proceedings”) pending or, to the
Knowledge of the Company, threatened to which the Company or any of the other
Debtors is a party or to which any property of the Company or any of the other
Debtors is subject that would reasonably be expected to result in a Material
Adverse Change.

Section 4.14 Labor Relations.

(a) There is no labor or employment-related Legal Proceeding pending or, to the
Knowledge of the Company, threatened against the Company or any of the other
Debtors, by or on behalf of any of their respective employees or such employees’
labor organization, works council, workers’ committee, union representatives or
any other type of employees’ representatives appointed for collective bargaining
purposes (collectively “Employee Representatives”), or by any Governmental
Entity, that would reasonably be expected to result in a Material Adverse
Change.

(b) Except as would not reasonably be expected to result in a Material Adverse
Change, there is no strike, lockout, material labor dispute or, to the Knowledge
of the Company, threat thereof, by or with respect to any employees of the
Company or any of the other Debtors, and, to the Knowledge of the Company, there
has not been any such action within the past two (2) years. Except as would not
reasonably be expected to result in a Material Adverse Change, neither the
Company nor any of the other Debtors is subject to any obligation (whether
pursuant to Law or Contract) to notify, inform and/or consult with, or obtain
consent from, any Employee Representative regarding the transactions
contemplated by this Agreement prior to entering into the Agreement.

 

33



--------------------------------------------------------------------------------

(c) The Debtors have complied in all respects with their payment obligations to
all employees of the Debtors in respect of all wages, salaries, fees,
commissions, bonuses, overtime pay, holiday pay, sick pay, benefits and all
other compensation, remuneration and emoluments due and payable to such
employees under any Company Plan or any applicable Collective Bargaining
Agreement or Law (including the Fair Labor Standards Act or any other applicable
Law dealing with such matters), except to the extent that any noncompliance
would not reasonably be expected to result in a Material Adverse Change and, for
the avoidance of doubt, except for any payments that are not permitted by the
Bankruptcy Court or the Bankruptcy Code.

(d) Except as would not reasonably be expected to result in a Material Adverse
Change, (i) the consummation of the transactions contemplated by the Transaction
Agreements will not give rise to a right of termination or right of
renegotiation on the part of any union under any material Collective Bargaining
Agreement and (ii) all payments due from any of the Debtors or for which any
claim may be made against any of the Debtors on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of any of the Debtors to the extent required by GAAP.

Section 4.15 Intellectual Property. Except as would not reasonably be expected
to result in a Material Adverse Change:

(a) The Company and the other Debtors own (free and clear of all Liens, except
for (i) Liens that are described in the Company SEC Documents filed prior to the
date hereof, the Plan or the Disclosure Statement, or (ii) Permitted Liens) all
rights, title and interest in, or possess the right to use, all
(1) registrations for Company Intellectual Property (and all applications
therefor), and (2) proprietary unregistered Intellectual Property, in each case,
that is reasonably necessary for the operation of their respective businesses as
currently conducted, and all of the material registered Company Intellectual
Property is subsisting and unexpired and, to the Knowledge of the Company, valid
and enforceable.

(b) None of the Debtors, nor the business conducted by the Company and the other
Debtors as currently conducted, is infringing, misappropriating or otherwise
violating any valid Intellectual Property rights of any other Person in any
material respect.

(c) There are no actions pending, and since January 1, 2018 neither the Company
nor the other Debtors have received any unresolved written notice from any other
Person, asserting invalidity or unenforceability of the Company Intellectual
Property, or alleging that the Company or any of the other Debtors infringes,
misappropriates, or otherwise violates the valid Intellectual Property rights of
any Person.

(d) To the Knowledge of the Company, no third party is infringing,
misappropriating, or otherwise violating any of the Company Intellectual
Property.

(e) The Company and the other Debtors are not subject to any outstanding order
from any Governmental Entity that restricts or impairs the use of any Company
Intellectual Property as used in the operation of their respective businesses as
currently conducted.

(f) The Company and the other Debtors take commercially reasonable actions to
maintain and protect the secrecy and confidentiality of their trade secrets and
confidential Company Intellectual Property.

 

34



--------------------------------------------------------------------------------

(g) The hardware, Software, networks, servers, data and databases, technology
systems, and all other information technology and telecommunications systems,
including any outsourced systems, used or owned by the Company and the other
Debtors (collectively, the “Systems”) are reasonably sufficient for the needs of
the operation of their respective businesses as currently conducted.

(h) The Company and the other Debtors use commercially reasonable efforts
(i) designed to protect, maintain and preserve the security of the Systems in
their respective control, and all data and information stored or contained
therein or transmitted thereby from any unauthorized use, access, interruption
or modification by any other Person, and (ii) to maintain commercially
reasonable security, disaster recovery and business continuity plans and
procedures with respect to such Systems.

(i) To the Knowledge of the Company as of the date hereof, there have been no
material unresolved failures or outages, material security breaches, or material
unauthorized use, access, or intrusions of any of the Company’s or the other
Debtors’ Systems.

Section 4.16 Title to Real and Personal Property.

(a) Real Property. The Company or one of the other Debtors, as the case may be,
has good and marketable title in fee simple to each Owned Real Property, free
and clear of all Liens, except for (i) Liens that are described in the Company
SEC Documents filed prior to the date hereof or (ii) Permitted Liens. Neither
the Company nor any other Debtor has leased, licensed or otherwise granted any
Person the right to use or occupy the Owned Real Property, which lease, license
or grant is currently in effect. There are no outstanding agreements, options,
rights of first offer or rights of first refusal on the part of any party to
purchase any Owned Real Property. There are not pending or, to the Knowledge of
the Company, threatened any condemnation proceedings related to any of the Owned
Real Property.

(b) Leased Real Property. All Real Property Leases are valid, binding and
enforceable by and against the Company or the other applicable Debtor, and, to
the Knowledge of the Company, the other parties thereto and are in full force
and effect, and no written notice to terminate, in whole or part, any of such
Real Property Leases has been delivered to the Company or any of the other
Debtors (nor, to the Knowledge of the Company, has there been any indication
that any such notice of termination will be served). Other than as a result of
the filing of the Chapter 11 Cases, neither the Company nor any of the other
Debtors nor, to the Knowledge of the Company, any other party to any material
Real Property Lease necessary for the operation of the Post-Effective Date
Business is in default or breach in any material respect under the terms
thereof. Other than as a result of the filing of the Chapter 11 Cases, no event
has occurred that with or without the lapse of time or the giving of notice or
both would constitute a breach or default in any material respect under any Real
Property Lease necessary for the operation of the Post-Effective Date Business
by any of the Debtors, or, to the Knowledge of the Company, any other party
thereto. Each of the Debtors enjoys peaceful and undisturbed possession under
all such Real Property Leases, other than Real Property Leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to materially interfere with its ability to conduct its
business as currently conducted or, individually or in the aggregate, materially
detract from the value of, or, individually or in the aggregate, materially
impair the use or operation

 

35



--------------------------------------------------------------------------------

of, any of the Leased Real Property. The Company and each of the other Debtors
that is either the tenant or licensee named under each Real Property Lease has a
good and valid leasehold interest in each real property subject to a Real
Property Lease. To the Knowledge of the Company, there are not any pending, or
threatened, condemnation proceedings related to any of the Leased Real Property.

(c) Personal Property. Except as would not reasonably be expected to result in a
Material Adverse Change, the Company or one of the other Debtors has good title
or, in the case of leased assets used or held for use in the business conducted
by the Company and the other Debtors, a valid leasehold interest, free and clear
of all Liens, to all of the tangible personal property and assets necessary for
the business presently conducted by the Company and the other Debtors, except
for (i) Liens that are described in (x) the Company SEC Documents filed prior to
the date hereof, (y) the Plan (as of the date hereof) or (z) the Disclosure
Statement (as of the date hereof) or (ii) Permitted Liens.

Section 4.17 No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of the other Debtors, on the one
hand, and the directors, officers, shareholders, customers or suppliers of the
Company or any of the other Debtors, on the other hand, that is required by the
Exchange Act to be described in the Company SEC Documents and that are not so
described in the Company SEC Documents, except for the transactions contemplated
by this Agreement and the other Transaction Agreements. Any Contract existing as
of the date hereof between or among the Company, on the one hand, and any
director, officer, shareholder, customer or supplier of the Company or any of
the other Debtors, on the other hand, that is required by the Exchange Act to be
described in the Company’s filings with the SEC is filed as an exhibit to, or
incorporated by reference as indicated in, the Annual Report on Form 10-K for
the year ended December 31, 2019 or another Company SEC Document filed since
December 31, 2019.

Section 4.18 Licenses and Permits. Subject to entry of the BCA Approval Order
and the Confirmation Order, the Company and the other Debtors possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate Governmental Entities
that are necessary for the ownership or lease of their respective properties and
the conduct of the Post-Effective Date Business, in each case, except as would
not reasonably be expected to result in a Material Adverse Change. Neither the
Company nor any of the other Debtors (a) has received notice of any revocation
or modification of any such license, certificate, permit or authorization that
is material to the Debtors, taken as a whole, or (b) has any reason to believe
that any such material license, certificate, permit or authorization will not be
renewed in the ordinary course.

Section 4.19 Environmental.

(a) The Company and the other Debtors are, and within the past five (5) years
have been, in compliance with all applicable Laws relating to the protection of
the environment, natural resources (including wetlands, wildlife, aquatic and
terrestrial species and vegetation) or of human health and safety as it relates
to exposure to Materials of Environmental Concern, or to the management, use,
transportation, treatment, storage, disposal or arrangement for disposal of
Materials of Environmental Concern (collectively, “Environmental Laws”), except
for such noncompliance that would not reasonably be expected to result in a
Material Adverse Change.

 

36



--------------------------------------------------------------------------------

(b) The Company and the other Debtors (i) have received (including timely
application for renewal of the same) and are in compliance with all permits,
licenses, exemptions and other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and are, and since
January 1, 2016, have been, in compliance with the terms of such permits,
licenses and other approvals and with all applicable Environmental Laws,
(ii) are not subject to any action to revoke, terminate, cancel, limit, amend or
appeal any such permits, licenses, exemptions or approvals, and (iii) have paid
all fees, assessments or expenses due under any such permits, licenses,
exemptions or approvals, except for such failures to receive and comply with
permits, licenses, exemptions and approvals or to comply with Environmental
Laws, or any such actions, or failure to pay any such fees, assessments or
expenses that would not reasonably be expected to result in a Material Adverse
Change.

(c) Except with respect to matters that have been fully and finally settled or
resolved, (i) there are no Legal Proceedings under any Environmental Laws
pending or, to the Knowledge of the Company, threatened against the Company or
any of the other Debtors, and, to the Knowledge of the Company, there are no
such Legal Proceedings pending against any other Person that would reasonably be
expected to adversely affect the Company or any of the other Debtors, and
(ii) the Company and the other Debtors have not received written or, to the
Knowledge of the Company, verbal notice of any actual or potential liability of
the Company for the investigation, remediation or monitoring of any Materials of
Environmental Concern at any location, or for any violation of Environmental
Laws, where such Legal Proceedings or liability would reasonably be expected to
result in a Material Adverse Change.

(d) Except as to matters that would not reasonably be expected to result in a
Material Adverse Change, no written notice, claim, demand, request for
information, Order, complaint or penalty has been received by any of the Debtors
with respect to any alleged violation of or liability under any Environmental
Laws, in each case relating to any of the Debtors. None of the Company or any of
the other Debtors has entered into any consent decree, settlement or other
agreement with any Governmental Entity, and none of the Company or the other
Debtors is subject to any Order, in either case relating to any Environmental
Laws or to Materials of Environmental Concern and where such consent decree,
settlement, other agreement or Order would reasonably be expected to result in a
Material Adverse Change.

(e) There has been no release, disposal or arrangement for disposal of any
Materials of Environmental Concern relating to the Company, the other Debtors or
any of their predecessors, or to any real property that would reasonably be
expected to (i) give rise to any claim or Proceeding, or to any material
liability, under any Environmental Law, or (ii) prevent the Company or any of
the other Debtors from complying with applicable Environmental Laws, except for
such claim, Proceedings, liability or burden or non-compliance that does not,
and would not be reasonably likely to, constitute a Material Adverse Change.

(f) Neither the Company nor any of the other Debtors has assumed or retained by
Contract or operation of Law any liabilities of any other Person under
Environmental Laws or concerning any Materials of Environmental Concern for
which the Debtors would not otherwise be liable, where such assumption or
acceptance of responsibility would reasonably be expected to result in a
Material Adverse Change.

 

37



--------------------------------------------------------------------------------

(g) To the Knowledge of the Company, none of the transactions contemplated under
this Agreement will give rise to any obligations to obtain the consent of or
provide notice to any Governmental Entity under any Environmental Laws.

(h) The representations and warranties in this Section 4.19 are the sole and
exclusive representations and warranties of the Debtors with respect to
environmental, health or safety matters, including any arising under
Environmental Laws or relating to Materials of Environmental Concern.

Section 4.20 Tax Matters. Except as set forth in Section 4.20 of the Company
Disclosure Schedules:

(a) Except as would not reasonably be expected to result in a Material Adverse
Change, the Company and each of the other Debtors have timely filed or caused to
be timely filed (taking into account any applicable extension of time within
which to file) with the appropriate taxing authorities all income and other
material tax returns, statements, forms and reports (including elections,
declarations, disclosures, schedules, estimates and information Tax Returns) for
Taxes (“Tax Returns”) that are required to be filed by, or with respect to, the
Company and the other Debtors. The Tax Returns accurately reflect all material
liability for Taxes of the Company and the other Debtors, taken as a whole, for
the periods covered thereby.

(b) Except as would not reasonably be expected to result in a Material Adverse
Change, all Taxes for which the Company and the other Debtors are liable by Law
to pay before the Closing Date have been paid or discharged in full or will be
paid or discharged in full (whether pursuant to the Plan or otherwise).

(c) Except as would not reasonably be expected to result in a Material Adverse
Change, all Taxes that the Company and the other Debtors (taken as a whole) were
(or was) required by Law to withhold or collect in connection with amounts paid
or owing to any employee, independent contractor, creditor, shareholder or other
third party have been duly withheld or collected, and have been timely paid to
the proper authorities to the extent due and payable.

(d) There are no tax sharing, indemnification or similar agreements in effect as
between the Company or any of the other Debtors or any predecessor or Affiliate
thereof and any other party (including any predecessors or Affiliates thereof)
under which the Company or any of the other Debtors is a party to or otherwise
bound by (other than such agreements (i) that are entered in the ordinary course
of business or (ii) that are not expected to result in a liability for Taxes
that is material to the Company and the other Debtors taken as a whole).

(e) Neither the Company nor any of the other Debtors has engaged in a “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2).

(f) None of the Company or any of the other Debtors has been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.

 

38



--------------------------------------------------------------------------------

(g) Neither the Company nor any of the other Debtors has been requested in
writing, and, to the Knowledge of the Company, there are no claims against the
Company or any of the other Debtors, to pay any liability for Taxes of any
Person (other than the Company or the other Debtors) that are material to the
Company and the other Debtors taken as a whole, arising as a result of the
Company or the relevant Debtor being either a member of a consolidated group for
Tax purposes or a transferee or successor of another Person.

(h) There is no outstanding audit, assessment, dispute, claim or notice
concerning any material Tax liability of the Company and the other Debtors
(taken as a whole) either to the Knowledge of the Company or claimed, pending or
raised by an authority in writing.

(i) There are no material Liens with respect to Taxes upon any of the assets or
properties of the Company and the other Debtors (taken as a whole), other than
Permitted Liens.

(j) The Company will not be deemed to constitute a “passive foreign investment
company” within the meaning of Section 1297(a) of the Code.

Section 4.21 Company Plans.

(a) Except as would not reasonably be expected to result in a Material Adverse
Change: (i) each Company Plan is in compliance in form and operation with its
governing documents and all applicable Laws, including for each Company Plan
other than a Foreign Benefit Plan (each, a “U.S. Benefit Plan”), ERISA, the
Code, other applicable Laws; (ii) each U.S. Benefit Plan that is intended to be
a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS, and nothing has occurred that is reasonably
likely to result in the loss of the qualification of such U.S. Benefit Plan
under Section 401(a) of the Code or the imposition of any material liability,
penalty or tax under ERISA or the Code; (iii) no “reportable event,” within the
meaning of Section 4043 of ERISA has occurred or is expected to occur for any
U.S. Benefit Plan covered by Title IV of ERISA other than events as to which the
Pension Benefit Guaranty Corporation by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty (30) days of the
occurrence of such event or as a result of the Chapter 11 Cases; (iv) all
contributions required to be made under the terms of any Company Plan have been
timely made or have been reflected in the financial statements of the Company
included in the Company SEC Documents filed prior to the date hereof; and (v) no
liability, claim, action, litigation, audit, examination, investigation or
administrative proceeding has been made, commenced or, to the Knowledge of the
Company, threatened with respect to any Company Plan (other than (A) routine
claims for benefits payable in the ordinary course, or (B) otherwise in relation
to the Chapter 11 Cases).

(b) No U.S. Benefit Plan (other than any “multiemployer plan” within the meaning
of Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to Section 412 of
the Code or Section 302 of ERISA has failed to satisfy the minimum funding
standard, within the meaning of Section 412 of the Code or Section 302 of ERISA,
or obtained a waiver of any minimum funding standard and, within the past six
(6) years, no U.S. Benefit Plan covered by Title

 

39



--------------------------------------------------------------------------------

IV of ERISA has been terminated and no proceedings have been instituted to
terminate or appoint a trustee under Title IV of ERISA to administer any such
Company Plan. Within the past six (6) years, neither the Company nor any of the
other Debtors have incurred any unsatisfied liability under Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA by reason of being treated as a
single employer together with any other Person under Section 4001 of ERISA or
Section 414 of the Code.

(c) Within the past six (6) years, the Company and the other Debtors have not
incurred any withdrawal liability with respect to a Multiemployer Plan under
Subtitle E of Title IV of ERISA that has not been satisfied in full, and no
condition or circumstance exists that presents a reasonable risk of the
occurrence of any other withdrawal from or, to the Knowledge of the Company, the
partition, termination, reorganization or insolvency of any such Multiemployer
Plan.

(d) No Company Plan provides for post-employment or retiree health, life
insurance or other welfare benefits, except for benefits required by
Section 4980B of the Code or similar Law for which the covered individual pays
the full premium cost.

(e) Neither the execution of this Agreement, the Plan or the other Transaction
Agreements, nor the consummation of the transactions contemplated hereby or
thereby, either alone or upon the occurrence of any additional or subsequent
events, will (A) entitle any employees of the Company or any of the other
Debtors to severance pay or any increase in severance pay upon any termination
of employment after the date hereof, (B) accelerate the time of payment or
vesting or result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the Company Plans,
or (C) limit or restrict the right of the Company to merge, amend or terminate
any of the Company Plans.

(f) The execution, delivery of and performance by the Company and the other
Debtors of its obligations under this Agreement will not (either alone or upon
the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any
payments under any other applicable Laws that would be treated in such similar
nature to such section of the Code, with respect to any Company Plan that would
be in effect immediately after the Closing.

(g) Except as required to maintain the tax-qualified status of any U.S. Benefit
Plan intended to qualify under Section 401(a) of the Code, to the Knowledge of
the Company, no condition or circumstance exists that would prevent the
amendment or termination of any U.S. Benefit Plan other than a U.S. Benefit Plan
between the Company or any of the other Debtors, on the one hand, and an
individual employee or director thereof, on the other hand.

(h) Neither the Company nor any of the other Debtors (i) has any obligation to
provide any individual with a “gross up” or similar payment, or otherwise
indemnify any such individual, in respect of any Taxes, penalties or interest
that may become payable under Sections 409A, 457A or 4999 of the Code or (ii) is
subject to any taxes or assessable penalties under Section 4980H.

 

40



--------------------------------------------------------------------------------

(i) Except as would not reasonably be expected to result in a Material Adverse
Change, each Company Plan that is subject to the Laws or applicable customs or
rules of relevant jurisdictions other than the United States (any such Company
Plan, a “Foreign Benefit Plan”) which, under the Laws of any jurisdiction
outside of the United States, is required to be registered or approved by any
Governmental Entity, has been so registered and approved and, has been
maintained in good standing with applicable material requirements of the
Governmental Entities, and if intended to qualify for special tax treatment,
there are no existing circumstances or events that have occurred that could
reasonably be expected to adversely affect the special tax treatment with
respect to such Foreign Benefit Plans.

Section 4.22 Internal Control Over Financial Reporting. The Company has
established and maintains a system of internal control over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act)
that complies in all material respects with the requirements of the Exchange Act
and has been designed to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. To the Knowledge of the Company, there are no
material weaknesses in the Company’s internal control over financial reporting.

Section 4.23 Disclosure Controls and Procedures. The Company (a) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and
15d-15(e) promulgated under the Exchange Act) designed to ensure that
information required to be disclosed by the Company in the reports that it files
and submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure, and (b) has disclosed, based upon the
most recent evaluation by the Chief Executive Officer and Chief Financial
Officer of the Company of the Company’s internal control over financial
reporting, to its auditors and the audit committee of the Board (i) all
significant deficiencies and material weaknesses in the design or operation of
the Company’s internal control over financial reporting which are reasonably
likely to adversely affect its ability to record, process, summarize and report
financial data and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

Section 4.24 Material Contracts. All Material Contracts are valid, binding and
enforceable by and against the Company and/or any other Debtor party thereto, as
applicable, and, to the Knowledge of the Company, each other party thereto,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity whether applied in a court
of law or a court of equity, except where the failure to be valid, binding or
enforceable would not reasonably be expected to result in a Material Adverse
Change. No written notice to terminate, in whole or part, any Material Contract
has been delivered to the Company or any of the other Debtors except where such
termination would not reasonably be expected to result in a Material Adverse
Change. Other than as a result of the filing of the Chapter 11 Cases, neither
the Company nor any of the other Debtors nor, to the Knowledge of the Company,
any other party to any Material Contract, is in default or breach under the
terms thereof except, in each case, for such instances of default or breach that
would not reasonably be expected to result in a Material Adverse Change. For
purposes of this Agreement, “Material Contract” means any Contract necessary for
the operation of the Post-Effective Date Business that is a “material contract”
(as such term is defined in Item 601(b)(10) of Regulation S-K of the SEC or
required to be disclosed on a Current Report on Form 8-K).

 

41



--------------------------------------------------------------------------------

Section 4.25 No Unlawful Payments. Neither the Company nor any of the other
Debtors nor any of their respective directors, officers or employees nor, to the
Knowledge of the Company, any agent or other Person acting on behalf of the
Company or any of the other Debtors, has, in any material respect, during the
past three (3) years: (a) used any funds of the Company or any of the other
Debtors for any unlawful contribution, gift, entertainment or other unlawful
expense, in each case relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the Foreign Corrupt Practices Act of 1977; or (d) made any bribe, rebate,
payoff, influence payment, kickback or other similar unlawful payment.

Section 4.26 Compliance with Money Laundering Laws. The operations of the
Company and the other Debtors are and have been at all times during the past
three (3) years conducted in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar Laws (collectively, the “Money Laundering Laws”) and no material Legal
Proceeding involving the Company or any of the other Debtors with respect to
Money Laundering Laws is pending or, to the Knowledge of the Company,
threatened.

Section 4.27 Compliance with Sanctions Laws. Neither the Company nor any of the
other Debtors nor any of their respective directors, officers or employees nor,
to the Knowledge of the Company, any agent or other Person acting on behalf of
the Company or any of the other Debtors, (i) is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, UK sanctions administered by the Office of Financial
Sanctions Implementation of HM Treasury and/or EU sanctions administered by the
competent EU Member State authorities, or (ii) used the proceeds of the
Guaranteed Notes and Legacy Notes for the purpose of financing the activities of
any Person that, to the Knowledge of the Company, is currently the subject of
same U.S., UK and/or EU sanctions, in violation of such sanctions. The Company
will not directly or indirectly use the proceeds of the Rights Offering or the
issuance of the Second Lien Notes or the New Shares, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person that,
to the Knowledge of the Company, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department, UK sanctions administered by the Office of Financial Sanctions
Implementation of HM Treasury and/or EU sanctions administered by the competent
EU Member State authorities. The sanctions-related provisions in this
Section 4.27 are not intended to be a breach by any of the Debtors of, and are
not intended to expose any of the Debtors to liability under, (a) any provision
of Council Regulation (EC) No 2271/1996 of 22 November 1996 (or any Law
implementing such regulation in any member state of the EU or the United
Kingdom), (b) Section 7 of the German Foreign Trade Ordinance or (c) any similar
blocking or anti-boycott Laws.

 

42



--------------------------------------------------------------------------------

Section 4.28 No Broker’s Fees. Except for amounts that may be paid or payable to
Evercore Group LLC in connection with the Restructuring upon the entry of a
Final Order of the Bankruptcy Court, neither the Company nor any of the other
Debtors is a party to any Contract with any Person (other than this Agreement)
that would give rise to a valid claim against the Backstop Parties for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering, the issuance of the Backstop Securities or the payment of the Backstop
Premium.

Section 4.29 No Registration Rights. Except as provided for in the Restructuring
Support Agreement and pursuant to the Registration Rights Agreement, no Person
has the right to require the Company or any of the other Debtors to register any
securities for sale under the Securities Act.

Section 4.30 Ownership of Drilling Units.

(a) Other than drilling units sold or disposed of in the ordinary course of
business prior to the date hereof, or sold or disposed of after the date hereof
in a manner that does not violate or breach this Agreement (“Permitted Fleet
Changes”), either the Company or a Subsidiary of the Company has good and
marketable title to the drilling units listed in the Company’s most recent fleet
status report, a true and complete copy of which has been furnished as an
exhibit to a Current Report on Form 8-K filed by the Company with the SEC or
otherwise provided to the Backstop Parties (the “Company Fleet Report”), in each
case free and clear of all Liens except for Permitted Liens and no such drilling
unit or any related asset is leased under an operating lease from a lessor that,
to the Knowledge of the Company, has incurred non-recourse indebtedness to
finance the acquisition or construction of such asset.

(b) The drilling units listed in the Company Fleet Report (other than such
drilling units that are (x) noted therein as “cold stacked” or are being
prepared to be “cold stacked” or (y) sold or disposed of in Permitted Fleet
Changes) (i) have been maintained consistent with general practice in the
offshore drilling industry, and are in good operating condition and repair,
subject to ordinary wear and tear; (ii) are adequate for the purpose for which
they are being used and are capable of being used in the business as presently
conducted without present need for replacement or repair, except in the ordinary
course of business; (iii) conform in all material respects with all applicable
legal requirements; and (iv) in the aggregate, provide the capacity to engage in
the Debtors’ business on a continuous basis as it is presently conducted,
subject to routine maintenance.

Section 4.31 Insurance. The Debtors have insured their material properties and
material assets against such risks and in such amounts as are customary for
companies engaged in similar businesses and all premiums due and payable in
respect of such insurance policies maintained by the Company and the other
Debtors have been paid. The Company reasonably believes that the insurance
maintained by or on behalf of the Company and the other Debtors is adequate in
all material respects. As of the date hereof, to the Knowledge of the Company,
neither the Company nor any of the other Debtors has received notice from any
insurer or agent of such insurer with respect to any material insurance policies
of the Company and the other Debtors of cancellation or termination of such
policies, other than such notices which are received in the ordinary course of
business or for policies that have expired on their terms, and except to the
extent that such cancellation or termination would not reasonably be expected to
result in a Material Adverse Change.

 

43



--------------------------------------------------------------------------------

Section 4.32 Investment Company Act. None of the Debtors or any of their
respective Subsidiaries is, or immediately after giving effect to the
consummation of the Restructuring will be, an “investment company” as defined
in, or subject to regulation under, the Investment Company Act.

Section 4.33 Alternative Transactions. As of the date hereof, neither the
Company nor any of the other Debtors is pursuing, or in discussions or
negotiations regarding, any solicitation, offer, or proposal from any Person
concerning any actual or proposed Alternative Transaction and the Company and
any other Debtor has, as applicable, terminated any existing discussions or
negotiations regarding any actual or proposed Alternative Transaction.

Section 4.34 No Other Representations or Warranties. Except for the
representations and warranties of the Debtors contained in this Article IV, none
of the Debtors makes any express or implied representations or warranties
regarding the Debtors, and each Debtor hereby disclaims any such representation
or warranty with respect to the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

Each Backstop Party represents and warrants as to itself only as set forth
below.

Section 5.1 Incorporation. To the extent applicable, such Backstop Party is a
legal entity duly organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the laws of its jurisdiction of
incorporation or organization.

Section 5.2 Corporate Power and Authority. To the extent applicable, such
Backstop Party has the requisite corporate, limited partnership or limited
liability company power and authority to enter into, execute and deliver this
Agreement and each other Transaction Agreements to which such Backstop Party is
a party and to perform its obligations hereunder and thereunder and has taken
all necessary corporate, limited partnership or limited liability company action
required for the due authorization, execution, delivery and performance by it of
this Agreement and the other Transaction Agreements.

Section 5.3 Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Backstop Party is a party (a) has been, or prior to its
execution and delivery will be, duly and validly executed and delivered by such
Backstop Party and (b) when executed and delivered, will constitute the valid
and binding obligations of such Backstop Party, enforceable against such
Backstop Party in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.

 

44



--------------------------------------------------------------------------------

Section 5.4 No Conflict. Assuming that the consents referred to in clauses
(a) and (b) of Section 5.5 are obtained, the execution and delivery by such
Backstop Party of this Agreement and, to the extent applicable, the other
Transaction Agreements, the compliance by such Backstop Party with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (a) will not conflict with, or result in a
breach, modification or violation of, any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both),
or result in the acceleration of, or the creation of any Lien (other than a
Permitted Lien) under, any Contract to which such Backstop Party is a party or
by which such Backstop Party is bound or to which any of the properties or
assets of such Backstop Party are subject, (b) will not result in any violation
of the provisions of the certificate of incorporation or bylaws (or comparable
constituent documents) of such Backstop Party and (c) will not result in any
material violation of any Law or Order applicable to such Backstop Party or any
of its properties, except, in each of the cases described in clause (a), as
would not reasonably be expected, individually or in the aggregate, to have a
material adverse effect on such Backstop Party’s performance of its obligations
under this Agreement.

Section 5.5 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Backstop Party or any of its properties is required for
the execution and delivery by such Backstop Party of this Agreement and, to the
extent applicable, the Transaction Agreements, the compliance by such Backstop
Party with all of the provisions hereof and thereof and the consummation of the
transactions (including the subscription by such Backstop Party of its Backstop
Commitment Percentage of the Backstop Securities and the Holdback Securities)
contemplated herein and therein, except (a) Antitrust and Foreign Investment
Approvals, including any filings required pursuant to the HSR Act or the DPA, in
each case, in connection with the transactions contemplated by this Agreement,
and (b) any consent, approval, authorization, order, registration or
qualification which, if not made or obtained, would not reasonably be expected,
individually or in the aggregate, to have a material adverse effect on such
Backstop Party’s performance of its obligations under this Agreement.

Section 5.6 No Registration. Such Backstop Party understands that (a) the
Unregistered Securities have not been registered under the Securities Act by
reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends on, among other things, the
bona fide nature of the investment intent and the accuracy of such Backstop
Party’s representations as expressed herein or otherwise made pursuant hereto
and (b) the foregoing shares cannot be sold, transferred, assigned, pledged or
hypothecated unless in a transaction subsequently registered under the
Securities Act or an exemption from registration is available.

Section 5.7 Purchasing Intent. Such Backstop Party is acquiring the Backstop
Securities and Holdback Securities for its own account, not as a nominee or
agent, and not with the view to, or for resale in connection with, any
distribution thereof not in compliance with applicable securities Laws, and such
Backstop Party has no present intention of selling, granting any participation
in, or otherwise distributing the same, except in compliance with applicable
securities Laws. Such Backstop Party did not decide to enter into this Agreement
as a result of any general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D promulgated under the Securities Act.

 

45



--------------------------------------------------------------------------------

Section 5.8 Sophistication; Investigation. Such Backstop Party acknowledges that
the Backstop Securities and Holdback Securities have not been registered
pursuant to the Securities Act. Such Backstop Party has such knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of its investment in the Backstop Securities and
Holdback Securities being acquired hereunder. Such Backstop Party is (a) an
institution that is an “accredited investor” within the meaning of Rule 501(a)
of the Securities Act or a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act and (b) if a person or undertaking established
or with a registered office in any member state of the European Economic Area, a
“qualified investor” as defined in Regulation (EU) 2017/1129 (“Prospectus
Regulation”); and if a person or undertaking established or with a registered
office in the United Kingdom, a “qualified investor” as defined in the
Prospectus Regulation as retained in English law pursuant to the European Union
(Withdrawal) Act 2018. Such Backstop Party understands and is able to bear any
economic risks associated with such investment (including the necessity of
holding the Backstop Securities and, if applicable, Holdback Securities, for an
indefinite period of time). Such Backstop Party has conducted and relied on its
own independent investigation of, and judgment with respect to, the Debtors and
the advice of its own legal, tax, economic, and other advisors, and disclaims
reliance on any representations or warranties, either expressed or implied, by
or on behalf of any of the Debtors other than the representations and warranties
expressly set forth in this Agreement or any other Transaction Agreement.

Section 5.9 No Broker’s Fees. Such Backstop Party is not a party to any Contract
with any Person (other than this Agreement and engagement letters with Ducera
and Houlihan) that would give rise to a valid claim against the Company, for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering or the issuance of the Backstop Securities and Holdback Securities.

Section 5.10 Sufficiency of Funds. Such Backstop Party has, and such Backstop
Party on the Effective Date will have, sufficient immediately available funds to
make and complete the payment of the aggregate Subscription Price for its
Backstop Commitment Percentage of the Backstop Securities and the Holdback
Securities and the Rights Offering Securities committed to be subscribed for by
it pursuant to Section 2.1(b).

Section 5.11 Legal Proceedings. As of the date hereof, there are no Legal
Proceedings pending or threatened to which such Backstop Party is a party or to
which any property of such Backstop Party is the subject that would reasonably
be expected to prevent, materially delay or materially impair the ability of
such Backstop Party to consummate the transactions contemplated hereby.

Section 5.12 Arm’s Length. Such Backstop Party acknowledges and agrees that the
Company is acting solely in the capacity of an arm’s length contractual
counterparty to such Backstop Party with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering).

 

46



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL COVENANTS

Section 6.1 Approval of the Requisite Backstop Parties. Except as otherwise
provided for in the Restructuring Support Agreement, each Definitive Document in
connection with the Restructuring, including the following, shall be in a form
and substance reasonably acceptable to the Company and the Requisite Backstop
Parties:

(a) the Disclosure Statement, the Disclosure Statement Motion and the Disclosure
Statement Order;

(b) the Plan and any exhibits, supplements, appendices, amendments and other
attachments thereto, including the Plan Supplement;

(c) the credit agreement for any Exit Revolver (as applicable), and any related
documentation;

(d) the Reorganized Noble Corporate Documents;

(e) all documents relating to the Rights Offering, including the Rights Offering
Procedures and the Registration Rights Agreement;

(f) the indenture for the Second Lien Notes and related documentation (including
the security and guaranty documentation and any intercreditor agreements), which
shall be consistent with the terms set forth on Exhibit C to the Restructuring
Term Sheet;

(g) the Confirmation Order; and

(h) the BCA Approval Motion.

Section 6.2 Orders; Plan and Disclosure Statement. The Debtors shall use their
respective commercially reasonable best efforts to obtain entry of the
Confirmation Order, the BCA Approval Order and the Disclosure Statement Order,
as contemplated by, and otherwise in compliance with, the Restructuring Support
Agreement. The Company shall provide to Kramer Levin and Milbank a copy of any
proposed amendment, modification or change to the Plan or the Disclosure
Statement and a reasonable opportunity to review and comment on such documents,
and such documents must be in form and substance reasonably satisfactory to the
Requisite Backstop Parties. The Company shall provide to Kramer Levin and
Milbank a copy of each of the proposed Confirmation Order, the BCA Approval
Order and the Disclosure Statement Order and a reasonable opportunity to review
and comment on each such Order prior to each such Order being filed with the
Bankruptcy Court, and each such Order must be in form and substance reasonably
satisfactory to the Requisite Backstop Parties.

 

47



--------------------------------------------------------------------------------

Section 6.3 Debtors’ Covenants.

(a) Affirmative Covenants. Except (x) as explicitly set forth in this Agreement
or as otherwise provided for in the Restructuring Support Agreement, or (y) with
the prior written consent of the Requisite Backstop Parties (with e-mail from
Kramer Levin and Milbank being sufficient) (such consent not to be unreasonably
withheld, conditioned or delayed), during the period from the date of this
Agreement to the earlier of the Closing Date and the date on which this
Agreement is terminated in accordance with its terms (the “Pre-Closing Period”),
the Debtors shall:

(i) act in good faith and use commercially reasonable efforts to support and
successfully complete the Restructuring and all transactions contemplated under
this Agreement and the Restructuring Support Agreement, in accordance with the
terms hereof and thereof;

(ii) negotiate in good faith, and use commercially reasonable efforts to
complete and enter into, the Definitive Documents in a manner consistent with
this Agreement and the Restructuring Support Agreement;

(iii) provide draft copies of all material motions or applications and other
documents relating to the Plan, the Disclosure Statement, any proposed amended
version of the Plan or Disclosure Statement, and any other Definitive Document
that the Company intends to file with the Bankruptcy Court, to counsel to the
Backstop Parties at least two (2) calendar days before the date of filing of any
such pleading or other document to the extent reasonably practicable;

(iv) maintain its good standing under the laws of the state or other
jurisdiction in which it is incorporated or organized;

(v) timely file a formal written objection to any motion filed with the
Bankruptcy Court by a third-party seeking entry of an order modifying or
terminating the Company’s exclusive right to file or solicit acceptances for a
plan of reorganization;

(vi) to the extent any legal, financial or structural impediment arises that
would prevent, hinder, or delay the consummation of the transactions
contemplated herein, negotiate in good faith appropriate additional or
alternative provisions to address any such impediment; provided that the
economic outcome for the Company and other material terms of this Agreement are
preserved in any such provisions;

(vii) notify Kramer Levin and Milbank upon becoming aware of any of the
following occurrences: (A) the occurrence of an event described in Section 9.1;
(B) any person has challenged the validity or priority of, or has sought to
avoid, any of the Guaranteed Notes or the Legacy Notes; or (C) material
developments, discussions, negotiations, or proposals relating to any
Alternative Transaction, material contracts or any case or controversy that may
be commenced against the Company or holders of Guaranteed Notes or Legacy Notes;

 

48



--------------------------------------------------------------------------------

(viii) to the extent consistent with any confidentiality requirements, provide a
copy of any written proposal for an Alternative Transaction (or a written
summary of any oral proposal for an Alternative Transaction) received by the
Company to Kramer Levin, Akin Gump and Milbank on a “professional eyes only”
basis within two (2) calendar days of the Company’s or its advisors’ receipt of
such proposal;

(ix) use commercially reasonable efforts to achieve each of the Milestones
contained in the Restructuring Support Agreement in accordance with the terms of
the Restructuring Support Agreement, as such Milestones may be extended or
waived from time-to-time by the Requisite Backstop Parties;

(x) conduct the business of the Debtors in the ordinary course in a manner that
is consistent with past practices, including (A) maintaining physical assets,
properties and facilities in their working order condition and repair in a
manner that is consistent with past practices, (B) maintaining books and records
in the ordinary course, in a manner that is consistent with past practices,
(C) maintaining all insurance policies, or suitable replacements therefor, in
full force and effect, in the ordinary course, in a manner that is consistent
with past practices and (D) using commercially reasonable efforts to preserve
intact the business of the Debtors, including relationships with third parties
(including creditors, vendors, contract counterparties, customers, licensors,
licensees, suppliers and distributors) and employees in the ordinary course, in
a manner that is consistent with past practices.

(b) Negative Covenants. Except (x) as explicitly set forth in this Agreement or
as otherwise provided for in the Restructuring Support Agreement or (y) with the
prior written consent of the Requisite Backstop Parties (with e-mail from Kramer
Levin and Milbank being sufficient) (such consent not to be unreasonably
withheld, conditioned or delayed), during the Pre-Closing Period, the Debtors
shall not:

(i) affirmatively solicit or support any Alternative Transaction or execute any
agreements, instruments, or other documents that, in whole or in part, are
inconsistent with this Agreement, other than in an immaterial respect, provided
that nothing herein shall restrict the Company from discussing or negotiating
any Alternative Transaction in response to a proposal received by the Company;

(ii) take any actions that are inconsistent, or fail to take any actions that
are consistent, with this Agreement, the Definitive Documents, or the
implementation of the Restructuring;

(iii) enter into, terminate, or otherwise modify any Material Contracts other
than in the ordinary course of business;

 

49



--------------------------------------------------------------------------------

(iv) other than in the ordinary course of business or as approved by an order of
the Bankruptcy Court, (a) enter into or amend, adopt, restate, supplement, or
otherwise modify any employee benefit, deferred compensation, incentive,
retention, bonus, or other compensatory arrangements, policies, programs,
practices, plans or agreements, including offer letters, employment agreements,
consulting agreements, severance arrangements, or change in control arrangements
with or for the benefit of any of its management-level employees or (b) increase
the base salary, target bonus opportunity, or other benefits payable by the
Company or the other Debtors to any of its management-level employees;

(vi) other than in the ordinary course of business, enter into any material
proposed settlement of any Cause of Action or Legal Proceeding; or

(vii) incur any Liens, other than (a) as expressly contemplated by the Plan,
(b) Permitted Liens or (c) in the ordinary course of business.

(c) Notwithstanding anything to the contrary in this Agreement (including in
this Section 6.3), the Company and the other Debtors are not in any event
prevented from, and in no event shall need consent from the Requisite Backstop
Parties to: (i) take any reasonable action to prevent, address or mitigate the
effects of any environmental condition or hazard (including any Release of
Materials of Environmental Concern), any occupational health, safety and welfare
hazard, or any emergency; (ii) take or refrain from taking any reasonable action
on any matter as may be required to give effect to any provision of this
Agreement or to comply with applicable Laws; (iii) take any reasonable action to
prevent or mitigate injury or damage to any Person or property or otherwise take
any commercially reasonable action in response to a business emergency or other
unforeseen operational matters; (iv) take or refrain from taking any reasonable
action in accordance with prudent practices for an offshore oilfield services
business or a company operating under the Bankruptcy Code; or (v) take all
reasonable measures to preserve the business as a result of any impact or
reasonably anticipated impact arising as a result of COVID-19, in the case of
this clause (v) in consultation with the Requisite Backstop Parties.

Section 6.4 Backstop Parties’ Covenants.

(a) Affirmative Covenants. Except (x) as explicitly set forth in this Agreement
or as otherwise provided for in the Restructuring Support Agreement (y) with the
prior written consent of the Company (such consent not to be unreasonably
withheld, conditioned or delayed), during the Pre-Closing Period, each Backstop
Party shall comply with each of the “Affirmative Covenants of the Consenting
Creditors” set forth in Section 4(a) of the Restructuring Support Agreement.

(b) Negative Covenants. Except (x) as explicitly set forth in this Agreement or
as otherwise provided for in the Restructuring Support Agreement or (y) with the
prior written consent of the Company (such consent not to be unreasonably
withheld, conditioned or delayed), during the Pre-Closing Period, each Backstop
Party shall comply with each of the “Negative Covenants of the Consenting
Creditors” set forth in Section 4(b) of the Restructuring Support Agreement.

 

50



--------------------------------------------------------------------------------

Section 6.5 Antitrust and Foreign Investment Approval.

(a) Each Party agrees to use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective the transactions contemplated by this Agreement,
the other Transaction Agreements and the Plan, including (i) if applicable,
filing, or causing to be filed, the Notification and Report Form pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement with the
Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission, and any other filings, notifications or other
forms required or advisable in order to obtain any Antitrust and Foreign
Investment Approvals (other than the HSR Filing), in each case as soon as
reasonably practicable following the date hereof and, when practicable, shall
use commercially reasonable efforts to request expedited treatment of any such
filings (including requesting early termination of any applicable waiting
periods under the HSR Act) and (ii) promptly furnishing documents or information
reasonably requested by any Antitrust and Foreign Investment Authority. The
Company will be responsible for the payment of any filing fees required to be
paid to any Governmental Entity with any filings required to be submitted
pursuant to this Section 6.5, in connection with the consummation of the
transactions contemplated by this Agreement.

(b) The Company, and each Backstop Party that is subject to an obligation
pursuant to the Antitrust and Foreign Investment Laws to notify any transaction
contemplated by this Agreement, the Plan or the other Transaction Agreements
that has notified the Company in writing of such obligation (each such Backstop
Party, a “Filing Party”), agree to reasonably cooperate with each other as to
the content of any antitrust or foreign investment filings and notifications and
as to the determination of whether the making of any antitrust or foreign
investment filing or notification, other than an HSR Filing, is necessary. The
Company and each Filing Party shall, to the extent permitted by applicable Law,
use reasonable endeavors to: (i) promptly notify each other of, and if in
writing, furnish each other with copies of (or, in the case of material oral
communications, advise each other orally of) any communications from or with an
Antitrust and Foreign Investment Authority, subject to confidentiality
obligations and the need to protect business secrets; (ii) where reasonably
practicable, not participate in any meeting with an Antitrust and Foreign
Investment Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
and Foreign Investment Authority and applicable Law, give each other Filing
Party and the Company, as applicable, a reasonable opportunity to attend and
participate thereat; (iii) furnish each other Filing Party and the Company, as
applicable, with copies of all correspondence, filings and communications
between such Filing Party or the Company and the Antitrust and Foreign
Investment Authority, subject to confidentiality obligations, provided that any
such documentation may be redacted to remove any non-public business data or
similar information of the Filing Party; (iv) furnish each other Filing Party
with such necessary information and reasonable assistance as may be reasonably
necessary in connection with the preparation of any antitrust or foreign
investment filing, notification or submission of information to the Antitrust
and Foreign Investment Authority, subject to applicable Law, confidentiality
obligations and the need to protect business secrets; (v) provide to, and afford
reasonable opportunity of comment and review by, each other Filing Party and the
Company, as applicable, of any material correspondence, filings and
communications with any Antitrust and Foreign Investment Authority; and (vi) not
withdraw its filing, if any, under the HSR Act, the DPA or any other filing to
any Antitrust and Foreign Investment Authority without the prior written consent
of the Requisite Backstop Parties and the Company (not to be unreasonably
withheld, conditioned or delayed).

 

51



--------------------------------------------------------------------------------

(c) Should a Filing Party be subject to an obligation in connection with any
Antitrust and Foreign Investment Approval to jointly notify with one or more
other Filing Parties (each, a “Joint Filing Party”) a transaction contemplated
by this Agreement, the Plan or the other Transaction Agreements, such Joint
Filing Party shall promptly notify each other Joint Filing Party of, and if in
writing, furnish each other Joint Filing Party with copies of (or, in the case
of material oral communications, advise each other Joint Filing Party orally of)
any communications from or with an Antitrust and Foreign Investment Authority,
subject to confidentiality obligations and the need to protect business secrets.

(d) Subject to the last sentence of this Section 6.5(d) and to Section 6.5(e),
the Company and each Filing Party shall use commercially reasonable efforts to
cause the review or waiting periods under the applicable Antitrust and Foreign
Investment Laws to terminate or expire, or to obtain approval from the
applicable Antitrust and Foreign Investment Authority, at the earliest possible
date after the date of filing. The communications contemplated by this
Section 6.5 may be made by the Company or a Filing Party on an outside
counsel-only basis or subject to other agreed upon confidentiality safeguards.
The obligations in this Section 6.5 shall not apply to filings, correspondence,
communications or meetings with Antitrust and Foreign Investment Authorities
unrelated to the transactions contemplated by this Agreement, the Plan and the
other Transaction Agreements. The obligations in this Section 6.5 shall not
require the Company, the Parent Issuer, the Subsidiary Issuer, any Debtor or any
Backstop Party to (1) take any action or share any information which is
restricted or prohibited by obligations of confidentiality binding on the
Company, the Parent Issuer, the Subsidiary Issuer, any Debtor or any Backstop
Party, applicable Law or the rules of any applicable securities exchange
(provided that such Party must only withhold the portion of such information or
materials that are actually subject to such confidentiality obligations,
applicable Law or rules of any applicable securities exchange and, unless
otherwise restricted from doing so by any of the aforementioned, use
commercially reasonable efforts to provide such withheld information or
materials on an outside counsel only basis or subject to other agreed upon
confidentiality safeguards), (2) disclose any document or share any information
over which the Company, the Parent Issuer, the Subsidiary Issuer, any Debtor or
any Backstop Party asserts any legal professional privilege nor waive or forego
the benefit of any applicable legal professional privilege or (3) disclose any
non-public business data or similar information of a Filing Party, except such
data or information as may be necessary to establish jurisdictional filing or
notification requirements, or as may be required in order to obtain any
Antitrust and Foreign Investment Approvals, which shall be shared on a
counsel-only basis.

(e) Notwithstanding anything in this Agreement to the contrary, nothing shall
require any Backstop Party or any of its Affiliates to (i) dispose of, license
or hold separate any of its or its Subsidiaries’ or Affiliates’ assets,
(ii) limit its freedom of action or the conduct of its or its Subsidiaries’ or
Affiliates’ businesses or make any other behavioral commitments with respect to
itself or any of its Subsidiaries or Affiliates, (iii) divest any of its
Subsidiaries or its Affiliates, or (iv) commit or agree to any of the foregoing.
Without the prior written consent of the Requisite Backstop Parties, neither the
Company nor any of the other Debtors shall commit or agree to (x) dispose of,
license or hold separate any of its assets or (y) limit its freedom of action
with respect to any of its businesses or commit or agree to any of the
foregoing, in each case, in order to secure any necessary consent or approvals
for the transactions contemplated hereby under the Antitrust and Foreign
Investment Laws. Notwithstanding anything to the contrary herein, neither the
Backstop Parties, nor any of their Affiliates, nor the Company or any of the
other Debtors, shall

 

52



--------------------------------------------------------------------------------

be required as a result of this Agreement, to initiate any legal action against,
or defend any litigation brought by, the United States Department of Justice,
the United States Federal Trade Commission, or any other Governmental Entity in
order to avoid the entry of, or to effect the dissolution of, any injunction,
temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions
contemplated hereby, or which may require any undertaking or condition set forth
in the preceding sentence.

Section 6.6 Access to Information. Upon reasonable notice during the Pre-Closing
Period, the Debtors shall afford the Backstop Parties and their Representatives
reasonable access (subject to any reasonable restrictions imposed by the Debtors
with respect to in-person access in light of COVID-19 concerns), during normal
business hours and without unreasonable disruption or interference with Debtors’
business or operations, to the Debtors’ employees, properties, books, contracts
and records and, during the Pre-Closing Period, the Debtors shall furnish
promptly to such parties all reasonable information concerning the Debtors’
business, properties and personnel as may reasonably be requested by any such
party, provided that the foregoing shall not require the Company (a) to permit
any inspection, or to disclose any information, that in the reasonable judgment
of the Company would cause the Company or any of the other Debtors to violate
any of their respective obligations with respect to confidentiality to a third
party if the Company shall have used its commercially reasonable efforts to
obtain, but failed to obtain, the consent of such third party to such inspection
or disclosure, (b) to disclose any legally privileged information of the Company
or any of the other Debtors or (c) to violate any applicable Laws; provided
further that the Company shall deliver to the Backstop Parties a schedule
setting forth a description of any requested information not provided to the
Backstop Parties pursuant to clauses (a), (b) and (c) above (in the case of
clause (a), to the extent not prohibited from doing so by Law or contractual
obligation, provided that, in such case, the Company shall provide a reasonably
detailed description of the applicable information to the extent not prohibited
by Law or contractual obligation). All requests for information and access made
in accordance with this Section 6.6 shall be directed to an executive officer of
the Company or such person as may be designated by the Company’s executive
officers; provided, however, that the Company may condition the provision of any
information under this Section 6.6 on the entry by the applicable Backstop Party
into a customary non-disclosure agreement with the Company, in form and
substance reasonably satisfactory to the Company and such Backstop Party.

Section 6.7 Financial Information.

(a) At all times prior to the Closing Date, the Company shall deliver to counsel
to each Backstop Party and to each Backstop Party that so requests, subject to
appropriate assurance of confidential treatment, all statements and reports the
Company is required to deliver pursuant to any credit agreement, indenture or
similar agreement or instrument to which the Company is or any of the other
Debtors is a party (as in effect on the date hereof) (the “Financial Reports”).
Neither any waiver by the lenders or other counterparties under such agreement
or instrument of their right to receive the Financial Reports nor any amendment
or termination of such agreement or instrument shall affect the Company’s
obligation to deliver the Financial Reports to the Backstop Parties in
accordance with the terms of this Agreement.

 

53



--------------------------------------------------------------------------------

(b) The Financial Reports (i) shall be complete and correct in all material
respects and (ii) shall be deemed to have been delivered in accordance with
Section 6.7(a) on the date on which the Company posts such information on the
Company’s website on the internet at www.noblecorp.com or makes such information
available via the EDGAR system of the SEC on the internet (to the extent such
information has been posted, filed, furnished or is otherwise available).

Section 6.8 Alternative Transactions.

(a) During the Pre-Closing Period, (i) the Company and the other Debtors shall,
and shall instruct and direct their respective Representatives to, immediately
cease and terminate any ongoing solicitation with respect to any Alternative
Transaction, and (ii) the Company and the other Debtors shall not, and the
Company and the other Debtors shall instruct and direct their respective
Representatives not to, solicit, support, file or prosecute any Alternative
Transaction or object to or take any other action that would reasonably be
expected to prevent, interfere with, delay, or impede approval of this
Agreement, solicitation, approval of the Disclosure Statement, or the
confirmation and consummation of the Plan and the Restructuring. Notwithstanding
the foregoing sentence, if following the date of this Agreement (x) if the
Company or any of the other Debtors receives a proposal or offer for an
Alternative Transaction not solicited in violation of this Section 6.8 (an
“Alternative Transaction Proposal”) from any Person and (y) the Board has
determined in good faith, after consultation with its outside legal counsel and
its financial advisor, that failure to consider and engage in discussions and
negotiations in connection with respect to such Alternative Transaction Proposal
would be inconsistent with their fiduciary duties, then the Company, the other
Debtors, and their Representatives shall not be prohibited from considering and
engaging in negotiations with respect to the Alternative Transaction Proposal
consistent with the Company’s and the Board’s exercise of their fiduciary
duties; provided that if the Company receives an Alternative Transaction
Proposal, then the Company shall (A) within one (1) calendar day of receiving
such Alternative Transaction Proposal, notify in writing the Backstop Parties of
the receipt of such Alternative Transaction Proposal and deliver a copy of such
Alternative Transaction Proposal to the Backstop Parties and their respective
Representatives, including Kramer Levin and Milbank; (B) keep the Backstop
Parties reasonably informed of the status and terms of any such Alternative
Transaction Proposal (including any amendments thereto), the status of any such
discussions or negotiations, including any change in the Company’s intentions as
previously notified; and (C) use commercially reasonable efforts to respond
promptly to reasonable information requests and questions from the Backstop
Parties regarding such Alternative Transaction. Notwithstanding anything else
contained herein, none of the Company or any of the other Debtors shall enter
into any confidentiality agreement with a party in connection with an
Alternative Transaction unless the Company notifies the Backstop Parties in
writing prior to such entry into the non-disclosure agreement, as well as upon
execution thereof.

(b) Subject to the Company’s compliance with this Section 6.8, during the
Pre-Closing Period, the Board may approve an Alternative Transaction Proposal
not solicited in violation of this Section 6.8 that the Board has determined in
good faith, after consultation with its outside legal counsel and its financial
advisor, that failure to approve the Alternative Transaction Proposal would
reasonably be expected to be inconsistent with its fiduciary duties, provided
that the Board notifies the Backstop Parties in writing at least two
(2) Business Days in advance that it intends to take such action or that the
Company intends to terminate this Agreement pursuant to Section 9.1(d)(ii). Upon
the receipt of such notice, the Requisite Backstop Parties shall have the right
to immediately terminate this Agreement pursuant to Section 9.1(c)(ii)(A).

 

54



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Debtor or the board of directors, board of managers,
or similar governing body of a Debtor, after consulting with outside counsel, to
take any action or to refrain from taking any action with respect to the
Restructuring, including terminating this Agreement pursuant to
Section 9.1(d)(ii), to the extent taking or failing to take such action would be
inconsistent with applicable Law or its fiduciary obligations under applicable
Law, and any such action or inaction pursuant to this Section 6.8 shall not be
deemed to constitute a breach of this Agreement; provided that this Section 6.8
shall not impede any Party’s right to terminate this Agreement pursuant to
Article IX, including, for the avoidance of doubt, the Backstop Parties’ right
to terminate in accordance with Section 9.1(c); provided, further, that the
Debtors shall provide three (3) Business Days’ notice, to the extent reasonably
practicable, to the Ad Hoc Guaranteed Group Backstop Parties and the Ad Hoc
Legacy Group Backstop Parties (with email to Kramer Levin and Milbank being
sufficient) prior to taking any action or refraining from taking any action in
reliance on this Section 6.8 (and in any event no later than the date on which
the Debtors take or refrain from taking any such action). Upon the receipt of
such notice, the Requisite Backstop Parties shall have the right to terminate
this Agreement pursuant to Section 9.1(c)(ii)(C).

Section 6.9 Commercially Reasonable Efforts.

(a) Without in any way limiting any other respective obligation of the Debtors
or any Backstop Party in this Agreement, the Debtors shall use, and each
Backstop Party shall use, commercially reasonable efforts to take or cause to be
taken all actions, and do or cause to be done all things, reasonably necessary,
proper or advisable in order to consummate and make effective the transactions
contemplated by this Agreement, the Plan and the other Transaction Agreements,
including using commercially reasonable efforts in:

(i) timely preparing and filing all documentation reasonably necessary to effect
all necessary notices, reports and other filings of such Party and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party or
Governmental Entity;

(ii) in the case of the Debtors, except as set forth in Section 6.5(e),
defending any Legal Proceedings challenging this Agreement, the Plan or any
other Transaction Agreement or the consummation of the transactions contemplated
hereby and thereby, including seeking to have any stay or temporary restraining
order entered by any Governmental Entity vacated or reversed; and

(iii) working together in good faith to finalize the Registration Rights
Agreement and the Reorganized Noble Corporate Documents for timely inclusion in
the Plan Supplement and filing with the Bankruptcy Court.

 

55



--------------------------------------------------------------------------------

(b) Subject to applicable Laws relating to the exchange of information, the
Backstop Parties and the Company shall have the right to review in advance, and
to the extent practicable each will consult with the other on all of the
material information relating to Backstop Parties or the Company, as the case
may be, and any of their respective Subsidiaries, that appears in any filing
made with, or written materials submitted to, any third party and/or any
Governmental Entity in connection with the transactions contemplated by this
Agreement or the Plan; provided, however, that the Backstop Parties are not
required to provide for review in advance declarations or other evidence
submitted in connection with any filing with the Bankruptcy Court. In exercising
the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.

(c) Nothing contained in this Section 6.8 shall limit the ability of any Debtor
or Backstop Party (i) to consult with any other Debtor, any other Backstop
Party, or any other party in interest in the Chapter 11 Cases, (ii) to appear
and be heard, or (iii) to file objections, in each case, concerning any matter
arising in the Chapter 11 Cases.

Section 6.10 Exit Revolver. The Debtors agree to use good faith commercially
reasonable efforts to enter into the Exit Revolver.

Section 6.11 New Board of Directors. On the Closing Date, the board of directors
of the Parent Issuer shall be comprised of nine (9) directors consisting of:
(i) the chief executive officer of the Parent Issuer; (ii) six (6) directors
designated by the members of the Ad Hoc Guaranteed Group; and (iii) two (2)
directors to be designated by the members of the Ad Hoc Legacy Group.

Section 6.12 Registration Rights Agreement. The Plan will provide that from and
after the Closing Date, the Backstop Parties shall be entitled to certain
registration rights with respect to the Second Lien Notes and New Shares issued
in connection with the Rights Offering, this Agreement and the Plan, in each
case that are issued other than pursuant to Section 1145 of the Bankruptcy Code,
or which are deemed to be securities held by affiliates of the Issuers, as
determined under applicable securities Laws (the “Registrable Securities”),
pursuant to a customary registration rights agreement in form and substance
consistent with the terms set forth in this Agreement and the Restructuring
Support Agreement and otherwise on terms and conditions reasonably satisfactory
to the Company and the Requisite Backstop Parties (the “Registration Rights
Agreement”). A form of the Registration Rights Agreement shall be filed with the
Bankruptcy Court as part of the Plan Supplement. The Registration Rights
Agreement shall provide for, among other things (subject to customary exceptions
and conditions), the filing of a resale registration statement covering all
Registrable Securities and, in the case of New Shares, customary demand and
piggyback registration rights. The Company, the Parent Issuer or the Subsidiary
Issuer (as applicable) shall cause such registration statement to be filed as
promptly as practicable and in any event within thirty (30) or sixty (60) days
(as set forth in the Restructuring Term Sheet) following the Effective Date, and
to use its commercially reasonable best efforts to cause the registration
statement to be declared effective by the staff of the SEC as promptly as
practicable thereafter. During the Pre-Closing Period, the Parties will
cooperate in good faith to negotiate the terms and conditions of penny warrants
to be issued upon request of any Backstop Party that would otherwise receive New
Shares representing beneficial ownership of 10% or more of the aggregate issued
and outstanding New Shares such that any such Backstop Party would have
beneficial ownership of less than 10% of the New Shares (any such warrants,
“Penny Warrants”), which such Penny Warrants shall have no antidilution
protection except in the case of stock splits and stock dividends and similar
events or circumstances and shall otherwise be in form and substance mutually
agreeable to such Backstop Party and the Company or the Parent Issuer (as
applicable), taking into account, among other things, any possible tax or other
adverse consequences thereof to the Company or the Parent Issuer (as
applicable), in which case the New Shares issuable upon exercise of such Penny
Warrants shall be included in the resale shelf registration statement.

 

56



--------------------------------------------------------------------------------

Section 6.13 Blue Sky. The Issuers shall, on or before the Closing Date, take
such action as the Issuers shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Unregistered Securities issued
hereunder for, sale to the Backstop Parties at the Closing Date pursuant to this
Agreement under applicable securities and “Blue Sky” Laws of the states of the
United States (or to obtain an exemption from such qualification) or similar
Laws of the UK or EU and shall provide evidence (to the extent reasonably
available) of any such action so taken to the Backstop Parties on or prior to
the Closing Date. The Issuers shall timely make all filings and reports, if any,
relating to the offer and sale of the Unregistered Securities issued hereunder
required under applicable securities and “Blue Sky” Laws of the states of the
United States following the Closing Date. The Issuers shall pay all fees and
expenses in connection with satisfying their respective obligations under this
Section 6.13.

Section 6.14 No Integration; No General Solicitation. Neither the Company nor
any of its affiliates (as defined in Rule 501(b) of Regulation D promulgated
under the Securities Act) will, directly or through any agent, sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act), that is or will be integrated with the sale
of the Unregistered Securities, the Rights Offering and this Agreement in a
manner that would require registration under the Securities Act of the
Unregistered Securities to be issued by the Company on the Effective Date. None
of the Company or any of its affiliates or any other Person acting on its or
their behalf will solicit offers for, or offer or sell, any Unregistered
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D promulgated under the
Securities Act.

Section 6.15 Fungibility and Liquidity. The Second Lien Notes and New Shares
issued in connection with the Rights Offering and this Agreement (including the
Holdback Securities and the Backstop Premium) are to be DTC-eligible, other than
any Second Lien Notes or New Shares required to bear a “restricted” legend under
applicable securities laws (which shall be in DTC under a restricted CUSIP, if
feasible, or otherwise in book entry form). The Issuers shall use commercially
reasonable efforts to promptly make, when applicable from time to time after the
Closing, all Unlegended Securities eligible for deposit with DTC.
Notwithstanding anything herein to the contrary, the Parties will continue to
evaluate potential alternative securities law and transfer restriction treatment
for the Second Lien Notes and the New Shares issued pursuant to this Agreement,
with a view toward maximizing the liquidity and fungibility of the issuances of
the Second Lien Notes and the issuances of the New Shares. In all events, the
Second Lien Notes and the New Shares shall be made fungible as promptly as
possible (including the same CUSIP), including as contemplated by the
Registration Rights Agreement. Such alternative treatment shall be reasonably
satisfactory to the Issuers and the Requisite Backstop Parties.

 

57



--------------------------------------------------------------------------------

Section 6.16 Use of Proceeds. The Debtors will apply the proceeds from the
exercise of the Rights, the Exit Revolver and the issuance of the Holdback
Securities and the Backstop Securities, in each case, pursuant to the Plan.

Section 6.17 Legends.

(a) To the extent any Unregistered Shares are issued, each certificate
evidencing Unregistered Shares and each certificate issued in exchange for or
upon the transfer, sale or assignment of any such securities, shall be stamped
or otherwise imprinted with a legend (the “Share Legend”) in substantially the
following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION
FROM REGISTRATION THEREUNDER AND APPLICABLE STATE SECURITIES LAWS.”

To the extent any uncertificated Unregistered Shares are issued, such
Unregistered Shares shall be subject to a restrictive notation substantially
similar to the Share Legend in the stock ledger or other appropriate records
maintained by the Parent Issuer or agent and the term “Share Legend” shall
include such restrictive notation. The Share Legend (or restrictive notation, as
applicable) set forth above shall be removed from the certificates evidencing
any such securities (or the records, in the case of uncertificated shares), upon
request at any time after the restrictions described in such legend cease to be
applicable. The Parent Issuer may reasonably request such opinions, certificates
or other evidence that such restrictions no longer apply as a condition of
removing the Share Legend (or restrictive notation, as applicable).

(b) To the extent any Unregistered Notes are issued, each certificate evidencing
Unregistered Notes and each certificate issued in exchange for or upon the
transfer, sale or assignment of any such securities, shall be stamped or
otherwise imprinted with a legend (the “Note Legend”) in substantially the
following form:

“THIS SENIOR SECURED SECOND LIEN NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER AND APPLICABLE STATE
SECURITIES LAWS.”

 

58



--------------------------------------------------------------------------------

To the extent any uncertificated Unregistered Notes are issued, such
Unregistered Notes shall be subject to a restrictive notation substantially
similar to the Note Legend in the ledger or other appropriate records maintained
by the Subsidiary Issuer or agent and the term “Note Legend” shall include such
restrictive notation. The Note Legend (or restrictive notation, as applicable)
set forth above shall be removed from the certificates evidencing any such
securities (or the records, in the case of uncertificated notes), upon request
at any time after the restrictions described in such legend cease to be
applicable. The Subsidiary Issuer may reasonably request such opinions,
certificates or other evidence that such restrictions no longer apply as a
condition of removing the Note Legend (or restrictive notation, as applicable).

Section 6.18 Issuer Joinder. If the Parent Issuer or the Subsidiary Issuer is to
be a Person other than a Debtor on the date hereof, then promptly after the
creation of such Person, the Company shall cause such Person to join this
Agreement pursuant to a joinder agreement in form and substance attached hereto
as Exhibit B.

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 7.1 Conditions to the Obligation of the Backstop Parties. The
obligations of each Backstop Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions:

(a) Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order in form and substance reasonably satisfactory to the
Requisite Backstop Parties, and such Order shall be a Final Order; such Order
shall be in full force and effect, and not subject to a stay.

(b) BCA Approval Order. The Bankruptcy Court shall have entered the BCA Approval
Order in form and substance reasonably satisfactory to the Requisite Backstop
Parties, and such Order shall be a Final Order; such Order shall be in full
force and effect, and not subject to a stay.

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in form and substance reasonably satisfactory to the Requisite Backstop
Parties, and such Order shall be a Final Order; such Order shall be in full
force and effect, and not subject to a stay.

(d) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order.

(e) Senior Management; Arrangements with Senior Management. The identity and
employment of senior management shall be reasonably satisfactory to the
Requisite Consenting Priority Guaranteed Noteholders and any employment
agreement or other arrangements with respect to senior management shall be in
form and substance reasonably satisfactory to the Requisite Consenting Priority
Guaranteed Noteholders, in consultation with the Ad Hoc Legacy Group Backstop
Parties.

(f) Exit Revolver. The Exit Revolver, in form and substance reasonably
satisfactory to the Requisite Backstop Parties, shall have become effective.

 

59



--------------------------------------------------------------------------------

(g) Effectiveness of Restructuring Support Agreement. The Restructuring Support
Agreement shall have remained in effect through the Effective Date.

(h) Rights Offering. The Rights Offering shall have been conducted in all
material respects in accordance with the BCA Approval Order, the Plan, the
Disclosure Statement Order and this Agreement, and the Offering Period shall
have concluded.

(i) Registration Rights Agreement. The Registration Rights Agreement, in form
and substance reasonably satisfactory to the Issuers and the Requisite Backstop
Parties, shall have been executed and delivered by the Issuers, shall otherwise
have become effective with respect to the Backstop Parties and the other parties
thereto and shall be in full force and effect.

(j) Government and Third Party Approvals. All terminations or expirations of
waiting periods imposed by any Governmental Entity necessary for the
consummation of the transactions contemplated by this Agreement, including under
the HSR Act, the DPA, and any other Antitrust and Foreign Investment Laws, shall
have occurred, and all other notifications, consents, authorizations and
approvals required to be made or obtained for the transactions contemplated by
this Agreement from any Governmental Entity under any other Antitrust and
Foreign Investment Law shall have been made or obtained and all other material
governmental and material third party notifications, filings, consents, waivers
and approvals required for the consummation of the transactions contemplated by
this Agreement and the Plan shall have been made or received, as applicable.

(k) Expense Reimbursement. The Debtors shall have paid all Expense Reimbursement
accrued through the Closing Date and invoiced pursuant to Section 3.3.

(l) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the transactions contemplated by this Agreement.

(m) Material Adverse Change. (i) From the date hereof to the Closing Date, no
Material Adverse Change shall have occurred and (ii) the Backstop Parties shall
have received on and as of the Closing Date a certificate of the chief executive
officer or chief financial officer of the Company confirming the same.

(n) Minimum Liquidity and Minimum Cash of the Reorganized Debtors. After giving
pro forma effect to the occurrence of the Effective Date, the Reorganized
Debtors shall have minimum liquidity (consisting of unrestricted cash and cash
equivalents, plus availability under the Exit Revolver) of no less than Four
Hundred Twenty-Five Million Dollars ($425,000,000).

(o) Plan. The Company, all of the other Debtors and the Issuers shall have
substantially complied with the terms of the Plan (as amended or supplemented
from time to time) that are to be performed by the Company, the other Debtors or
the Issuers on or prior to the Effective Date and the conditions to the
occurrence of the Effective Date (other than any conditions relating to
occurrence of the Closing) set forth in the Plan shall have been satisfied or
waived in accordance with the terms of the Plan.

 

60



--------------------------------------------------------------------------------

(p) Director & Officer Insurance Policies. The Requisite Consenting Priority
Guaranteed Noteholders, in consultation with the Ad Hoc Legacy Group Backstop
Parties, shall be reasonably satisfied with the terms and conditions of any
director and officer insurance policies and any director and officer
indemnification agreements, if applicable, to be in effect on and after the
Effective Date.

(q) Reorganized Noble Corporate Documents. The Reorganized Noble Corporate
Documents, in form and substance reasonably satisfactory to the Company and the
Requisite Consenting Priority Guaranteed Noteholders, shall have been duly
approved and adopted and shall be in full force and effect.

(r) Representations and Warranties.

(i) The representations and warranties of the Debtors contained in Section 4.11
shall be true and correct in all respects at and as of the date hereof and the
Closing Date after giving effect to the Plan with the same effect as if made on
and as of the Closing Date after giving effect to the Plan.

(ii) The representations and warranties of the Debtors contained in Sections
4.2, 4.3, 4.4 and 4.5 shall be true and correct in all material respects at and
as of the date hereof and the Closing Date with the same effect as if made on
and as of the Closing Date (except for such representations and warranties made
as of a specified date, which shall be true and correct only as of the specified
date).

(iii) The other representations and warranties of the Debtors contained in this
Agreement shall be true and correct (disregarding all materiality or Material
Adverse Change qualifiers contained therein) at and as of the date hereof and
the Closing Date with the same effect as if made on and as of the Closing Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date), except where the
failure to be so true and correct would not reasonably be expected to result in
a Material Adverse Change.

(s) Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in
this Agreement that contemplate, by their terms, performance or compliance prior
to or at the Closing.

(t) Officer’s Certificate. The Backstop Parties shall have received on and as of
the Closing Date a certificate of the chief executive officer or chief financial
officer of the Company confirming that the conditions set forth in Sections
7.1(m), (n), (r) and (s) have been satisfied.

(u) Funding Notice. The Backstop Parties shall have received the Funding Notice.

Section 7.2 Waiver of Conditions to Obligation of Backstop Parties. All or any
of the conditions set forth in Section 7.1 may only be waived in whole or in
part with respect to all Backstop Parties by a written instrument executed by
the Requisite Backstop Parties in their sole discretion and if so waived, all
Backstop Parties shall be bound by such waiver.

 

61



--------------------------------------------------------------------------------

Section 7.3 Conditions to the Obligation of the Company. The obligation of the
Company and the other Debtors to consummate the transactions contemplated hereby
with any Backstop Party is subject to (unless waived by the Company) the
satisfaction of each of the following conditions:

(a) BCA Approval Order. The Bankruptcy Court shall have entered the BCA Approval
Order in form and substance as submitted by the Company or otherwise reasonably
satisfactory to the Company, and such Order shall be a Final Order; such Order
shall be in full force and effect, and not subject to a stay.

(b) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order.

(c) Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order in form and substance as submitted by the Company or
otherwise reasonably satisfactory to the Company, and such Order shall be a
Final Order; such Order shall be in full force and effect, and not subject to a
stay.

(d) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in form and substance as submitted by the Company or otherwise reasonably
satisfactory to the Company, and such Order shall be a Final Order; such Order
shall be in full force and effect, and not subject to a stay.

(e) Conditions to the Plan. The conditions to the occurrence of the Effective
Date as set forth in the Plan and in the Confirmation Order shall have been
satisfied or waived in accordance with the terms thereof and the Plan.

(f) Government and Third Party Approvals. All terminations or expirations of
waiting periods imposed by any Governmental Entity necessary for the
consummation of the transactions contemplated by this Agreement, including under
the HSR Act, the DPA, and any other Antitrust and Foreign Investment Laws, shall
have occurred, and all other notifications, consents, authorizations and
approvals required to be made or obtained for the transactions contemplated by
this Agreement from any Governmental Entity under any other Antitrust and
Foreign Investment Law shall have been made or obtained and all other material
governmental and material third party notifications, filings, consents, waivers
and approvals required for the consummation of the transactions contemplated by
this Agreement and the Plan shall have been made or received, as applicable.

(g) No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the transactions contemplated by this Agreement.

 

62



--------------------------------------------------------------------------------

(h) Representations and Warranties. The representations and warranties of each
Backstop Party contained in this Agreement shall be true and correct
(disregarding all materiality or material adverse effect qualifiers contained
therein) in all material respects at and as of the Closing Date with the same
effect as if made on and as of the Closing Date (except for such representations
and warranties made as of a specified date, which shall be true and correct only
as of the specified date).

(i) Covenants. The Backstop Parties shall have performed and complied, in all
material respects, with all of their respective covenants and agreements
contained in this Agreement and in any other document delivered pursuant to this
Agreement.

(j) Director & Officer Insurance Policies. The Company shall be reasonably
satisfied with the terms and conditions of any director and officer insurance
policies and any director and officer indemnification agreements, if applicable,
to be in effect on and after the Effective Date.

(k) Reorganized Noble Corporate Documents. The Reorganized Noble Corporate
Documents, in form and substance reasonably satisfactory to the Company and the
Requisite Consenting Priority Guaranteed Noteholders, shall have been duly
approved and adopted and shall be in full force and effect.

(l) Effectiveness of Restructuring Support Agreement. The Restructuring Support
Agreement shall have remained in effect through the Effective Date.

ARTICLE VIII

INDEMNIFICATION AND CONTRIBUTION

Section 8.1 Indemnification Obligations. Following the entry of the BCA Approval
Order, the Company and the other Debtors (the “Indemnifying Parties” and each an
“Indemnifying Party”) shall, jointly and severally, indemnify and hold harmless
each Backstop Party that is not a Defaulting Backstop Party, its Affiliates,
shareholders, members, partners and other equity holders, general partners,
managers and its and their respective Representatives, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and costs and expenses (other than Taxes) in
respect of any third party claim or any claim asserted by any Debtor
(collectively, “Losses”) that any such Indemnified Person may incur or to which
any such Indemnified Person may become subject arising out of or in connection
with this Agreement, the Plan and the transactions contemplated hereby and
thereby, including the Backstop Commitment, the Rights Offering, the payment of
the Backstop Premiums or the use of the proceeds of the Rights Offering, or any
breach by the Debtors of this Agreement, or any claim or Legal Proceeding
relating to any of the foregoing, regardless of whether any Indemnified Person
is a party thereto, and reimburse each Indemnified Person upon demand for
reasonable and documented (subject to redaction to preserve attorney client and
work product privileges) legal or other third-party out-of-pocket expenses
(excluding any VAT such Indemnified Person (or a member of the Indemnified
Person’s group for VAT purposes) may recover (whether by credit, repayment or
otherwise) comprised in such expenses) incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including in connection with the enforcement of the

 

63



--------------------------------------------------------------------------------

indemnification obligations set forth herein), irrespective of whether or not
the transactions contemplated by this Agreement or the Plan are consummated or
whether or not this Agreement is terminated; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to Losses (a) as to a
Defaulting Backstop Party and its Related Parties, caused by a Backstop Party
Default by such Backstop Party, or (b) to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
bad faith, willful misconduct or gross negligence of such Indemnified Person.

Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim or Legal Proceeding (an
“Indemnified Claim”), such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the Company
(or its successor) in writing of the commencement thereof; provided that (i) the
omission to so notify the Company will not relieve the Indemnifying Party from
any liability that it may have hereunder except to the extent it has been
materially prejudiced by such omission and (ii) the omission to so notify the
Company will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Article VIII.
In case any such Indemnified Claims are brought against any Indemnified Person
and it notifies the Company of the commencement thereof, the Indemnifying Party
will be entitled to participate therein, and, to the extent that it may elect by
written notice delivered to such Indemnified Person, to assume the defense
thereof, with counsel reasonably acceptable to such Indemnified Person; provided
that if the parties (including any impleaded parties) to any such Indemnified
Claims include both such Indemnified Person and the Indemnifying Party and based
on advice of such Indemnified Person’s counsel there are legal defenses
available to such Indemnified Person that are different from or additional to
those available to the Indemnifying Party, such Indemnified Person shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Indemnified Claims. Upon receipt of
notice from the Indemnifying Party to such Indemnified Person of its election to
so assume the defense of such Indemnified Claims with counsel reasonably
acceptable to the Indemnified Person, the Indemnifying Party shall not be liable
to such Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof (other than reasonable costs of
investigation) unless (A) such Indemnified Person shall have employed separate
counsel (in addition to any local counsel) in connection with the assertion of
legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel representing the
Indemnified Persons who are parties to such Indemnified Claims (in addition to
one local counsel in each jurisdiction in which local counsel is required) and
that all such expenses shall be reimbursed as they occur), (B) the Indemnifying
Party shall not have employed counsel reasonably acceptable to such Indemnified
Person to represent such Indemnified Person within a reasonable time after
notice of commencement of the Indemnified Claims, (C) the Indemnifying Party
shall have failed or is failing to defend such claim, and is provided written
notice of such failure by the Indemnified Person and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or
(D) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person. Notwithstanding anything herein to the
contrary, the Company and the other Debtors shall have sole control over any Tax
controversy or Tax audit and shall be permitted to settle any liability for
Taxes of the Company and the other Debtors.

 

64



--------------------------------------------------------------------------------

Section 8.3 Settlement of Indemnified Claims. The Indemnifying Party shall not
be liable for any settlement of any Indemnified Claims effected without its
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed). If any settlement of any Indemnified Claims is consummated with the
written consent of the Indemnifying Party or if there is a final judgment for
the plaintiff in any such Indemnified Claims, the Indemnifying Party agrees to
indemnify and hold harmless each Indemnified Person from and against any and all
Losses by reason of such settlement or judgment to the extent such Losses are
otherwise subject to indemnification by the Indemnifying Party hereunder in
accordance with, and subject to the limitations of, the provisions of this
Article VIII. The Indemnifying Party shall not, without the prior written
consent of an Indemnified Person (which consent shall be granted or withheld in
the Indemnified Person’s sole discretion), effect any settlement of any pending
or threatened Indemnified Claims in respect of which indemnity or contribution
has been sought hereunder by such Indemnified Person unless (A) such settlement
includes an unconditional release of such Indemnified Person in form and
substance reasonably satisfactory to such Indemnified Person from all liability
on the claims that are the subject matter of such Indemnified Claims and
(B) such settlement does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1 (other than
any unavailability or insufficiency pursuant to the terms thereof), then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company pursuant to the issuance of the Backstop Securities, the
Rights Offering Securities in the Rights Offering contemplated by this Agreement
and the Plan bears to (b) the Backstop Premiums paid or proposed to be paid to
the Backstop Parties.

Section 8.5 Treatment of Indemnification Payments. The obligations of the
Debtors under this Article VIII shall constitute allowed administrative expenses
of the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy Code and
are payable without further Order of the Bankruptcy Court, and the Debtors may
comply with the requirements of this Article VIII without further Order of the
Bankruptcy Court.

Section 8.6 Survival. All representations, warranties, covenants and agreements
made in this Agreement shall not survive the Closing Date except for covenants
and agreements that by their terms are to be satisfied after the Closing Date,
which covenants and agreements shall survive until satisfied in accordance with
their terms.

 

65



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9.1 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:

(a) by mutual written consent of the Company and the Requisite Backstop Parties.

(b) by the Company, the Requisite Guaranteed Backstop Parties or the Requisite
Legacy Backstop Parties upon written notice to the Backstop Parties (in the case
of the Company) or to the Company (in the case of the Requisite Guaranteed
Backstop Parties or the Requisite Legacy Backstop Parties) if:

(i) the Closing Date has not occurred by the date that is one hundred eighty
(180) days after the Support Date (the “Initial Outside Date” and, as it may be
extended pursuant to this Section 9.1(b)(i), the “Outside Date”); provided,
however, that (A) upon the occurrence of a Backstop Party Default, the Outside
Date shall be extended in accordance with Section 2.3(a) and (B) if on the
Initial Outside Date the condition set forth in Section 7.1(j) has not been
satisfied (provided that all of the other conditions set forth in Section 7.1
have been or are capable of being satisfied on or prior to the Initial Outside
Date), the Initial Outside Date shall automatically be extended, for so long as
the Company or Issuer, as applicable, is using good faith diligent efforts to
satisfy the condition set forth in Section 7.1(j), through the date that such
condition is satisfied, provided that in no event shall the Initial Outside Date
be extended longer than sixty (60) days; provided, further that no Party shall
have the right to terminate this Agreement pursuant to this Section 9.1(b)(i) if
the failure of the Closing to occur on or before the Outside Date was primarily
caused by such Party then being in willful or intentional material breach of
this Agreement;

(ii) any of the BCA Approval Order, the Disclosure Statement Order or the
Confirmation Order is reversed, stayed, dismissed, vacated, reconsidered or is
modified or amended after entry without the prior written consent of the
Requisite Backstop Parties (such consent not to be unreasonably withheld,
conditioned or delayed); or

(iii) the Restructuring Support Agreement has been terminated.

(c) by the Requisite Guaranteed Backstop Parties or the Requisite Legacy
Backstop Parties upon written notice to the Company if:

(i) the failure to comply with a Milestone set forth in the Restructuring
Support Agreement, as may be modified, waived or extended in accordance with the
Restructuring Support Agreement; provided, however, that the Requisite
Guaranteed Backstop Parties or the Requisite Legacy Backstop Parties, as
applicable, provide such

 

66



--------------------------------------------------------------------------------

notice of termination no later than five (5) Business Days after the failure to
satisfy such Milestone; provided, further, that the determination of whether the
Company failed to satisfy any Milestone on a date specified in the Restructuring
Support Agreement (as modified, waived or extended in accordance with the
Restructuring Support Agreement) shall be without regard to the Debtors’ use of
commercially reasonable efforts to satisfy such Milestone;

(ii) subject to any applicable notice or cure period, (A) the Debtors file any
pleading or document with the Bankruptcy Court, enter into any transaction or
Contract (an “Alternative Transaction Agreement”) or support or make a written
proposal or counterproposal to any party, in each case (x) with respect to a
reorganization, restructuring, merger, consolidation, share exchange, rights
offering, equity investment, business combination, recapitalization, sale or
other Alternative Transaction or (y) that is inconsistent with the Rights
Offering and/or the Plan, in either case other than in any immaterial respect,
(B) the Bankruptcy Court approves or authorizes an Alternative Transaction at
the request of any party in interest or (C) the Debtors provide notice of their
intention to take or refrain from taking, or actually take or refrain from
taking, any action in reliance on Section 6.8(c);

(iii) the Company or the other Debtors shall have breached any representation,
warranty, covenant or other agreement made by the Company or the other Debtors
in this Agreement or any such representation and warranty shall have become
inaccurate after the date of this Agreement, such breach or inaccuracy would,
individually or in the aggregate, cause a condition set forth in Section 7.1(m),
(r) or (s) not to be satisfied, and such breach or inaccuracy is not cured by
the Company or the other Debtors by the tenth (10th) Business Day after the
giving of notice thereof to the Company by any Backstop Party; provided that the
Requisite Backstop Parties shall not have the right to terminate this Agreement
pursuant to this Section 9.1(c)(iii) if one or more Backstop Parties making up
the Requisite Backstop Parties is then in breach of any representation,
warranty, covenant or other agreement hereunder that would result in the failure
of any condition set forth in Section 7.3(h) or (i) to be satisfied;

(iv) an “Event of Default” under and as defined in any debtor-in-possession
credit facility or similar arrangement entered into in connection with the
Chapter 11 Cases has occurred and is continuing unwaived for more than three
(3) Business Days;

(v) any Debtor files any motion or pleading with the Bankruptcy Court that is
inconsistent with this Agreement and such motion or pleading has not been
revoked before the earlier of (A) three (3) Business Days after the Company
receives written notice pursuant to this Article IX that such motion or pleading
is inconsistent with this Agreement or the Plan and (B) entry of an order of the
Bankruptcy Court approving such motion or pleading. For the avoidance of doubt,
the three (3) Business Day period provided for herein shall be coterminous with
the Termination Notice Period; or

 

67



--------------------------------------------------------------------------------

(vi) the Bankruptcy Court grants relief that (A) is inconsistent with this
Agreement in any material respect or (B) would, or would reasonably be expected
to, frustrate the purposes of this Agreement, including by preventing the
consummation of the Restructuring, without the approval of the Requisite
Backstop Parties.

(d) by the Company upon written notice to each Backstop Party if:

(i) subject to the right of the Backstop Parties to arrange a Guaranteed
Backstop Party Replacement and/or a Legacy Backstop Party Replacement, as
applicable in accordance with Section 2.3(a), any Backstop Party shall have
breached any representation, warranty, covenant or other agreement made by such
Backstop Party in this Agreement or any such representation and warranty shall
have become inaccurate after the date of this Agreement, such breach or
inaccuracy would, individually or in the aggregate, cause a condition set forth
in Section 7.3(h) or (i) not to be satisfied, and such breach or inaccuracy is
not cured by such Backstop Party by the tenth (10th) Business Day after the
giving of notice thereof to such Backstop Party by the Company; provided that
the Company shall not have the right to terminate this Agreement pursuant to
this Section 9.1(d)(i) if it is then in breach of any representation, warranty,
covenant or other agreement hereunder that would result in the failure of any
condition set forth in Section 7.1(m), (r) or (s) to be satisfied;

(ii) the Company enters into any Alternative Transaction Agreement; provided
that the Company may only terminate this Agreement pursuant to this
Section 9.1(d)(ii) if the Company has not breached any of its obligations under
Section 6.8; or

(iii) a Guaranteed Backstop Party Replacement and/or a Legacy Backstop Party
Replacement has not been completed within the Guaranteed Backstop Party
Replacement Period or the Legacy Backstop Party Replacement Period, as
applicable, and a Cover Transaction has not been completed within the Cover
Transaction Period, in each case, in accordance with Section 2.3.

Section 9.2 Effect of Termination.

(a) Within three (3) days following the delivery of a termination notice
pursuant to Article IX (the “Termination Notice Period”) the Debtors and/or the
Requisite Backstop Parties, as applicable, delivering such termination notice
may waive, in writing, the occurrence of the termination event identified in the
termination notice; provided, however, that the termination event provided for
in Section 9.1(b)(i) may not be waived beyond the Outside Date with respect to a
Backstop Party that does not provide such waiver. Absent such waiver, this
Agreement shall be terminated on the fourth (4th) day following delivery of the
termination notice pursuant to Article IX. Upon termination pursuant to this
Article IX, this Agreement shall forthwith become void and there shall be no
further obligations or liabilities on the part of the Debtors or the Backstop
Parties; provided that (i) the obligations of the Debtors to pay the Expense
Reimbursement pursuant to Article III (with respect to such portions of the
Expense Reimbursement incurred prior to the date of such termination) and to
satisfy their indemnification obligations pursuant to Article VIII shall survive
the termination of this Agreement indefinitely and shall remain in full force
and effect, in each case, until such obligations have been satisfied, (ii) the

 

68



--------------------------------------------------------------------------------

provisions set forth in this Section 9.2 and Article X shall survive the
termination of this Agreement in accordance with their terms (with respect to
Section 9.2(b), so long as the BCA Approval Order has been entered by the
Bankruptcy Court prior to such termination), and (iii) subject to Section 10.10,
nothing in this Section 9.2 shall relieve any Party from liability for any
willful or intentional breach of this Agreement. For purposes of this Agreement,
“willful or intentional breach” means a breach of this Agreement that is a
consequence of an act undertaken by the breaching Party with the knowledge
(actual or constructive) that the taking of such act would, or would reasonably
be expected to, cause a breach of this Agreement.

(b) A termination payment in an aggregate amount equal to Ten Million Dollars
($10,000,000) (inclusive of any VAT) (the “Termination Payment”), free and clear
of any withholding or deduction (except as required by applicable Law) for any
applicable Taxes, shall be paid or caused to be paid by the Debtors in cash by
wire transfer of immediately available funds to the Backstop Parties, or their
designees, in accordance with their respective Backstop Commitment Percentages,
(i) no later than two (2) Business Days following termination of this Agreement,
if this Agreement is terminated pursuant to Section 9.1(b)(i) by the Debtors
(unless, in the case of Section 9.1(b)(i), the Debtors terminate this Agreement
at least two hundred forty (240) days after the Support Date, in which case no
Termination Payment shall be payable), Section 9.1(b)(iii) (due to a termination
of the Restructuring Support Agreement pursuant to Section 8(a)(i), 8(a)(v),
8(a)(vi), 8(a)(ix), 8(a)(x), 8(a)(xii), 8(a)(xvii), 8(a)(xviii), or 8(b)(v)
thereof (unless, in the case of Section 8(b)(v) thereof, the Debtors terminate
this Agreement at least two hundred forty (240) days after the Support Date, in
which case no Termination Payment shall be payable)), Section 9.1(c)(ii)(A) or
(C), Section 9.1(c)(iii) or Section 9.1(c)(v) or (ii) immediately upon the
consummation of an Alternative Transaction, if this Agreement is terminated
pursuant to Section 9.1(b)(iii) (due to a termination of the Restructuring
Support Agreement pursuant to Section 8(a)(vii)(B), 8(a)(viii) or 8(b)(ii)
thereof) or Section 9.1(c)(iv). The provisions with respect to the payment of
the Termination Payment are an integral part of the transactions contemplated by
this Agreement and without these provisions the Backstop Parties would not have
entered into this Agreement. Notwithstanding anything to the contrary in this
Agreement, the Parties hereby acknowledge and agree that (i) in no event shall
the Debtors be obligated to pay the Termination Payment on more than one
occasion and (ii) in the event that the Termination Payment is paid in
accordance with this Section 9.2(b), the Termination Payment shall be the
Backstop Parties’ sole and exclusive remedy in respect of any breach of this
Agreement by the Debtors. The Termination Payment shall constitute an allowed
administrative expense of the Debtors’ estates under Sections 503(b) and 507 of
the Bankruptcy Code.

 

69



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile (with confirmation) or electronic
mail, mailed by registered or certified mail (return receipt requested) or
delivered by an express courier (with confirmation) to the Parties at the
following addresses (or at such other address for a Party as will be specified
by like notice):

 

  (a)

If to the Company:

Noble Corporation plc

13135 Dairy Ashford Rd., Ste. 800

Sugar Land, TX 77478

Attention: William Turcotte

E-mail:      wturcotte@noblecorp.com

with copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Drive

Chicago, IL 60606

Attention:  George Panagakis

Facsimile: (312) 407-8586

E-mail:      george.panagakis@skadden.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention:  Mark A. McDermott and Jason N. Kestecher

Facsimile: (917) 777-2230

E-mail:      mark.mcdermott@skadden.com,

                  jason.kestecher@skadden.com

(b) if to an Ad Hoc Guaranteed Group Backstop Party or a transferee thereof, to
the address on such Ad Hoc Guaranteed Group Backstop Party’s signature page or
such transferee’s joinder signature page, as the case may be, with, in the case
of an Ad Hoc Guaranteed Group Backstop Party, a copy (which shall not constitute
notice) to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:  Stephen Zide and Andrew Pollack

Facsimile: (212) 715-8000

E-mail:      szide@kramerlevin.com, apollack@kramerlevin.com

Akin Gump LLP

Level 8, 10 Bishops Square

London, E1 6EG

United Kingdom

Attention:  James Terry and Jakeob Brown

Facsimile: +44 20 7012 9600

E-mail:      james.terry@akingump.com

                  jakeob.brown@akingump.com

 

70



--------------------------------------------------------------------------------

(c) if to an Ad Hoc Legacy Group Backstop Party or a transferee thereof, to the
address on such Ad Hoc Legacy Group Backstop Party’s signature page or such
transferee’s joinder signature page, as the case may be, with, in the case of an
Ad Hoc Legacy Group Backstop Party, a copy (which shall not constitute notice)
to:

Milbank LLP

55 Hudson Yards

New York, NY 10001-2163

Attention:  Evan Fleck and Matthew Brod

Facsimile: (212) 822-5567

E-mail:      efleck@milbank.com, mbrod@milbank.com

Section 10.2 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Backstop Parties, other than an
assignment by a Backstop Party expressly permitted by Section 2.6 and
Section 10.7, and any purported assignment in violation of this Section 10.2
shall be void ab initio. Except as provided in Article VIII with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person other than the Parties any rights or remedies under this Agreement.

Section 10.3 Prior Negotiations; Entire Agreement.

(a) This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties hereto acknowledge
that any confidentiality agreements heretofore executed among the Parties and
the Restructuring Support Agreement will continue in full force and effect in
accordance with their terms.

(b) Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Backstop Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Backstop Parties under this Agreement
unless such alteration, amendment or modification has been made in accordance
with Section 10.7.

 

71



--------------------------------------------------------------------------------

Section 10.4 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND AGREE THAT ANY
ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN
LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS,
INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN
THE BANKRUPTCY COURT; PROVIDED, THAT IF THE BANKRUPTCY COURT LACKS JURISDICTION,
THE PARTIES CONSENT AND AGREE THAT ANY SUCH ACTION OR DISPUTE SHALL BE BROUGHT
EXCLUSIVELY IN A COURT OF THE STATE OF NEW YORK OR A U.S. FEDERAL COURT SITTING
IN THE BOROUGH OF MANHATTAN. THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT. EACH OF THE PARTIES HEREBY
WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY AND SUCH
PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY THE BANKRUPTCY COURT
OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS
BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN
ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER
MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF
AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN
PROVIDED.

Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart; provided, however that this Agreement shall not be effective prior
to entry of the BCA Approval Order.

Section 10.7 Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by
the Debtors and the Requisite Backstop Parties (other than a Defaulting Backstop
Party); provided that each Backstop Party’s prior written consent shall be
required for any amendment that would have the effect of: (i) modifying such
Backstop Party’s Backstop Commitment Percentage (other than a pro rata reduction
to reflect the inclusion of new members in the Ad Hoc Guaranteed Group or the Ad
Hoc Legacy Group, as applicable); (ii) increasing the Subscription Price to be
paid in respect of the Backstop Securities; (iii) changing the terms of or
conditions to the payment of the Backstop Premium; (iv) extending the Outside
Date (except as contemplated by Section 2.3(a)); (v) otherwise
disproportionately or materially adversely affecting such Backstop Party; or
(vi) modifying this Section 10.7 in a manner that modifies the foregoing clauses
(i) through (v);

 

72



--------------------------------------------------------------------------------

provided, that the sole remedy for any Backstop Party that does not consent to
any of the matters referred to in clauses (ii), (iii) or (iv) above shall be
that such Backstop Party shall have the right to terminate its Backstop
Commitment as to itself only. The terms and conditions of this Agreement (other
than the conditions set forth in Sections 7.1 and 7.3, the waiver of which shall
be governed solely by Article VII) may be waived (x) by the Debtors only by a
written instrument executed by the Company and (y) by the Requisite Backstop
Parties only by a written instrument executed by all of the Requisite Backstop
Parties. Notwithstanding anything to the contrary contained in this Agreement,
the Backstop Parties may agree, among themselves, to reallocate their Backstop
Commitment Percentages, without any consent or approval of any other Party;
provided, however, (i) for the avoidance of doubt any such agreement among the
Backstop Parties shall require the consent or approval of all Backstop Parties
affected by such reallocation, (ii) no Backstop Party will be relieved of its
obligations hereunder immediately prior to such reallocation (including with
respect to its Backstop Commitment and Holdback Commitment) in connection with
any such reallocation and (iii) the Backstop Parties shall provide written
notice to the Company of any such adjustment reasonably promptly after any such
agreement is reached and in any event, within two (2) Business Days of any such
agreement. No delay on the part of any Party in exercising any right, power or
privilege pursuant to this Agreement will operate as a waiver thereof, nor will
any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement. Except as otherwise provided in this Agreement, the rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any Party otherwise may have at law or
in equity.

Section 10.8 Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

Section 10.9 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

Section 10.10 Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.

Section 10.11 No Reliance. No Backstop Party or any of its Related Parties shall
have any duties or obligations to the other Backstop Parties in respect of this
Agreement, the Plan or the transactions contemplated hereby or thereby, except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Backstop Party or any of its Related Parties shall be subject
to any fiduciary or other implied duties to the other Backstop Parties, (b) no
Backstop Party or any of its Related Parties shall have any duty to take any
discretionary action or exercise any discretionary powers on behalf of any other
Backstop Party, (c) (i) no Backstop Party

 

73



--------------------------------------------------------------------------------

or any of its Related Parties shall have any duty to the other Backstop Parties
to obtain, through the exercise of diligence or otherwise, to investigate,
confirm, or disclose to the other Backstop Parties any information relating to
the Company or any of the other Debtors that may have been communicated to or
obtained by such Backstop Party or any of its Affiliates in any capacity and
(ii) no Backstop Party may rely, and confirms that it has not relied, on any due
diligence investigation that any other Backstop Party or any Person acting on
behalf of such other Backstop Party may have conducted with respect to the
Company or any of its Affiliates or any of their respective securities and
(d) each Backstop Party acknowledges that no other Backstop Party is acting as a
placement agent, initial subscriber, underwriter, broker or finder with respect
to its Backstop Securities.

Section 10.12 Publicity. At all times prior to the Closing Date or the earlier
termination of this Agreement in accordance with its terms, the Company and the
Backstop Parties shall consult with each other prior to issuing any press
releases (and provide each other a reasonable opportunity to review and comment
upon such release) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement. Except as required by applicable
Law or as ordered by the Bankruptcy Court or other court of competent
jurisdiction, no Party or its advisors shall disclose to any Person (other than
disclosures to the Debtors’ Representatives in connection with the transactions
contemplated by this Agreement or to the other Parties) the name of any
individual Backstop Party absent each such Party’s consent (which may be granted
or withheld in its sole discretion). When attaching a copy of this Agreement to
any public disclosure, the Company will redact any reference to a specific
Backstop Party, its Backstop Commitment Percentage, or any of its holdings
information, including the signature pages and schedules hereto.

Section 10.13 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding, except to the extent filed with, or disclosed to,
the Bankruptcy Court in connection with the Chapter 11 Cases (other than a
proceeding to approve or enforce the terms of this Agreement).

[Signature Pages Follow]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first above written.

 

NOBLE CORPORATION PLC, for itself and each of the other Debtors By:  

/s/ Richard B. Barker

  Name   Richard B. Barker   Title:   Chief Financial Officer

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

[Redacted]



--------------------------------------------------------------------------------

Schedule 1

Backstop Commitment Percentages

[Redacted]



--------------------------------------------------------------------------------

Exhibit A

NOBLE CORPORATION PLC, ET AL.

RIGHTS OFFERING PROCEDURES1

To Eligible Holders and Nominees of Eligible Holders:

The Plan (as defined below) provides for the Debtors to conduct a Rights
Offering pursuant to which certain Holders of Claims may acquire Second Lien
Notes and corresponding note guarantees and the Participation Equity (as defined
below) (collectively, the “Rights Offering Securities”).

These Rights Offering Procedures relate to the Rights Offering for the Rights
Offering Securities, which will be issued in reliance on the exemption from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
provided by Section 1145 of the Bankruptcy Code to the maximum extent possible
and, to the extent such exemption is unavailable, will be issued solely to
qualified holders in reliance on the exemption provided by Section 4(a)(2) under
the Securities Act and Regulation D promulgated thereunder, or another available
exemption, as applicable.

The subscription and issuance of the Unsubscribed Securities (as defined below)
and, if applicable, the Holdback Securities (as defined below) by and to the
applicable Backstop Parties pursuant to the Backstop Commitment Agreement will
be made in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act or another available exemption from
registration under the Securities Act, as applicable. The issuance of the
Backstop Premiums to the applicable Backstop Parties pursuant to the Backstop
Commitment Agreement will be made in reliance on the exemption from registration
under the Securities Act provided by Section 1145 of the Bankruptcy Code. The
issuance of Holdback Securities to the Joining Legacy Parties (as defined below)
will be made in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act or another available exemption from
registration under the Securities Act, as applicable. For the avoidance of
doubt, the Unsubscribed Securities, Holdback Securities, and Backstop Premiums
will be subscribed for pursuant to separate arrangements/agreements and not
pursuant to these Rights Offering Procedures.

You should read these Rights Offering Procedures in their entirety; key
provisions are highlighted below:

 

  •  

The parties entitled to participate in the Rights Offering (the “Eligible
Holders”) are Holders of the following Claims (collectively, the “Eligible
Claims”):

 

  •  

Allowed General Unsecured Claims against Debtor Group B as of the Record Date
(as defined below); and

 

  •  

Allowed General Unsecured Claims against Debtor Group C as of the Record Date;
provided that no Record Date shall apply to the Notes Claims (as defined below).

 

 

1 

Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Debtors’ Second Amended Joint Plan of Reorganization of Noble
Corporation plc and Its Debtor Affiliates [Docket No. 529] (as may be amended
from time to time in accordance with its terms, the “Plan”) or the Backstop
Commitment Agreement (as defined in the Plan).



--------------------------------------------------------------------------------

  •  

Each Eligible Holder shall have the right, but not the obligation, to
participate in the Rights Offering and subscribe for the aggregate Subscription
Price (as defined below) for its Rights Offering Securities (such right, the
“Subscription Rights”); provided that (i) the Joining Legacy Parties2 (in their
capacities as Eligible Holders) must also subscribe for their pro rata shares of
the Holdback Securities, and shall be required to pay their respective aggregate
Subscription Price for such Holdback Securities on the Joining Legacy Party
Funding Date (as defined below);3 and (ii) pursuant to and in accordance with
the Backstop Commitment Agreement, the Backstop Parties4 (in their capacities as
Eligible Holders) must exercise all of their Subscription Rights in full,
including with respect to their allocations of Holdback Securities, at or prior
to the Rights Offering Expiration Time but shall not be required to pay their
respective aggregate Subscription Price for any securities for which they
subscribe until the Backstop Escrow Funding Date (as defined in the Backstop
Commitment Agreement).5 If you exercise your Subscription Rights, you will have
to PAY for such exercise at the Subscription Price, as described further below,
and if you are a holder of Priority Guaranteed Notes or Legacy Notes (together,
the “Notes,” and the Priority Guaranteed Notes Claims and Legacy Notes Claims,
together, the “Notes Claims”), arrange for the underlying Notes to be tendered
in accordance with the procedures described further below.

 

  •  

Holders of Eligible Claims are not required to exercise any of their
Subscription Rights (unless they are party to the Backstop Commitment
Agreement), but they may if they wish to do so and they follow the required
procedures.

 

  •  

Additional information regarding the Rights Offering is provided in this
document and in the Subscription Forms enclosed herewith. Eligible Holders
should carefully review this document and the Subscription Forms in their
entirety.

 

 

 

2 

“Joining Legacy Parties” are Eligible Holders that participated in the Backstop
Joinder Process (as defined below) and have committed to subscribe for their
allocation of Holdback Securities. Certain provisions of the Rights Offering
Procedures are separately applicable to these parties.

3 

Joining Legacy Parties that are exercising Subscription Rights with respect to
Notes Claims must arrange for a Restricted Access Addendum (as defined below) to
be delivered to their Nominee (as defined below), who will provide the relevant
Restricted Access Code (included in the Restricted Access Addendum) to the
Subscription Agent (as defined below) when tendering the underlying Notes
through ATOP into the Restricted Access Group (as defined in the Restricted
Access Addendum).

4 

“Backstop Parties” are the parties to the Backstop Commitment Agreement who have
committed to subscribe for Rights Offering Securities that are not subscribed
for in the Rights Offering. Certain provisions of the Rights Offering Procedures
are separately applicable to these parties.

5 

Backstop Parties that are exercising Subscription Rights with respect to Notes
Claims must arrange for a Restricted Access Addendum to be delivered to their
Nominee, who will provide the relevant Restricted Access Code (included in the
Restricted Access Addendum) to the Subscription Agent when tendering the
underlying Notes through ATOP into the Restricted Access Group.

 

2



--------------------------------------------------------------------------------

The Rights Offering Securities distributed and issued pursuant to these Rights
Offering Procedures are being issued and distributed by the Company pursuant to
the Rights Offering without registration under the Securities Act, in reliance
upon the exemption from registration provided by Section 1145 of the Bankruptcy
Code to the maximum extent possible and, to the extent such exemption is
unavailable, are issued solely to qualified holders in reliance on the exemption
provided by Section 4(a)(2) under the Securities Act and Regulation D
promulgated thereunder, or another available exemption, as applicable.

None of the Subscription Rights or the Rights Offering Securities issuable upon
exercise of such Subscription Rights distributed pursuant to these Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any state or local law requiring registration for offer and sale of a
security.

Except as provided in the Restructuring Support Agreement or the Backstop
Commitment Agreement, the Subscription Rights are not detachable from the
Non-Notes Claims (as defined below) and may not be sold, transferred, assigned,
pledged, hypothecated, participated, donated or otherwise encumbered or disposed
of, directly or indirectly (each, a “Transfer” and “Transfer” as a verb shall
have a correlative meaning) separately from the Non-Notes Claims (including
through derivatives, options, swaps, forward sales or other transactions in
which any person receives the right to own or acquire any current or future
interest in the Subscription Rights). Furthermore, the Subscription Rights may
only be exercised by Holders of Non-Notes Claims as of the Record Date.
Accordingly, if an Eligible Holder sells or transfers its Non-Notes Claims after
the Record Date, the purchaser or transferee will not be eligible to receive or
exercise Subscription Rights in respect of such Non-Notes Claims.

The Subscription Rights corresponding to the Notes Claims will trade together
with the underlying Eligible Claims and be evidenced by the underlying Eligible
Claims, until the Rights Offering Expiration Time, subject to such limitations,
if any, that would be applicable to the transferability of the underlying Notes.

The exercise of the Subscription Rights once made cannot be revoked after the
Rights Offering Expiration Time unless the Rights Offering is terminated. No
transfer of the Eligible Claims corresponding to Subscription Rights that have
been exercised will be recognized, unless the Rights Offering has been
terminated. Notes that have been tendered cannot be withdrawn, and therefore
cannot be transferred, unless the Rights Offering has been terminated.

The Disclosure Statement (as defined below) is being distributed in connection
with the Debtors’ solicitation of votes to accept or reject the Plan and sets
forth important information, including risk factors, that should be carefully
read and considered by each Eligible Holder prior to making a decision to
participate in the Rights Offering. An electronic copy of the Disclosure
Statement is available on the Debtors’ restructuring website at
https://dm.epiq11.com/noble.

 

3



--------------------------------------------------------------------------------

The Rights Offering is being conducted by the Debtors in good faith and in
compliance with the Bankruptcy Code. In accordance with section 1125(e) of the
Bankruptcy Code, a debtor or any of its agents that participate, in good faith
and in compliance with the applicable provisions of the Bankruptcy Code, in the
offer, issuance, sale, or purchase of a security offered or sold under the plan
of the debtor, or an affiliate participating in a joint plan with the debtor, or
of a newly organized successor to the debtor under the plan, is not liable, on
account of such participation, for violation of any applicable law, rule, or
regulation governing the offer, issuance, sale or purchase of securities.

The distribution or communication of these Rights Offering Procedures and the
issuance of the Rights Offering Securities in certain jurisdictions may be
restricted by Law. No action has been taken or will be taken to permit the
distribution or communication of these Rights Offering Procedures in any
jurisdiction where any action for that purpose may be required. Accordingly,
these Rights Offering Procedures may not be distributed or communicated, and the
Rights Offering Securities may not be subscribed for or issued, in any
jurisdiction except in circumstances where such distribution, communication,
subscription or issuance would comply with all applicable Laws without the need
for the Issuers to take any action or obtain any consent, approval or
authorization therefor except for any notice filings required under U.S. federal
and applicable state securities Laws. Further, the Company’s securities have not
been approved or disapproved by the U.S. Securities and Exchange Commission or
any other state securities commission or any other regulatory or governmental
authority, nor have any of the foregoing passed upon the accuracy or adequacy of
the information presented, and any representation to the contrary is a criminal
offense.

To the extent any New Shares are issued to an Eligible Holder pursuant to the
Rights Offering in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act or another available exemption, each
certificate evidencing such New Shares and each certificate issued in exchange
for or upon the transfer, sale or assignment of any such securities, shall be
stamped or otherwise imprinted with a legend (the “Share Legend”) in
substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION
FROM REGISTRATION THEREUNDER AND APPLICABLE STATE SECURITIES LAWS.

To the extent any uncertificated New Shares are issued to an Eligible Holder
pursuant to the Rights Offering in reliance on the exemption from registration
provided by Section 4(a)(2) under the Securities Act or another available
exemption, such New Shares shall be subject to a restrictive notation
substantially similar to the Share Legend in the stock ledger or other
appropriate records maintained by the Parent Issuer or agent and the term “Share
Legend” shall include such restrictive notation.

 

4



--------------------------------------------------------------------------------

To the extent any Second Lien Notes are issued to an Eligible Holder pursuant to
the Rights Offering in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act or another available exemption, each
certificate evidencing such Second Lien Notes and each certificate issued in
exchange for or upon the transfer, sale or assignment of any such securities,
shall be stamped or otherwise imprinted with a legend (the “Note Legend”) in
substantially the following form:

THIS SENIOR SECURED SECOND LIEN NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER AND APPLICABLE STATE
SECURITIES LAWS.

To the extent any uncertificated Second Lien Notes are issued to an Eligible
Holder pursuant to the Rights Offering in reliance on the exemption from
registration provided by Section 4(a)(2) under the Securities Act or another
available exemption, such Second Lien Notes shall be subject to a restrictive
notation substantially similar to the Note Legend in the ledger or other
appropriate records maintained by the Subsidiary Issuer or agent and the term
“Note Legend” shall include such restrictive notation.

In any member state of the European Economic Area (the “EEA”) or the United
Kingdom (each, a “Relevant State”), these Rights Offering Procedures are only
addressed to and only directed at qualified investors in that Relevant State
within the meaning of the Regulation (EU 2017/1129 (as retained pursuant to the
European Union (Withdrawal) Act 2018 in the United Kingdom) (the “Prospectus
Regulation”). Qualified investors (as defined in the Prospectus Regulation) in
the EEA shall be referred to as “Permitted EU Persons.” These Rights Offering
Procedures have been prepared on the basis that all offers to the public of
Rights Offering Securities within a Relevant State will be made pursuant to an
exemption under the Prospectus Regulation from the requirement to publish a
prospectus for offer of securities. Accordingly, any person making or intending
to make any subscription for Rights Offering Securities within any Relevant
State should only do so in circumstances in which no obligation arises to
publish a prospectus or a supplement to a prospectus under the Prospectus
Regulation for such offer to the public. In relation to each Relevant State, no
offer of the Rights Offering Securities or the Subscription Rights may be made
to the public at any time other than pursuant to an exemption under the
Prospectus Regulation. None of Noble Corporation plc, its affiliates or any
persons acting on their behalves has authorized, nor do they authorize, the
making of any offer of Rights Offering Securities through any financial
intermediary, other than as may be contemplated herein. For the purposes of this
provision, the expression an “offer to the public” in relation to any Rights
Offering Securities in any Relevant State means the communication in any form
and by any means of sufficient information on the terms of the offer and any
Rights Offering Securities to be offered so as to enable an investor to decide
to purchase or subscribe for any Rights Offering Securities.

 

5



--------------------------------------------------------------------------------

These Rights Offering Procedures have not been approved by an authorized person
for the purposes of section 21 of the United Kingdom’s Financial Services and
Markets Act 2000 (as amended) (the “FSMA”). In the United Kingdom, distribution
of these Rights Offering Procedures is exempt from the restriction in Section 21
of the FSMA on the basis of Article 43 of the Financial Services and Markets Act
2000 (Financial Promotion) Order 2005 (as amended, the “FPO”). Accordingly, the
Rights Offering Procedures are not being distributed to, and must not be passed
on to, the general public in the United Kingdom. In the United Kingdom, these
Rights Offering Procedures are being distributed only to, and any offer or
invitation contained in these Rights Offering Procedures is directed only at,
persons who are qualified investors (as defined in the Prospectus Regulation)
and who are (i) investment professionals within the meaning of Article 19(5) of
the FPO and/or (ii) high net worth companies (or persons to whom it may
otherwise be lawfully communicated) falling within Article 49(2)(a) to (d) of
the FPO (all such persons together being referred to as “relevant persons” or
“Permitted UK Persons”). Any person in the United Kingdom that is not a relevant
person should not act or rely on the information included in these Rights
Offering Procedures or use it as the basis for taking any action. In the United
Kingdom, any investment or investment activity that these Rights Offering
Procedures relate to may be made or taken exclusively by relevant persons.

 

6



--------------------------------------------------------------------------------

Eligible Holders should note the following times relating to the Rights
Offering:

 

Date

 

Calendar Date

  

Event

Record Date   5:00 p.m. New York City Time on October 6, 2020    The date and
time mutually agreed between the Company and the Requisite Backstop Parties for
the determination of the holders of Eligible Claims eligible to participate in
the Rights Offering; provided, however, that no Record Date shall apply to the
Notes Claims, the underlying Notes of which are to be delivered via ATOP.
Subscription Commencement Date   October 16, 2020    Commencement of the Rights
Offering and the first date on which Eligible Holders are eligible to exercise
Subscription Rights. Rights Offering Expiration Time   5:00 p.m. New York City
Time on November 13, 2020    The deadline for Eligible Holders to subscribe for
Rights Offering Securities.      All Eligible Holders      For Eligible Claims
that are not Notes Claims (collectively, the “Non-Notes Claims”), an Eligible
Holder’s applicable subscription form with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable (the “Subscription Form”) must be
received by the Rights Offering Subscription Agent at or prior to Rights
Offering Expiration Time.      Eligible Holders that are Holders of Notes Claims
must deliver their Subscription Forms (and/or any other form of instruction
required by their Nominee) to their Nominees in sufficient time to allow such
Nominee to deliver the relevant Notes through ATOP (as defined below) at or
prior to the Rights Offering Expiration Time. Eligible Holders who hold Notes
through a Nominee are urged to consult with their Nominees to determine the
necessary deadline to return their Subscription Forms (and/or any other form of
instruction required by their Nominee) to their Nominee.

 

7



--------------------------------------------------------------------------------

Date

 

Calendar Date

  

Event

     Non-Backstop Parties      Eligible Holders who are not Backstop Parties
must deliver the aggregate Subscription Price for their Rights Offering
Securities at or prior to the Rights Offering Expiration Time. Eligible Holders
that are Holders of Notes Claims who are not Backstop Parties are encouraged to
coordinate payment of the Subscription Price for Rights Offering Securities
subscribed for in the Rights Offering through their Nominees.      Backstop
Parties      Eligible Holders who are Backstop Parties and hold Notes Claims
must arrange for the Restricted Access Addendum to be provided to their Nominee
so that the Nominee and the Rights Offering Subscription Agent will receive
confirmation that payment does not have to be made at or prior to the Rights
Offering Expiration Time. Eligible Holders who are Backstop Parties shall not be
required to pay their respective aggregate Subscription Price until the Backstop
Escrow Funding Date in accordance with the terms of the Backstop Commitment
Agreement.     

Joining Legacy Parties

 

Eligible Holders who are Joining Legacy Parties and hold Notes Claims must
(a) arrange for the Restricted Access Addendum to be provided to their Nominee
for transmittal to the Rights Offering Subscription Agent; (b) deliver the
aggregate Subscription Price for their Rights Offering Securities subscribed for
in the Rights Offering at or prior to the Rights Offering Expiration Time; and
(c) deliver the aggregate Subscription Price for their Holdback Securities to
the account provided in the Joining Legacy Party Funding Notice (as defined
below) at or prior to the Joining Legacy Party Funding Date.

On October 8, 2020, the Debtors filed the Plan and the Disclosure Statement with
Respect to the Second Amended Joint Plan of Reorganization of Noble Corporation
plc and Its Debtor Affiliates [Docket No. 530] (as may be amended from time to
time in accordance with its terms, the “Disclosure Statement”).

 

8



--------------------------------------------------------------------------------

The Rights Offering

Pursuant to the Plan, each Eligible Holder (other than a Backstop Party) will
have the right, but not the obligation, to participate in the Rights Offering in
respect of the Rights Offering Securities; provided, however, that Eligible
Holders that are Backstop Parties must exercise their Subscription Rights
pursuant to the Backstop Commitment Agreement. The parties entitled to
participate in the Rights Offering (the “Eligible Holders”) are Holders of the
following Claims (collectively, the “Eligible Claims”):

 

  •  

Allowed General Unsecured Claims against Debtor Group B as of the Record Date;
and

 

  •  

Allowed General Unsecured Claims against Debtor Group C as of the Record Date;

provided that no Record Date shall apply to the Notes Claims.

For the avoidance of doubt, only holders of Allowed General Unsecured Claims
against Debtor Group B or Debtor Group C are entitled to participate in the
Rights Offering, and only with respect to such Allowed Claims. Subject to
Section 9 below, the eligibility of any exercise of Subscription Rights will be
determined in good faith by the Debtors in consultation with the Requisite
Backstop Parties, and, if necessary, subject to a final and binding
determination by the Bankruptcy Court.

To the extent any issuance of Rights Offering Securities to a Holder of Eligible
Claims would not qualify for the exemption from registration under the
Securities Act provided by Section 1145 of the Bankruptcy Code, such a holder
shall only be an Eligible Holder if it certifies that it is any of the
following:

 

  •  

a “qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act;

 

  •  

an institution that is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act; or

 

  •  

a non-U.S. person under Regulation S under the Securities Act that is located
outside of the United States; and, in each case,

 

  •  

if established or with a registered office in any member state of the EEA or the
United Kingdom, a Permitted EU Person or Permitted UK Person, respectively.

 

9



--------------------------------------------------------------------------------

Allocation of Rights Offering Securities

Subject to the terms and conditions set forth in the Plan, the Backstop
Commitment Agreement, these Rights Offering Procedures, and the Subscription
Forms:

(a) the Eligible Holders are entitled to subscribe for, on the Effective Date,
at an aggregate subscription price of $200,000,000 for the Rights Offering
Securities, $200,000,000 (less the aggregate nominal value of the Participation
Equity (as defined below)) in aggregate principal amount of Second Lien Notes,
of which (i) $116,000,000 (less the aggregate nominal value of 58% of the
Participation Equity) in aggregate principal amount of Second Lien Notes (equal
to 58% of the Second Lien Notes offered in connection with the Rights Offering)
shall be offered to Eligible Holders of General Unsecured Claims against Debtor
Group B (including Priority Guaranteed Notes Claims) (the “Guaranteed Notes
Allocation”) and (ii) $84,000,000 (less the aggregate nominal value of 42% of
the Participation Equity) in aggregate principal amount of Second Lien Notes
(equal to 42% of the Second Lien Notes offered in connection with the Rights
Offering) shall be offered to Eligible Holders of the General Unsecured Claims
against Debtor Group C (including Legacy Notes Claims) (the “Legacy Notes
Allocation”); and

(b) each participant in the Rights Offering in respect of the Guaranteed Notes
Allocation shall subscribe for its pro rata share (based on the amount of such
participant’s outstanding Guaranteed Notes) of 8,700,000 New Shares (equal to
17.4% of the New Shares issued and outstanding immediately after the Effective
Date (subject to dilution by the Warrants and the MIP (each as defined in the
Backstop Commitment Agreement)) and each participant in the Rights Offering in
respect of the Legacy Notes Allocation shall subscribe for its pro rata share
(based on the amount of such participant’s outstanding Legacy Notes) of
6,300,000 New Shares (equal to 12.6% of the New Shares issued and outstanding
immediately after the Effective Date (subject to dilution by the Warrants and
the MIP)) (collectively, the “Participation Equity”);

provided, that the Rights Offering Securities available for subscription shall
be reduced to account for the Holdback Securities (which shall only be available
for subscription by the Ad Hoc Guaranteed Group, the Ad Hoc Legacy Group, and
certain Eligible Holders of the Legacy Notes (the “Joining Legacy Parties”) that
participated in a joinder process to commit to fund a portion of the Rights
Offering (the “Backstop Joinder Process”)).6

For any Eligible Holder of Notes Claims: As part of the exercise process,
following exercise of Subscription Rights, any related Notes held through DTC
will be frozen from trading, as described below. With respect to Eligible
Holders who hold Notes Claims, all Subscription Forms or other instructions
required by their respective Nominee must be returned to

 

 

6 

Pursuant to the terms of the Backstop Commitment Agreement, (i) the members of
the Ad Hoc Guaranteed Group shall subscribe for on the Effective Date, at an
aggregate subscription price of $43,500,000, (x) $43,500,000 (less the aggregate
nominal value of the Ad Hoc Guaranteed Group Holdback Shares (as defined below))
in aggregate principal amount of Second Lien Notes (the “Ad Hoc Guaranteed Group
Holdback Notes”) and (y) 3,262,500 New Shares (equal to 6.525% of the New Shares
issued and outstanding immediately after the Effective Date (subject to dilution
by the Warrants and the MIP)) (the “Ad Hoc Guaranteed Group Holdback Shares”)
and (ii) (a) the members of the Ad Hoc Legacy Group and (b) the Joining Legacy
Parties that participated in the Backstop Joinder Process shall subscribe for on
the Effective Date, at an aggregate subscription price of $31,500,000,
(x) $31,500,000 (less the aggregate nominal value of the Ad Hoc Legacy Group
Holdback Shares (as defined below)) in aggregate principal amount of Second Lien
Notes (the “Ad Hoc Legacy Group Holdback Notes”, and together with the Ad Hoc
Guaranteed Group Holdback Notes, the “Holdback Notes”) and (y) 2,362,500 New
Shares (equal to 4.725% of the New Shares issued and outstanding immediately
after the Effective Date (subject to dilution by the Warrants and the MIP)) (the
“Ad Hoc Legacy Group Holdback Shares”, and together with the Ad Hoc Guaranteed
Group Holdback Shares, the “Holdback Shares”, and the Holdback Shares together
with the Holdback Notes, the “Holdback Securities”).

 

10



--------------------------------------------------------------------------------

the applicable Nominee in sufficient time to allow such Nominee to process and
deliver the underlying Notes through The Depository Trust Company (“DTC”)
Automated Tender Offer Program (“ATOP”), which is how the related Subscription
Rights will be exercised by those Eligible Holders of Notes Claims. By giving
the instruction to its Nominee to submit the underlying Notes through ATOP, such
Eligible Holder is (i) authorizing its Nominee to exercise the Subscription
Rights associated with the amount of Notes as to which the instruction pertains
and corresponding to the elections evidenced on such holder’s Subscription Form
(and/or other instruction required by such Nominee); and (ii) certifying that it
understands that, following the Rights Offering Expiration Time, the underlying
Notes will be frozen from trading until the Effective Date, at which point
(a) the underlying Notes will be cancelled pursuant to the Plan; and (b) the
Eligible Holder will receive its pro rata share of the Rights Offering
Securities distributed to its Class pursuant to the Plan and any other treatment
afforded to such Class pursuant to the Plan. The amount of time necessary for a
Nominee to process and deliver the applicable Notes through ATOP may vary. If
applicable, Eligible Holders are urged to consult with their Nominees to
determine the necessary deadline to return their Subscription Forms or other
instructions required by their Nominee to their Nominee. Failure to deliver the
applicable Notes through ATOP on a timely basis will result in forfeiture of an
Eligible Holder’s Subscription Rights. None of the Company, the Rights Offering
Subscription Agent, or any of the Backstop Parties will have any liability for
any such failure.

No Eligible Holder (except a Backstop Party) shall be entitled to participate in
the Rights Offering unless the aggregate Subscription Price for the Rights
Offering Securities it subscribes for is received by the Rights Offering
Subscription Agent at or prior to Rights Offering Expiration Time.

Backstop Parties and Joining Legacy Parties have already been designated and are
known to the Debtors.

Special Note for Backstop Parties. Backstop Parties that hold Notes Claims will
receive (through their counsel) an addendum (a “Restricted Access Addendum”),
and must arrange for the Restricted Access Addendum to be provided to their
Nominee, who will provide the relevant Restricted Access Code (included in the
Restricted Access Addendum) to the Subscription Agent when tendering the
underlying Notes through ATOP into the Restricted Access Group. Backstop Parties
are not required to make payment of the Subscription Price at or prior to Rights
Offering Expiration Time, and instead must provide their payment at or prior to
the Backstop Escrow Funding Date in accordance with Section 2.4 of the Backstop
Commitment Agreement.

The rights and obligations of the Backstop Parties in the Rights Offering shall
be governed by the Backstop Commitment Agreement. To the extent the rights or
obligations set forth therein differ from the rights and obligations set forth
in these Rights Offering Procedures or any Subscription Form, the Backstop
Commitment Agreement controls.

Special Note for Joining Legacy Parties with respect to Holdback Securities.
Joining Legacy Parties that hold Notes Claims will receive (through their
counsel) a Restricted Access Addendum at or prior to the Subscription
Commencement Date, and must arrange for the Restricted Access Addendum to be
provided to their Nominee, who will provide the relevant Restricted Access Code
(included in the Restricted Access Addendum) to the Subscription Agent

 

11



--------------------------------------------------------------------------------

when tendering the underlying Notes through ATOP into the Restricted Access
Group. Joining Legacy Parties must deliver the aggregate Subscription Price for
their Holdback Securities to the account provided in the Joining Legacy Party
Funding Notice at or prior to the Rights Offering Expiration Time (such date,
the “Joining Legacy Party Funding Date”). For the avoidance of doubt, Joining
Legacy Parties must separately deliver the aggregate Subscription Price for
their Rights Offering Securities subscribed for in the Rights Offering at or
prior to the Rights Offering Expiration Time, and are encouraged to coordinate
payment of the Subscription Price for such Rights Offering Securities subscribed
for in the Rights Offering through their Nominees.

No interest is payable on any advanced funding of the Subscription Price. If the
Rights Offering is terminated for any reason, the aggregate Subscription Price
previously received by the Rights Offering Subscription Agent will be returned
to Eligible Holders as provided in Section 6 herein. No interest will be paid on
any returned Subscription Price.

To participate in the Rights Offering, an Eligible Holder must complete all of
the steps outlined below at or prior to Rights Offering Expiration Time. If an
Eligible Holder does not complete all of the steps outlined below at or prior to
Rights Offering Expiration Time, such Eligible Holder shall be deemed to have
forever and irrevocably relinquished and waived its right to participate in the
Rights Offering; provided that the Backstop Parties (in their capacities as
Eligible Holders) shall not be required to pay their respective aggregate
Subscription Price until the Backstop Escrow Funding Date in accordance with the
terms of the Backstop Commitment Agreement.

 

  1.

Rights Offering

Eligible Holders have the right, but not the obligation, to participate in the
Rights Offering; provided, however, that Eligible Holders that are Backstop
Parties must exercise their Subscription Rights pursuant to the Backstop
Commitment Agreement.

Subject to the terms and conditions set forth in the Plan, the Backstop
Commitment Agreement, these Rights Offering Procedures, and the Subscription
Forms, each Eligible Holder that holds Allowed General Unsecured Claims against
Debtor Group B (including Priority Guaranteed Notes Claims) is entitled to
subscribe for Second Lien Notes with an aggregate Subscription Price (the
“Guaranteed Notes Allocation Subscription Price”) equal to the product of
(a) such Eligible Holder’s pro rata share (based on the amount of such
participant’s outstanding Allowed General Unsecured Claims against Debtor Group
B) and (b) the Guaranteed Notes Allocation, reduced by the Ad Hoc Guaranteed
Group Holdback Notes.

Subject to the terms and conditions set forth in the Plan, the Backstop
Commitment Agreement, these Rights Offering Procedures, and the Subscription
Forms, each Eligible Holder that holds Allowed General Unsecured Claims against
Debtor Group C (including Legacy Notes Claims) is entitled to subscribe for
Second Lien Notes with an aggregate Subscription Price (the “Legacy Notes
Allocation Subscription Price” and, together with the Guaranteed Notes
Allocation Subscription Price, the “Aggregate Subscription Price”) equal to the
product of (a) such Eligible Holder’s pro rata share (based on the amount of
such participant’s outstanding Allowed General Unsecured Claims against Debtor
Group C) and (b) the Legacy Notes Allocation, reduced by the Ad Hoc Legacy Group
Holdback Notes.

 

12



--------------------------------------------------------------------------------

The purchase price to be paid by an Eligible Holder for Rights Offering
Securities (the “Subscription Price”) shall be the amount of the Aggregate
Subscription Price that such Eligible Holder properly elects to pay for Rights
Offering Securities pursuant to these Rights Offering Procedures.

Subject to the terms and conditions set forth in the Plan, each participant in
the Rights Offering in respect of the Guaranteed Notes Allocation or Legacy
Notes Allocation shall receive its corresponding amount of Participation Equity.
All such allocations of New Shares will be calculated and rounded down to the
nearest whole share.

Eligible Holders are not required to be a qualified institutional buyer within
the meaning of Rule 144A of the Securities Act or an institution that is an
accredited investor within the meaning of Rule 501(a) under the Securities Act
in order to participate in the Rights Offering; provided, however, that to the
extent any issuance of Rights Offering Securities to a Holder of Eligible Claims
would not qualify for the exemption from registration under the Securities Act
provided by Section 1145 of the Bankruptcy Code, such Holder must certify that
it is either (a) a qualified institutional buyer; (b) an institution that is an
accredited investor; or (c) a non-U.S. person under Regulation S that is located
outside of the United States; and, in each case, (d) if established or with a
registered office in any member state of the EEA or the United Kingdom, a
Permitted EU Person or Permitted UK Person, respectively. For the avoidance of
doubt, Joining Legacy Parties must certify that they are an Eligible Holder
pursuant to items (a), (b), or (c), and (d) above to subscribe for their pro
rata share of Holdback Securities.

There will be no over-subscription privilege in the Rights Offering. Any Rights
Offering Securities that have not been duly subscribed for by Eligible Holders
in accordance with the Rights Offering Procedures and the Plan (the
“Unsubscribed Securities”) will not be offered to other Eligible Holders but the
Backstop Parties have committed to subscribe for such Unsubscribed Securities in
accordance with the Backstop Commitment Agreement.

Any Eligible Holder that subscribes for Rights Offering Securities and is deemed
to be an “underwriter” under Section 1145(b) of the Bankruptcy Code, including
affiliates of the Company, will be subject to restrictions under the Securities
Act on its ability to resell those securities.

SUBJECT TO THE TERMS AND CONDITIONS OF THESE RIGHTS OFFERING PROCEDURES (AND THE
BACKSTOP COMMITMENT AGREEMENT IN THE CASE OF ANY BACKSTOP PARTY), ALL
SUBSCRIPTIONS SET FORTH IN THE SUBSCRIPTION FORM ARE IRREVOCABLE.

 

  2.

Subscription Period

The Rights Offering will commence and the Subscription Rights will be allocated
on the Subscription Commencement Date and will expire at the Rights Offering
Expiration Time. Each Eligible Holder intending to subscribe for Rights Offering
Securities in the Rights Offering must affirmatively elect to exercise its
Subscription Rights in the manner set forth in the Subscription Form at or prior
to Rights Offering Expiration Time and must pay for any exercised Subscription
Rights at or prior to the applicable deadline.

 

13



--------------------------------------------------------------------------------

Subject to the terms and conditions set forth herein, and except with respect to
the Backstop Parties, any exercise (including payment) of the Subscription
Rights after the Rights Offering Expiration Time will not be allowed and any
purported exercise (including payment) received by the Rights Offering
Subscription Agent after the Rights Offering Expiration Time, regardless of when
the documents relating to such exercise were sent, will not be honored.

The Rights Offering Expiration Time may be extended by the Debtors or as
required by law.

As more fully described below, in order for an Eligible Holder to acquire Rights
Offering Securities in the Rights Offering, at or prior to the Rights Offering
Expiration Time:

 

  •  

if it is a Holder of Non-Notes Claims, its Subscription Form must be received by
the Rights Offering Subscription Agent;

 

  •  

if it is a holder of Notes Claims, its Notes must be electronically tendered to
the Rights Offering Subscription Agent in accordance with DTC’s ATOP procedures
by its Nominee; and

 

  •  

if it is not a Backstop Party, the Subscription Price for its Rights Offering
Securities must be received by the Rights Offering Subscription Agent by wire
transfer of immediately available funds.

Although Backstop Parties are not required to pay the Subscription Price at or
prior to Rights Offering Expiration Time, if any Backstop Parties hold Notes
Claims they are required to deliver a Restricted Access Addendum to their
Nominee, who will provide the relevant Restricted Access Code (included in the
Restricted Access Addendum) to the Subscription Agent when tendering the
underlying Notes through ATOP into the Restricted Access Group.

Joining Legacy Parties holding Notes Claims are required to deliver a Restricted
Access Addendum to their Nominee, who will provide the relevant Restricted
Access Code (included in the Restricted Access Addendum) to the Subscription
Agent when tendering the underlying Notes through ATOP into the Restricted
Access Group. Joining Legacy Parties must deliver the aggregate Subscription
Price for their Rights Offering Securities subscribed for in the Rights Offering
at or prior to the Rights Offering Expiration Time, and are encouraged to
coordinate payment of the Subscription Price for such Rights Offering Securities
subscribed for in the Rights Offering through their Nominees. Joining Legacy
Parties must separately deliver the aggregate Subscription Price for their
Holdback Securities to the account provided in the Joining Legacy Party Funding
Notice at or prior to the Joining Legacy Party Funding Date.

 

  3.

Delivery of Subscription Documents

Each Eligible Holder may exercise all or any portion of such Eligible Holder’s
Subscription Rights, subject to the terms and conditions contained herein. In
order to facilitate the exercise of the Subscription Rights, beginning on the
Subscription Commencement Date, the Subscription Form and these Rights Offering
Procedures will be sent to each Eligible Holder, including appropriate
instructions for the proper completion, due execution and timely delivery of the
executed Subscription Form or, in the case of Notes Claims, delivery of the
underlying Notes via ATOP, and the payment of the applicable aggregate
Subscription Price for such Eligible Holder’s Rights Offering Securities.

 

14



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in these Rights Offering Procedures,
Eligible Holders that are Backstop Parties must exercise their Subscription
Rights pursuant to the Backstop Commitment Agreement. Subject to the terms and
conditions of the Backstop Commitment Agreement, no later than the fifth
Business Day following the Rights Offering Expiration Time, the Rights Offering
Subscription Agent shall deliver to each Backstop Party a written notice (the
“Funding Notice”) of (i) the amount of Rights Offering Securities elected to be
subscribed for by the Rights Offering Participants and the aggregate
Subscription Price therefor; (ii) the aggregate amount of Holdback Securities to
be subscribed for by all Backstop Parties and the aggregate Subscription Price
therefor; (iii) the amount of Holdback Securities to be subscribed for by such
Backstop Party and the Subscription Price therefor; (iv) the aggregate amount of
Unsubscribed Securities (broken down by Guaranteed Notes (and associated
Participation Equity) and Legacy Notes (and associated Participation Equity)
before and after giving effect to the Legacy Undersubscription Rights), if any,
and the aggregate Subscription Price therefor; (v) the amount of Unsubscribed
Securities (based upon such Backstop Party’s Backstop Commitment Percentage) to
be subscribed for by such Backstop Party and the Subscription Price therefor;
and (vi) the escrow account to which such Backstop Party shall deliver and pay
the Subscription Price for such Backstop Party’s Rights Offering Securities,
Holdback Securities and Backstop Commitment Percentage of the Unsubscribed
Securities (the “Backstop Escrow Account”). The Rights Offering Subscription
Agent shall promptly provide such written backup, information and documentation
relating to the information contained in the Funding Notice as any Backstop
Party may reasonably request.

Eligible Holders that are Joining Legacy Parties must exercise their
Subscription Rights pursuant to these Rights Offering Procedures; provided that,
with respect to such Joining Legacy Parties’ allocation of Holdback Securities,
no later than five Business Days prior to the Rights Offering Expiration Time
(such date, the “Joining Legacy Parties’ Notice Date”), the Rights Offering
Subscription Agent shall deliver to each Joining Legacy Party a written notice
(the “Joining Legacy Party Funding Notice”) of (i) the amount of Holdback
Securities to be subscribed for by such Joining Legacy Party and the
Subscription Price therefor; and (ii) the account to which such Joining Legacy
Party shall deliver and pay the Subscription Price for such Joining Legacy
Party’s Holdback Securities.

 

  4.

Exercise of Subscription Rights

In order to validly exercise its Subscription Rights, an Eligible Holder must:

 

  •  

if it is a holder of Non-Notes Claims, (a) duly complete and execute a
Subscription Form (including accompanying IRS Form W-9 or appropriate IRS Form
W-8, as applicable) in accordance with these Rights Offering Procedures, and
(b) deliver its executed Subscription Form to the Rights Offering Subscription
Agent such that the Subscription Form is received by the Rights Offering
Subscription Agent at or prior to the Rights Offering Expiration Time;

 

15



--------------------------------------------------------------------------------

  •  

if it is a holder of Notes Claims, (x) direct its Nominee to electronically
tender its Notes to the appropriate account of the Rights Offering Subscription
Agent in accordance with DTC’s ATOP procedures at or prior to the Rights
Offering Expiration Time, and (y) for any such holder that is a Backstop Party
or Joining Legacy Party only, deliver its Restricted Access Addendum to its
Nominee, so that the Nominee will provide the relevant Restricted Access Code
(included in the Restricted Access Addendum) to the Subscription Agent when
tendering the underlying Notes through ATOP into the Restricted Access Group;
and

 

  •  

as to the Subscription Price,

 

  •  

if the Eligible Holder is a holder of Non-Notes Claims that is not a Backstop
Party, deliver payment of the Subscription Price at or prior to Rights Offering
Expiration Time for the Rights Offering Securities for which it has subscribed
by wire transfer ONLY of immediately available funds directly to the Rights
Offering Subscription Agent in accordance with the instructions included in the
Subscription Form; and

 

  •  

if the Eligible Holder is a holder of Notes Claims that is not a Backstop Party,
coordinate payment of the Subscription Price at or prior to the Rights Offering
Expiration Time for the Rights Offering Securities for which it has subscribed
by wire transfer ONLY of immediately available funds to the Rights Offering
Subscription Agent; and

 

  •  

if the holder is a Backstop Party, make payment of the Subscription Price to the
Backstop Escrow Account at or prior to Backstop Escrow Funding Date in
accordance with the Backstop Commitment Agreement; and

 

  •  

if the holder is a Joining Legacy Party, in addition to and separately from any
payment made with respect to such holder’s Subscription Price for the Rights
Offering Securities for which it has subscribed in the Rights Offering, make
payment of the Subscription Price for such holder’s Holdback Securities to the
account provided in the Joining Legacy Party Funding Notice at or prior to
Joining Legacy Party Funding Date in accordance with these Rights Offering
Procedures.

ALL BACKSTOP PARTIES MUST MAKE ALL PAYMENTS TO THE BACKSTOP ESCROW ACCOUNT IN
ACCORDANCE WITH THE BACKSTOP COMMITMENT AGREEMENT, AND SHOULD NOT PAY THEIR
NOMINEE(S).

WITH RESPECT TO THEIR ALLOCATIONS OF HOLDBACK SECURITIES ONLY, ALL JOINING
LEGACY PARTIES MUST MAKE PAYMENTS TO THE APPLICABLE ACCOUNT IN ACCORDANCE WITH
THE JOINING LEGACY PARTY FUNDING NOTICE AND THESE RIGHTS OFFERING PROCEDURES,
AND SHOULD NOT PAY THEIR NOMINEE(S).

 

16



--------------------------------------------------------------------------------

Delivery of the Subscription Form. Holders of Non-Notes Claims may deliver their
Subscription Form to the Rights Offering Subscription Agent by either physical
delivery or by electronic mail in accordance with the address information for
the Rights Offering Subscription Agent set forth on the Subscription Form. In
all cases, the Subscription Form must actually be received by the Rights
Offering Subscription Agent at or prior to the Rights Offering Expiration Time.

For holders of Non-Notes Claims, the method of delivery of the applicable
Subscription Form and any other required documents is at each Eligible Holder’s
option and sole risk, and delivery will be considered made only when actually
received by the Rights Offering Subscription Agent. If delivery is by mail,
registered mail with return receipt requested, properly insured, is encouraged
and strongly recommended. In all cases, you should allow sufficient time to
ensure timely delivery at or prior to 5:00 p.m. New York City Time on the Rights
Offering Expiration Time.

Holders of Notes Claims must deliver their Subscription Form to their Nominee
(and otherwise follow the instructions of their Nominee) and instruct their
Nominee to tender their Notes to the account of the Rights Offering Subscription
Agent in accordance with DTC’s ATOP procedures, each in sufficient time for
their Nominee to tender their Notes to the Rights Offering Subscription Agent at
or prior to the Rights Offering Expiration Time.

Payment of the Subscription Price. Payment of the Subscription Price, must be
made by wire transfer of immediately available funds to the account of the
Rights Offering Subscription Agent. Other than in the case of Backstop Parties,
the funds must be received in the account of the Rights Offering Subscription
Agent at or prior to the Rights Offering Expiration Time.

In the event that the funds received by the Rights Offering Subscription Agent
from any Eligible Holder (other than a Backstop Party) do not correspond to the
applicable Subscription Price payable for the Rights Offering Securities elected
to be subscribed for by such Eligible Holder, the amount of the Rights Offering
Securities deemed to be subscribed for such Eligible Holder will be the lesser
of (a) the amount of the Rights Offering Securities elected to be subscribed for
by such Eligible Holder as evidenced by the relevant Subscription Form and
(b) the amount of the Rights Offering Securities that correspond to the funds
received, in each case rounded in accordance with Section 8 hereof; provided
that the amount of Rights Offering Securities deemed to be subscribed for will
not be greater than such amount of Rights Offering Securities allocable to such
Holder’s Aggregate Subscription Price.

The cash paid to the Rights Offering Subscription Agent in accordance with these
Rights Offering Procedures will be deposited and held by the Rights Offering
Subscription Agent in a segregated account established pursuant to an agreement
in form and substance reasonably satisfactory to the Requisite Backstop Parties
and the Debtors, until released in connection with the settlement of the Rights
Offering on the Effective Date. The Rights Offering Subscription Agent may not
use such cash for any other purpose prior to the Effective Date and may not
encumber or permit such cash to be encumbered with any lien or similar
encumbrance. The cash held by the Rights Offering Subscription Agent hereunder
shall not be deemed part of the Debtors’ bankruptcy estates.

 

17



--------------------------------------------------------------------------------

Tender of Notes. Eligible Holders that hold Notes Claims and that exercise their
Subscription Rights are required to cause their Nominees to tender their Notes
to an account of the Rights Offering Subscription Agent in accordance with DTC’s
ATOP procedures. If the Holder exercises its Subscription Rights only in part,
then, for purposes of participation in the Rights Offering, the Holder is only
required to tender its Notes in proportion to the Subscription Rights being
exercised. If the Holder holds Notes in more than one class or series, and is
exercising its Subscription Rights, the tender of Notes in each class or series
must be in proportion to the Subscription Rights being exercised in respect of
the corresponding Notes Claims.

 

  5.

Transfer Restriction; Revocation

 

  (a)

Except as provided in the Restructuring Support Agreement or the Backstop
Commitment Agreement, the Subscription Rights will not be detachable or
transferable separately from the Eligible Claims.

 

  (b)

The Subscription Rights being exercised by Eligible Holders of Non-Notes Claims
may only be exercised by holders of such claims as of the Record Date.
Accordingly, if an Eligible Holder sells or transfers its Non-Notes Claims after
the Record Date, the purchaser or transferee will not be eligible to receive or
exercise Subscription Rights in respect of such Non-Notes Claims.

 

  (c)

Subject to the terms and conditions of the Restructuring Support Agreement or
the Backstop Commitment Agreement, the Subscription Rights corresponding to the
Notes Claims will similarly trade together with the underlying Eligible Claims
and be evidenced by the underlying Eligible Claims, until the Rights Offering
Expiration Time, subject to such limitations, if any, that would be applicable
to the transferability of the underlying Notes.

 

  (d)

Once an Eligible Holder has properly exercised its Subscription Rights, subject
to the terms and conditions contained in these Rights Offering Procedures and
the Backstop Commitment Agreement in the case of any Backstop Party, such
exercise will be irrevocable unless the Rights Offering is terminated. Notes
that have been tendered cannot be withdrawn, and therefore cannot be
transferred, unless the Rights Offering has been terminated.

 

  6.

Termination/Return of Payment

Unless the Effective Date has occurred, the Rights Offering will be deemed
automatically terminated without any action of any party upon the earliest of
(a) termination of the Plan or rejection of the Plan by all classes entitled to
vote, (b) termination of the Restructuring Support Agreement in accordance with
its terms, (c) termination of the Backstop Commitment Agreement in accordance
with its terms and (d) the Outside Date (as defined in the Backstop Commitment
Agreement and as may be extended pursuant to the terms of the Backstop
Commitment Agreement). In the event the Rights Offering is terminated, any
payments received

 

18



--------------------------------------------------------------------------------

pursuant to these Rights Offering Procedures will be returned, without interest,
to the applicable Eligible Holder or relevant payee as soon as reasonably
practicable, but in any event within three Business Days after the date of
termination, and, in the case of payments made in respect of Notes held through
a Nominee, the Notes will be returned to the Nominee that submitted them through
ATOP.

 

  7.

Settlement of the Rights Offering and Distribution of the Rights Offering
Securities

The settlement of the Rights Offering is conditioned on confirmation of the Plan
by the Bankruptcy Court and the occurrence of the Effective Date. The Debtors
intend that the Rights Offering Securities will be issued to the Eligible
Holders in book-entry form, and that DTC, or its nominee, will be the holder of
record of such Rights Offering Securities. To the extent DTC is unwilling or
unable to make the Rights Offering Securities eligible on the DTC system, or the
Debtors determine in their sole discretion not to make the Rights Offering
Securities eligible on the DTC system, the Rights Offering Securities will be
issued directly to the Eligible Holders or their respective Nominees (whether in
book-entry form or otherwise).

 

  8.

Minimum Distributions and Fractional Shares

All allocations with respect to the Second Lien Notes will be calculated and
rounded down to the nearest minimum denomination of $1.00 and integral multiples
of $1.00 in excess thereof, as applicable.

No fractional New Shares will be issued in the Rights Offering. All share
allocations will be calculated and rounded down to the nearest whole share. No
compensation shall be paid, whether in cash or otherwise, in respect of any
rounded-down amounts.

 

  9.

Validity of Exercise of Subscription Rights

All questions concerning the timeliness, viability, form and eligibility of any
exercise of Subscription Rights will be determined in good faith by the Debtors
in consultation with the Requisite Backstop Parties, and, if necessary, subject
to a final and binding determination by the Bankruptcy Court. Subject to the
foregoing, the Debtors, with the consent of the Requisite Backstop Parties, may
waive or reject any defect or irregularity in, or permit such defect or
irregularity to be corrected within such time as they may determine in good
faith, the purported exercise of any Subscription Rights. Subscriptions will be
deemed not to have been received or accepted until all irregularities have been
waived or cured within such time as the Debtors determine in good faith in
consultation with the Requisite Backstop Parties. In addition, the Rights
Offering Subscription Agent shall have no obligation to notify parties of or
cure any defects to the forms returned in exercising the Subscription Rights.

Before exercising any Subscription Rights, Eligible Holders should carefully
read the Disclosure Statement and the Plan in their entirety for information
relating to the Debtors and the risk factors to be considered.

 

19



--------------------------------------------------------------------------------

All calculations, including, to the extent applicable, the calculation of
(a) the value of any Eligible Holder’s Allowed General Unsecured Claims against
Debtor Group B or Allowed General Unsecured Claims against Debtor Group C for
the purposes of the Rights Offering and (b) any Eligible Holder’s Rights
Offering Securities, shall be made in good faith by the Debtors and in
accordance with any claim amounts included in the Plan, and any disputes
regarding such calculations shall be subject to a final and binding
determination by the Bankruptcy Court.

 

  10.

Modification of Procedures

With the prior written consent of the Requisite Backstop Parties, the Debtors
reserve the right to modify these Rights Offering Procedures, or adopt
additional procedures consistent with these Rights Offering Procedures, to
effectuate the Rights Offering and to issue the Rights Offering Securities. Any
update reflecting material modifications to these Rights Offering Procedures
made after the Subscription Commencement Date will be promptly posted to the
Debtors’ restructuring website at https://dm.epiq11.com/noble and provided to
DTC via email. In so doing, and subject to the consent of the Requisite Backstop
Parties, the Debtors may execute and enter into agreements and take further
action that the Debtors determine in good faith is necessary and appropriate to
effectuate and implement the Rights Offering and the issuance of the Rights
Offering Securities.

The Debtors reserve the right to request additional information from any
participant in the Rights Offering to confirm that such participant is an
Eligible Holder.

 

  11.

DTC

The Notes are held in book-entry form in accordance with the practices and
procedures of DTC. The Debtors intend to comply with the practices and
procedures of DTC for the purpose of conducting the Rights Offering with respect
to the Notes, and, subject to compliance with the requirements for modifications
set forth in Section 10 hereof, these Rights Offering Procedures will be deemed
appropriately modified to achieve such compliance.

Without limiting the foregoing, the Debtors intend that, to the extent
practicable, and unless otherwise determined by the Debtors, the Rights Offering
Securities will be issued in book entry form, and that DTC, or its nominee, will
be the holder of record of such Rights Offering Securities. The ownership
interest of each holder of such Rights Offering Securities, and transfers of
ownership interests therein, is expected to be recorded on the records of the
direct and indirect participants in DTC. Notwithstanding anything herein to the
contrary, the Debtors will continue to evaluate potential alternative securities
law and transfer restriction treatment for the Rights Offering Securities issued
pursuant to these Rights Offering Procedures, with a view toward maximizing the
liquidity and fungibility of the issuances of the Rights Offering Securities.
Such alternative treatment shall be reasonably satisfactory to the Issuers and
the Requisite Backstop Parties.

Holders of Non-Notes Claims that subscribe for Rights Offering Securities can
designate on their Subscription Form a Nominee with whom they have a securities
account, and elect to receive the Rights Offering Securities by book-entry
credit, to the extent available, via Deposit or Withdrawal At Custodian (“DWAC”)
deposit to a DTC participant account of that Nominee (or that Nominee’s DTC
participant), which DWAC deposit must be coordinated by such holder when
directed to do so by the Rights Offering Subscription Agent.

 

20



--------------------------------------------------------------------------------

  12.

Inquiries and Transmittal of Documents; Subscription Agent

The Rights Offering Instructions for Eligible Holders attached hereto should be
carefully read and strictly followed by the Eligible Holders.

Questions relating to the Rights Offering should be directed to the Rights
Offering Subscription Agent at [___________]. Please note that the Rights
Offering Subscription Agent is only able to respond to procedural questions
regarding the Rights Offering, and cannot provide any information beyond that
included in these Rights Offering Procedures and the Subscription Forms. If
applicable, an Eligible Holder must follow the directions of its Nominee with
respect to providing instructions to it in connection with the Rights Offering.

The risk of non-delivery of any instructions, documents, and payments to any
Nominee or to the Rights Offering Subscription Agent is on the Eligible Holder
electing to exercise its Subscription Rights and not the Debtors, the Rights
Offering Subscription Agent, or the Backstop Parties.

 

  13.

Failure to Exercise Subscription Rights

Unexercised Subscription Rights in respect of Rights Offering Securities will be
forever and irrevocably relinquished on the Rights Offering Expiration Time. If,
at or prior to the Rights Offering Expiration Time, the Rights Offering
Subscription Agent for any reason does not receive (x) from (a) an Eligible
Holder of Non-Notes Claims a duly completed and executed applicable Subscription
Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as
applicable), or (b) an Eligible Holder of Notes Claims the tender of such
holder’s underlying Notes through ATOP and, (y) in the case of a non-Backstop
Party, payment of the Subscription Price, such Eligible Holder shall be deemed
to have forever and irrevocably relinquished and waived its right to participate
in the Rights Offering in respect of Rights Offering Securities.

Subject to the terms and conditions set forth herein and in the Backstop
Commitment Agreement, any attempt to exercise Rights after the Rights Offering
Expiration Time in respect of Rights Offering Securities shall be null and void
and the Debtors shall not be obligated to honor any such purported exercise
received by the Rights Offering Subscription Agent after the Rights Offering
Expiration Time regardless of when the documents relating thereto were sent.

The method of delivery of the applicable Subscription Form and/or any other
required documents is at each Eligible Holder’s option and sole risk. In all
cases, you should allow sufficient time to ensure timely delivery of the
applicable Subscription Form (in the case of a Non-Notes Claim) or underlying
Notes via ATOP (in the case of a Notes Claim) at or prior to 5:00 p.m. New York
City Time on the Rights Offering Expiration Time. Eligible Holders of Notes
Claims must ensure that their Nominee tenders their Notes at or prior to Rights
Offering Expiration Time and coordinate timely payment of the Subscription
Price.

 

21



--------------------------------------------------------------------------------

Exhibit 1

Subscription Form for Allowed General Unsecured Claims against Debtor Group B

or Debtor Group C (Priority Guaranteed Notes Claims Only)



--------------------------------------------------------------------------------

NOBLE CORPORATION PLC, ET AL.

SUBSCRIPTION FORM

FOR RIGHTS OFFERING1

FOR USE BY ELIGIBLE HOLDERS OF

ALLOWED GENERAL UNSECURED CLAIMS AGAINST DEBTOR GROUP B OR

DEBTOR GROUP C (PRIORITY GUARANTEED NOTES CLAIMS ONLY)

IN CONNECTION WITH THE DEBTORS’ DISCLOSURE STATEMENT

DATED OCTOBER 12, 2020

RIGHTS OFFERING EXPIRATION TIME

The Rights Offering Expiration Time is 5:00 p.m. New York City Time on
November 13, 2020.

Eligible Holders of Allowed General Unsecured Claims against Debtor Group B or
Debtor Group C (Priority Guaranteed Notes Claims Only) must deliver their
Subscription Forms to their Nominees (as defined in the Rights Offering
Procedures) (or other form of instruction required by their Nominees) in
sufficient time to allow such Nominees to tender the relevant Notes to the
appropriate account of the Rights Offering Subscription Agent through ATOP (as
defined below) and to pay their Subscription Price (except with respect to
Backstop Parties) at or prior to the Rights Offering Expiration Time, and such
Nominees must actually tender such Notes and payment of the Subscription Price
(except with respect to Backstop Parties) must be made at or prior to the Rights
Offering Expiration Time, or the subscription will not be counted and will be
deemed forever relinquished and waived. Eligible Holders are urged to consult
with their Nominees to determine the deadline for the delivery of their
Subscription Form to their Nominee in order for the Nominee to comply with these
requirements, and to otherwise comply with their Nominee’s instructions.

Eligible Holders who are not Backstop Parties should coordinate payment of the
Subscription Price for receipt at or prior to the Rights Offering Expiration
Time.

Eligible Holders who are Backstop Parties must arrange for the Restricted Access
Addendum to be provided to their Nominee who will provide the relevant
Restricted Access Code (included in the Restricted Access Addendum) to the
Subscription Agent when tendering the underlying Notes through ATOP into the
Restricted Access Group. Eligible Holders who are Backstop Parties must deliver
the appropriate funding directly to the Backstop Escrow Account at or prior to
the deadline indicated in the Funding Notice (the “Backstop Escrow Funding
Date”).

 

 

1 

Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Plan or the Rights Offering Procedures.



--------------------------------------------------------------------------------

The Rights Offering Securities distributed and issued pursuant to these Rights
Offering Procedures are being distributed and issued by the Company pursuant to
the Rights Offering without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon the exemption from registration
provided in section 1145 of the Bankruptcy Code to the maximum extent possible
and, to the extent such exemption is unavailable, are issued solely to qualified
holders in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act and Regulation D promulgated
thereunder, or another available exemption, as applicable.

None of the Subscription Rights or the Rights Offering Securities issuable upon
exercise of such Subscription Rights distributed pursuant to the Rights Offering
Procedures have been or will be registered under the Securities Act, nor any
state or local law requiring registration for the offer or sale of a security.

Please consult the Plan, the Disclosure Statement and the Rights Offering
Procedures (including the Rights Offering Instructions included therein) for
additional information with respect to this Subscription Form.

If you have any questions, please contact the Rights Offering Subscription Agent
at [______].

SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING PROCEDURES (AND THE
BACKSTOP COMMITMENT AGREEMENT IN THE CASE OF ANY BACKSTOP PARTY), ALL
SUBSCRIPTIONS SET FORTH IN THIS SUBSCRIPTION FORM ARE IRREVOCABLE.

To subscribe, fill out Items 1 and 2 and read and complete Items 3, 4, 5, 6, 7,
and 8 below, or otherwise follow the direction of your Nominee.

Item 1. Amount of Eligible Claims.

The undersigned, or the beneficial owner on whose behalf the undersigned is
executing this form, is a beneficial Holder of Allowed General Unsecured Claims
against Debtor Group B2 or Debtor Group C3 (Priority Guaranteed Notes Claims
only) in the following aggregate principal amount(s) or that the person
executing this form is an authorized signatory of that beneficial Holder. (If a
Nominee holds your Notes on your behalf and you do not know the principal
amount, please contact your Nominee immediately).

IMPORTANT NOTE: IF YOU HOLD YOUR NOTES THROUGH MORE THAN ONE NOMINEE, YOU MUST
COMPLETE AND RETURN A SEPARATE SUBSCRIPTION FORM TO EACH APPLICABLE NOMINEE. YOU
MAY NOT AGGREGATE POSITIONS HELD BY DIFFERENT NOMINEES ON A SINGLE SUBSCRIPTION
FORM.

 

 

 

2 

“Debtor Group B” means, collectively, the following Debtors: Noble 2018-I
Guarantor LLC; Noble 2018-II Guarantor LLC; Noble 2018-III Guarantor LLC; and
Noble 2018-IV Guarantor LLC.

3 

“Debtor Group C” means, collectively, the following Debtor: Noble Holding
International Limited.

 

2



--------------------------------------------------------------------------------

Aggregate principal amount of Priority Guaranteed Notes Claims:

$                                                                              

For the avoidance of doubt, only holders of Allowed General Unsecured Claims
against Debtor Group B or Debtor Group C are entitled to participate in the
Rights Offering, and only with respect to such Allowed Claims. Subject to
Section 9 of the Rights Offering Procedures, the eligibility of any exercise of
Subscription Rights will be determined in good faith by the Debtors in
consultation with the Requisite Backstop Parties, and, if necessary, subject to
a final and binding determination by the Bankruptcy Court.

Item 2. Subscription Rights.

2a. Calculation of Maximum Number of Second Lien Notes. The maximum number of
Second Lien Notes for which you may subscribe is calculated as follows:

 

(Insert Principal Amount of 7.875% Priority Guaranteed Notes, CUSIP 65504LAQ0)
   X    0.09665700    =    (Maximum Second Lien Notes) (Round DOWN to nearest
whole number) (Insert Principal Amount of 7.875% Priority Guaranteed Notes,
CUSIP G65437AA6)    X    0.09665700    =    (Maximum Second Lien Notes) (Round
DOWN to nearest whole number)       Total:    =    (TOTAL Second Lien Notes)
(Sum of above, using each rounded DOWN amount)

2b. Subscription Price. The undersigned hereby elects to subscribe for Second
Lien Notes for a Subscription Price equal to the amount shown below, on the
terms and subject to the conditions set forth in the Rights Offering Procedures
(Subscription Price automatically includes the related New Shares):

 

Insert the Aggregate Number of Second Lien Notes the Undersigned Elects to
Subscribe For (amount should be less than or equal to “TOTAL Second Lien Notes”
from Item 2a above):      

At $1.00010001

per $1.00 of Principal Amount

      Subscription Price:                                       
                          X    $1.00010001    =   
$                                             

 

3



--------------------------------------------------------------------------------

IMPORTANT NOTE: For the avoidance of doubt, the number of Second Lien Notes will
be based solely upon the Principal Amount of the Notes tendered through ATOP,
and not on the amounts shown in Item 2a.

Item 3. Backstop Party Representation.

(This section is only for Backstop Parties, each of whom is aware of its status
as a Backstop Party. If you are a Backstop Party, a fully completed Restricted
Access Addendum MUST be provided to your Nominee. A customized Restricted Access
Addendum will be forwarded to each Backstop Party, and the Backstop Party is
responsible for forwarding it to their Nominee who will provide the relevant
Restricted Access Code (included in the Restricted Access Addendum) to the
Subscription Agent when tendering the underlying Notes through ATOP into the
Restricted Access Group. Please note that checking the box below if you are not
a Backstop Party may result in forfeiture of your rights to participate in the
Rights Offering.)

 

☐

I am a Backstop Party identified in the Backstop Commitment Agreement and, if
applicable, the Restricted Access Addendum has been provided to my Nominee.

Item 4. Payment Instructions and Rights Offering Securities Delivery
Information.

Eligible Holders that are exercising Subscription Rights in respect of Notes
Claims are encouraged to coordinate with their Nominees, and, follow their
Nominee’s instructions, with respect to the payment of the Subscription Price.
In any event, unless you are a Backstop Party and checked the box in Item 3,
payment of the Subscription Price must be made at or prior to the Rights
Offering Expiration Time.

For Eligible Holders that are Backstop Parties and did check the box in Item 3,
payment of the Subscription Price shall be made by wire transfer ONLY of
immediately available funds directly to the Backstop Escrow Account pursuant to
the Backstop Commitment Agreement, in accordance with information set forth in
the Funding Notice.

PLEASE NOTE: NO RIGHTS OFFERING SUBMISSION WILL BE VALID UNLESS (A) YOUR NOMINEE
ELECTRONICALLY DELIVERS THE UNDERLYING NOTES CORRESPONDING TO THIS SUBSCRIPTION
FORM THROUGH ATOP, AND (B) THE APPLICABLE SUBSCRIPTION PRICE IS PAID, IN EACH
CASE (UNLESS YOU ARE A BACKSTOP PARTY) AT OR PRIOR TO THE RIGHTS OFFERING
EXPIRATION TIME. ELIGIBLE HOLDERS THAT ARE BACKSTOP PARTIES MUST DELIVER THE
APPROPRIATE FUNDING TO THE BACKSTOP ESCROW ACCOUNT AT OR PRIOR

 

4



--------------------------------------------------------------------------------

TO THE BACKSTOP ESCROW FUNDING DATE IN ACCORDANCE WITH THE BACKSTOP COMMITMENT
AGREEMENT.

Item 5. Certification.

The undersigned hereby certifies that (a) the undersigned is the beneficial
holder of the Eligible Claims above, or the authorized signatory (the
“Authorized Signatory”) of such beneficial holder acting on behalf of the
Holder, (b) the Holder has reviewed a copy of the Plan, the Disclosure
Statement, and the Rights Offering Procedures (including the Rights Offering
Instructions included therein) and (c) the Holder understands that the exercise
of the rights under the Rights Offering is subject to all the terms and
conditions set forth in the Plan, the Rights Offering Procedures, and, if
applicable, the Backstop Commitment Agreement.

The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges
that, by executing this Subscription Form, the Eligible Holder named below
(1) has elected to subscribe for Rights Offering Securities for the Subscription
Price designated in Item 2b above and (2) will be bound to pay such Subscription
Price for Rights Offering Securities it has subscribed for.

Date:                                                  

Name of Eligible Holder:                                       
                                  

U.S. Federal Tax EIN/SSN:                                          
                           

Signature:                                                          

Name of Signatory:                                                          

Title:                                                  

Telephone Number:                                                          

Email:                                                                          

Item 6. Payment Instructions.

Payment Instructions.

For Eligible Holders of Notes Claims (except for Backstop Parties), payment of
the Subscription Price calculated pursuant to Item 2 above shall be made either
through such Eligible Holder’s Nominee or directly by wire transfer ONLY of
immediately available funds at or prior to the Rights Offering Expiration Time
in accordance with the following instructions. Eligible Holders of Notes Claims
(except for Backstop Parties) are encouraged to coordinate payment of the
Subscription Price for Rights Offering Securities subscribed for in the Rights
Offering through their Nominees.

 

5



--------------------------------------------------------------------------------

U.S. Wire Instructions:

Account Name :

Bank Account No.:

ABA/Routing No.:

Bank Name:

Bank Address:

Reference:

International Wire Instructions:

Correspondent/Intermediary Bank SWIFT:

Correspondent/Intermediary Bank Name:

Correspondent/Intermediary Bank Address:

Beneficiary Account Number:

Beneficiary Name:

Beneficiary Address:

Memo, Special Instructions, Originator to:

Beneficiary Information, Bank to Bank Information:

Please note that the failure to include the VOI Number or Nominee Name in the
reference field of any domestic or international wire payment may result in the
rejection of the corresponding Rights Offering submission. In addition, please
also note that payments cannot be aggregated, and one wire should be sent per
Subscription Form submission.

Item 7. Representations, Warranties and Agreements

By returning this Subscription Form, the Eligible Holder hereby agrees,
acknowledges and certifies the following:

 

  (1)

If (i) it is resident of or located in the European Economic Area that it is a
qualified investor as defined in Regulation (EU) 2017/1129 (the “Prospectus
Regulation”); or (ii) it is resident of or located in the United Kingdom (the
“UK”) that it is a qualified investor as defined in the Prospectus Regulation as
retained in the UK pursuant to the European Union (Withdrawal) Act 2018; and,
accordingly is:

 

  (A)

An entity required to be authorised or regulated to operate in the financial
market, being one of the following:

 

  (i)

a credit institution;

 

  (ii)

an investment firm;

 

  (iii)

another authorised or regulated financial institution;

 

  (iv)

an insurance company;

 

6



--------------------------------------------------------------------------------

  (v)

a collective investment scheme or a management company of such scheme;

 

  (vi)

a pension funds and management companies of such funds;

 

  (vii)

a commodity and commodity derivatives dealers;

 

  (viii)

a local;

 

  (ix)

another institutional investor;

 

  (B)

A large undertaking meeting two of the following size requirements on a company
basis:

— balance sheet total: EUR 20 000 000

— net turnover: EUR 40 000 000

— own funds: EUR 2 000 000;

 

  (C)

A body or entity representing or owned or controlled by a national and regional
government, for example, a public body that manages public debt at national or
regional level;

 

  (D)

A central bank, an international or supranational institution, such as the World
Bank, the IMF, the ECB, the EIB; or another similar international organization;

 

  (E)

Another institutional investor whose main activity is to invest in financial
instruments, including entities dedicated to the securitisation of assets or
other financing transactions,

 

  (F)

A person or entity other than one falling in one of the categories set out
immediately above, who has, on request, been categorized as a professional
client by an appropriately authorised investment firm subject to the supervision
of a financial regulatory authority in a member state of the EEA or in the
United Kingdom in accordance with Section II of that Annex.

 

  (2)

It has not offered or sold and will not offer or sell any Rights Offering
Securities to any person established or with a registered office in (1) any
member state of the EEA unless such person is a qualified investor as defined in
the Prospectus Regulation; or (2) the UK unless such person is a qualified
investor, as defined in the Prospectus Regulation as retained in the UK pursuant
to the European Union (Withdrawal) Act 2018, and that is (i) an investment
professional within the meaning of Article 19(5) of the Financial Services and
Markets Act 2000 (Financial Promotion) Order 2005 (as amended, the “FPO”) and/or
(ii) a high net worth company (or any other person to whom an offer or sale may
otherwise be lawfully communicated falling within Article 49(2) (a) to (d) of
the FPO).

 

7



--------------------------------------------------------------------------------

Item 8. Tender of Notes; Exercise Instruction.

All Eligible Holders of Notes that exercise Subscription Rights in respect of
Notes Claims must direct their Nominee to electronically tender their applicable
underlying Notes in the following principal amount(s) to an account of the
Rights Offering Subscription Agent via DTC’s Automated Tender Offer Program
(“ATOP”) in order to participate in the Rights Offering (to the extent of such
participation).

 

Title

  

CUSIP

  

Principal Amount Tendered

7.875% Priority Guaranteed Notes

  

CUSIP 65504LAQ0

     

CUSIP G65437AA6

  

Once completed, you must return this Subscription Form (or other form of
instruction required by your Nominee) to your Nominee in accordance with your
Nominee’s instructions in sufficient time for your Nominee to tender your Notes
to the account of the Rights Offering Subscription Agent through DTC’s ATOP
system at or before the Rights Offering Expiration Time.

PLEASE RETURN THIS SUBSCRIPTION FORM OR OTHER INSTRUCTION (AS

REQUIRED BY THE NOMINEE) ONLY TO YOUR NOMINEE. DO NOT RETURN

THIS FORM DIRECTLY TO THE RIGHTS OFFERING SUBSCRIPTION AGENT.

The method of delivery of the applicable Subscription Form (or other form of
instruction required by your Nominee) and any other required documents is at
each Eligible Holder’s option and sole risk. Eligible Holders of Notes Claims
must ensure that their Nominee tenders their Notes at or prior to the Rights
Offering Expiration Time and, except for Eligible Holders who are Backstop
Parties, coordinate payment of the Subscription Price.

 

8



--------------------------------------------------------------------------------

Exhibit 2

Subscription Form for Allowed General Unsecured Claims against Debtor Group C

(Legacy Notes Only)



--------------------------------------------------------------------------------

NOBLE CORPORATION PLC, ET AL.

SUBSCRIPTION FORM

FOR RIGHTS OFFERING1

FOR USE BY ELIGIBLE HOLDERS OF

ALLOWED GENERAL UNSECURED CLAIMS AGAINST DEBTOR GROUP C

(LEGACY NOTES CLAIMS ONLY)

IN CONNECTION WITH THE DEBTORS’ DISCLOSURE STATEMENT

DATED OCTOBER 12, 2020

RIGHTS OFFERING EXPIRATION TIME

The Rights Offering Expiration Time is 5:00 p.m. New York City Time on
November 13, 2020.

Eligible Holders of Allowed General Unsecured Claims against Debtor Group C
(Legacy Notes Claims Only) must deliver their Subscription Forms to their
Nominees (as defined in the Rights Offering Procedures) (or other form of
instruction required by their Nominees) in sufficient time to allow such
Nominees to tender the relevant Notes to the appropriate account of the Rights
Offering Subscription Agent through ATOP (as defined below) and to pay their
Subscription Price (except with respect to Backstop Parties) at or prior to the
Rights Offering Expiration Time, and such Nominees must actually tender such
Notes and payment of the Subscription Price (except with respect to Backstop
Parties) must be made at or prior to the Rights Offering Expiration Time, or the
subscription will not be counted and will be deemed forever relinquished and
waived. Eligible Holders are urged to consult with their Nominees to determine
the deadline for the delivery of their Subscription Form to their Nominee in
order for the Nominee to comply with these requirements, and to otherwise comply
with their Nominee’s instructions.

Eligible Holders who are not Backstop Parties should coordinate payment of the
Subscription Price for Rights Offering Securities subscribed for herein for
receipt at or prior to the Rights Offering Expiration Time.

Eligible Holders who are Backstop Parties must arrange for the Restricted Access
Addendum to be provided to their Nominee who will provide the relevant
Restricted Access Code (included in the Restricted Access Addendum) to the
Subscription Agent when tendering the underlying Notes through ATOP into the
Restricted Access Group. Eligible Holders who are Backstop Parties must deliver
the appropriate funding directly to the Backstop Escrow Account at or prior to
the deadline indicated in the Funding Notice (the “Backstop Escrow Funding
Date”).

 

 

1 

Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Plan or the Rights Offering Procedures.



--------------------------------------------------------------------------------

Eligible Holders who are Joining Legacy Parties must arrange for the Restricted
Access Addendum to be provided to their Nominee who will provide the relevant
Restricted Access Code (included in the Restricted Access Addendum) to the
Subscription Agent when tendering the underlying Notes through ATOP into the
Restricted Access Group. Eligible Holders who are Joining Legacy Parties must
deliver the aggregate Subscription Price for their Rights Offering Securities
subscribed for herein at or prior to the Rights Offering Expiration Time.
Joining Legacy Parties must separately deliver the appropriate funding for their
Holdback Securities directly to the account provided in the Joining Legacy Party
Funding Notice at or prior to the Rights Offering Expiration Time (the “Joining
Legacy Party Funding Date”).

The Rights Offering Securities distributed and issued pursuant to these Rights
Offering Procedures are being distributed and issued by the Company pursuant to
the Rights Offering without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon the exemption from registration
provided in section 1145 of the Bankruptcy Code to the maximum extent possible
and, to the extent such exemption is unavailable, are issued solely to qualified
holders in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act and Regulation D promulgated
thereunder, or another available exemption, as applicable.

None of the Subscription Rights or the Rights Offering Securities issuable upon
exercise of such Subscription Rights distributed pursuant to the Rights Offering
Procedures have been or will be registered under the Securities Act, nor any
state or local law requiring registration for the offer or sale of a security.

Please consult the Plan, the Disclosure Statement and the Rights Offering
Procedures (including the Rights Offering Instructions included therein) for
additional information with respect to this Subscription Form.

If you have any questions, please contact the Rights Offering Subscription Agent
at [______].

SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING PROCEDURES (AND THE
BACKSTOP COMMITMENT AGREEMENT IN THE CASE OF ANY BACKSTOP PARTY), ALL
SUBSCRIPTIONS SET FORTH IN THIS SUBSCRIPTION FORM ARE IRREVOCABLE.

To subscribe, fill out Items 1 and 2 and read and complete Items 3, 4, 5, 6, 7
and 8 below.

Item 1. Amount of Eligible Claims.

The undersigned, or the beneficial owner on whose behalf the undersigned is
executing this form, is a beneficial Holder of Allowed General Unsecured Claims
against Debtor Group C2 (Legacy Notes Claims only) in the following aggregate
principal amount(s) or that the person executing this form is an authorized
signatory of that beneficial Holder. (If a Nominee holds your Notes on your
behalf and you do not know the principal amount, please contact your Nominee
immediately).

 

2 

“Debtor Group C” means, collectively, the following Debtor: Noble Holding
International Limited.

 

2



--------------------------------------------------------------------------------

IMPORTANT NOTE: IF YOU HOLD YOUR NOTES THROUGH MORE THAN ONE NOMINEE, YOU MUST
COMPLETE AND RETURN A SEPARATE SUBSCRIPTION FORM TO EACH APPLICABLE NOMINEE. YOU
MAY NOT AGGREGATE POSITIONS HELD BY DIFFERENT NOMINEES ON A SINGLE SUBSCRIPTION
FORM.

Legacy Notes Claims

Aggregate principal amount of Legacy Notes Claims:

$                                                                              

For the avoidance of doubt, only holders of Allowed General Unsecured Claims
against Debtor Group B or Debtor Group C are entitled to participate in the
Rights Offering, and only with respect to such Allowed Claims. Subject to
Section 9 of the Rights Offering Procedures, the eligibility of any exercise of
Subscription Rights will be determined in good faith by the Debtors in
consultation with the Requisite Backstop Parties, and, if necessary, subject to
a final and binding determination by the Bankruptcy Court.

Item 2. Subscription Rights.

2a. Calculation of Maximum Number of Second Lien Notes. The maximum number of
Second Lien Notes for which you may subscribe is calculated as follows:

 

(Insert Principal Amount of 4.900% Legacy Notes, CUSIP 65504LAC1)    X   
0.01949517    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number) (Insert Principal Amount of 4.625% Legacy Notes, CUSIP 65504LAG2)    X
   0.01939566    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number) (Insert Principal Amount 3.950% Legacy Notes, CUSIP 65504LAJ6)    X   
0.01931291    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number) (Insert Principal Amount 7.750% Legacy Notes, CUSIP 65504LAP2)    X   
0.01983188    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number)

 

3



--------------------------------------------------------------------------------

(Insert Principal Amount 7.950% Legacy Notes, CUSIP 65504LAN7)    X   
0.01953323    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number) (Insert Principal Amount 6.200% Legacy Notes CUSIP 65504LAD9)    X   
0.01961886    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number) (Insert Principal Amount 6.050% Legacy Notes, CUSIP 65504LAG2)    X   
0.01950865    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number) (Insert Principal Amount 5.250% Legacy Notes, CUSIP 65504LAK3)    X   
0.01940637    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number) (Insert Principal Amount 8.950% Legacy Notes, CUSIP 65504LAL1)    X   
0.01959666    =    (Maximum Second Lien Notes) (Round DOWN to nearest whole
number)       Total:    =    (TOTAL Second Lien Notes) (Sum of above, using each
rounded DOWN amount)

2b. Subscription Price. The undersigned hereby elects to subscribe for Second
Lien Notes for a Subscription Price equal to the amount shown below, on the
terms and subject to the conditions set forth in the Rights Offering Procedures
(Subscription Price automatically includes the related New Shares):

 

Insert the Aggregate Number of Second Lien Notes the Undersigned Elects to
Subscribe For (amount should be less than or equal to “TOTAL Second Lien Notes”
from Item 2a above):      

At $1.00010001

per $1.00 of Principal Amount

      Subscription Price:                                       
                                      X    $1.00010001    =   
$                                                                 

 

4



--------------------------------------------------------------------------------

IMPORTANT NOTE: For the avoidance of doubt, the number of Rights Offering Notes
will be based solely upon the Principal Amount of the Notes tendered through
ATOP, and not on the amounts shown in Item 2a.

Item 3a. Joining Legacy Party Representation.

(This section is only for Joining Legacy Parties, each of whom is aware of its
status as a Joining Legacy Party. If you are a Joining Legacy Party, a fully
completed Restricted Access Addendum MUST be provided to your Nominee. A
customized Restricted Access Addendum will be forwarded to each Joining Legacy
Party, and the Joining Legacy Party is responsible for forwarding it to their
Nominee who will provide the relevant Restricted Access Code (included in the
Restricted Access Addendum) to the Subscription Agent when tendering the
underlying Notes through ATOP into the Restricted Access Group. Please note that
checking the boxes below if you are not a Joining Legacy Party may result in
forfeiture of your rights to participate in the Rights Offering.)

 

☐

I am a Joining Legacy Party that participated in the Backstop Joinder Process
and, if applicable, the Restricted Access Addendum has been provided to my
Nominee.

Item 3b. Backstop Party Representation.

(This section is only for Backstop Parties, each of whom is aware of its status
as a Backstop Party. If you are a Backstop Party, a fully completed Restricted
Access Addendum MUST be provided to your Nominee. A customized Restricted Access
Addendum will be forwarded to each Backstop Party, and the Backstop Party is
responsible for forwarding it to their Nominee who will provide the relevant
Restricted Access Code (included in the Restricted Access Addendum) to the
Subscription Agent when tendering the underlying Notes through ATOP into the
Restricted Access Group. Please note that checking the box below if you are not
a Backstop Party may result in forfeiture of your rights to participate in the
Rights Offering.)

 

☐

I am a Backstop Party identified in the Backstop Commitment Agreement and, if
applicable, the Restricted Access Addendum has been provided to my Nominee.

Item 4. Payment Instructions and Rights Offering Securities Delivery
Information.

Eligible Holders that are exercising Subscription Rights in respect of Notes
Claims are encouraged to coordinate with their Nominees, and, follow their
Nominee’s instructions, with respect to the payment of the Subscription Price.
In any event, unless you are a Backstop Party and checked the box in Item 3b,
payment of the Subscription Price must be made at or prior to the Rights
Offering Expiration Time.

 

5



--------------------------------------------------------------------------------

For Eligible Holders that are Joining Legacy Parties and did check the box in
Item 3a, such Joining Legacy Parties must coordinate payment of the aggregate
Subscription Price for their Rights Offering Securities subscribed for herein at
or prior to the Rights Offering Expiration Time. Joining Legacy Parties must
separately deliver the appropriate funding for their Holdback Securities by wire
transfer ONLY of immediately available funds directly to the account provided in
and in accordance with information set forth in the Joining Legacy Party Funding
Notice.

For Eligible Holders that are Backstop Parties and did check the box in Item 3b,
payment of the Subscription Price shall be made by wire transfer ONLY of
immediately available funds directly to the Backstop Escrow Account pursuant to
the Backstop Commitment Agreement, in accordance with information set forth in
the Funding Notice.

PLEASE NOTE: NO RIGHTS OFFERING SUBMISSION WILL BE VALID UNLESS (A) YOUR NOMINEE
ELECTRONICALLY DELIVERS THE UNDERLYING NOTES CORRESPONDING TO THIS SUBSCRIPTION
FORM THROUGH ATOP, AND (B) THE APPLICABLE SUBSCRIPTION PRICE IS PAID, IN EACH
CASE (UNLESS YOU ARE A BACKSTOP PARTY) AT OR PRIOR TO THE RIGHTS OFFERING
EXPIRATION TIME. ELIGIBLE HOLDERS THAT ARE BACKSTOP PARTIES MUST DELIVER THE
APPROPRIATE FUNDING TO THE BACKSTOP ESCROW ACCOUNT AT OR PRIOR TO THE BACKSTOP
ESCROW FUNDING DATE IN ACCORDANCE WITH THE BACKSTOP COMMITMENT AGREEMENT.
ELIGIBLE HOLDERS THAT ARE JOINING LEGACY PARTIES MUST SEPARATELY DELIVER THE
APPROPRIATE FUNDING FOR THEIR HOLDBACK SECURITIES ONLY TO THE ACCOUNT PROVIDED
IN THE JOINING LEGACY PARTY FUNDING NOTICE AT OR PRIOR TO THE JOINING LEGACY
PARTY FUNDING DATE IN ACCORDANCE WITH THESE RIGHTS OFFERING PROCEDURES.

Item 5. Certification.

The undersigned hereby certifies that (a) the undersigned is the beneficial
holder of the Eligible Claims above, or the authorized signatory (the
“Authorized Signatory”) of such beneficial holder acting on behalf of the
Holder, (b) the Holder has reviewed a copy of the Plan, the Disclosure
Statement, and the Rights Offering Procedures (including the Rights Offering
Instructions included therein) and (c) the Holder understands that the exercise
of the rights under the Rights Offering is subject to all the terms and
conditions set forth in the Plan, the Rights Offering Procedures, and, if
applicable, the Backstop Commitment Agreement.

The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges
that, by executing this Subscription Form, the Eligible Holder named below
(1) has elected to subscribe for Rights Offering Securities for the Subscription
Price designated in Item 2b above and (2) will be bound to pay such Subscription
Price for Rights Offering Securities it has subscribed for.

 

6



--------------------------------------------------------------------------------

Date:                                                          

Name of Eligible Holder:                                       
                                      

U.S. Federal Tax EIN/SSN:                                          
               

Signature:                                                                  

Name of Signatory:                                                          

Title:                                                      

Telephone Number:                                                  

Email:                                                              

Item 6. Payment Instructions.

Payment Instructions.

For Eligible Holders of Notes Claims (except for Backstop Parties), payment of
the Subscription Price calculated pursuant to Item 2 above shall be made either
through such Eligible Holder’s Nominee or directly by wire transfer ONLY of
immediately available funds at or prior to the Rights Offering Expiration Time
in accordance with the following instructions. Eligible Holders of Notes Claims
(except for Backstop Parties) are encouraged to coordinate payment of the
Subscription Price for Rights Offering Securities subscribed for in the Rights
Offering through their Nominees.

U.S. Wire Instructions:

Account Name :

Bank Account No.:

ABA/Routing No.:

Bank Name:

Bank Address:

Reference:

International Wire Instructions:

Correspondent/Intermediary Bank SWIFT:

Correspondent/Intermediary Bank Name:

Correspondent/Intermediary Bank Address:

Beneficiary Account Number:

Beneficiary Name:

Beneficiary Address:

Memo, Special Instructions, Originator to:

Beneficiary Information, Bank to Bank Information:

 

7



--------------------------------------------------------------------------------

Please note that the failure to include the VOI Number or Nominee Name in the
reference field of any domestic or international wire payment may result in the
rejection of the corresponding Rights Offering submission. In addition, please
also note that payments cannot be aggregated, and one wire should be sent per
Subscription Form submission.

Item 7. Representations, Warranties and Agreements

By returning this Subscription Form, the Eligible Holder hereby agrees,
acknowledges and certifies the following:

 

  (1)

If (i) it is resident of or located in the European Economic Area that it is a
qualified investor as defined in Regulation (EU) 2017/1129 (the “Prospectus
Regulation”); or (ii) it is resident of or located in the United Kingdom (the
“UK”) that it is a qualified investor as defined in the Prospectus Regulation as
retained in the UK pursuant to the European Union (Withdrawal) Act 2018; and,
accordingly is:

 

  (A)

An entity required to be authorised or regulated to operate in the financial
market, being one of the following:

 

  (i)

a credit institution;

 

  (ii)

an investment firm;

 

  (iii)

another authorised or regulated financial institution;

 

  (iv)

an insurance company;

 

  (v)

a collective investment scheme or a management company of such scheme;

 

  (vi)

a pension funds and management companies of such funds;

 

  (vii)

a commodity and commodity derivatives dealers;

 

  (viii)

a local;

 

  (ix)

another institutional investor;

 

  (B)

A large undertaking meeting two of the following size requirements on a company
basis:

— balance sheet total: EUR 20 000 000

— net turnover: EUR 40 000 000

— own funds: EUR 2 000 000;

 

8



--------------------------------------------------------------------------------

  (C)

A body or entity representing or owned or controlled by a national and regional
government, for example, a public body that manages public debt at national or
regional level;

 

  (D)

A central bank, an international or supranational institution, such as the World
Bank, the IMF, the ECB, the EIB; or another similar international organization;

 

  (E)

Another institutional investor whose main activity is to invest in financial
instruments, including entities dedicated to the securitisation of assets or
other financing transactions,

 

  (F)

A person or entity other than one falling in one of the categories set out
immediately above, who has, on request, been categorized as a professional
client by an appropriately authorised investment firm subject to the supervision
of a financial regulatory authority in a member state of the EEA or in the
United Kingdom in accordance with Section II of that Annex.

 

  (2)

It has not offered or sold and will not offer or sell any Rights Offering
Securities to any person established or with a registered office in (1) any
member state of the EEA unless such person is a qualified investor as defined in
the Prospectus Regulation; or (2) the UK unless such person is a qualified
investor, as defined in the Prospectus Regulation as retained in the UK pursuant
to the European Union (Withdrawal) Act 2018, and that is (i) an investment
professional within the meaning of Article 19(5) of the Financial Services and
Markets Act 2000 (Financial Promotion) Order 2005 (as amended, the “FPO”) and/or
(ii) a high net worth company (or any other person to whom an offer or sale may
otherwise be lawfully communicated falling within Article 49(2) (a) to (d) of
the FPO).

Item 8. Tender of Notes; Exercise Instruction.

All Eligible Holders of Notes that exercise Subscription Rights in respect of
Notes Claims must direct their Nominee to electronically tender their applicable
underlying Notes in the following principal amount(s) to an account of the
Rights Offering Subscription Agent via DTC’s Automated Tender Offer Program
(“ATOP”) in order to participate in the Rights Offering (to the extent of such
participation).

 

Title

  

CUSIP

  

Principal Amount Tendered

4.900% Legacy Notes

  

CUSIP 65504LAC1

  

4.625% Legacy Notes

  

CUSIP 65504LAG2

  

3.950% Legacy Notes

  

CUSIP 65504LAJ6

  

7.750% Legacy Notes

  

CUSIP 65504LAP2

  

7.950% Legacy Notes

  

CUSIP 65504LAN7

  

 

9



--------------------------------------------------------------------------------

6.200% Legacy Notes

  

CUSIP 65504LAD9

  

6.050% Legacy Notes

  

CUSIP 65504LAG2

  

5.250% Legacy Notes

  

CUSIP 65504LAK3

  

8.950% Legacy Notes

  

CUSIP 65504LAL1

  

Once completed, you must return this Subscription Form (or other form of
instruction required by your Nominee) to your Nominee in accordance with your
Nominee’s instructions in sufficient time for your Nominee to tender your Notes
to the account of the Rights Offering Subscription Agent through DTC’s ATOP
system at or before the Rights Offering Expiration Time.

PLEASE RETURN THIS SUBSCRIPTION FORM OR OTHER INSTRUCTION (AS

REQUIRED BY THE NOMINEE) ONLY TO YOUR NOMINEE. DO NOT RETURN

THIS FORM DIRECTLY TO THE RIGHTS OFFERING SUBSCRIPTION AGENT.

The method of delivery of the applicable Subscription Form (or other form of
instruction required by your Nominee) and any other required documents is at
each Eligible Holder’s option and sole risk. Eligible Holders of Notes Claims
must ensure that their Nominee tenders their Notes at or prior to the Rights
Offering Expiration Time and, except for Eligible Holders who are Backstop
Parties, coordinate payment of the Subscription Price.

 

10



--------------------------------------------------------------------------------

Exhibit 3

Subscription Form for Allowed General Unsecured Claims against Debtor Group B

(Other Than Priority Guaranteed Notes Claims)



--------------------------------------------------------------------------------

NOBLE CORPORATION PLC, ET AL.

SUBSCRIPTION FORM

FOR RIGHTS OFFERING1

FOR USE BY ELIGIBLE HOLDERS OF

ALLOWED GENERAL UNSECURED CLAIMS AGAINST DEBTOR GROUP B

(OTHER THAN PRIORITY GUARANTEED NOTES CLAIMS)

IN CONNECTION WITH THE DEBTORS’ DISCLOSURE STATEMENT

DATED OCTOBER 12, 2020

RIGHTS OFFERING EXPIRATION TIME

The Rights Offering Expiration Time is 5:00 p.m. New York City Time on
November 13, 2020.

Please note that your Subscription Form (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) must be actually received by Epiq
Corporate Restructuring, LLC (the “Rights Offering Subscription Agent”), along
with a wire transfer of your Subscription Price to the Rights Offering
Subscription Agent, at or prior to the Rights Offering Expiration Time or the
subscription represented by your Subscription Form will not be recognized, and
you will be deemed forever to have relinquished and waived your right to
participate in the Rights Offering.

Eligible Holders must arrange for payment of the Subscription Price for their
subscription to be received by the Rights Offering Subscription Agent at or
prior to the Rights Offering Expiration Time.

The Rights Offering Securities distributed and issued pursuant to these Rights
Offering Procedures are being distributed and issued by the Company pursuant to
the Rights Offering without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon the exemption from registration
provided in section 1145 of the Bankruptcy Code to the maximum extent possible
and, to the extent such exemption is unavailable, are issued solely to qualified
holders in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act and Regulation D promulgated
thereunder, or another available exemption, as applicable.

None of the Subscription Rights or the Rights Offering Securities issuable upon
exercise of such Subscription Rights distributed pursuant to the Rights Offering
Procedures have been or will be registered under the Securities Act, nor any
state or local law requiring registration for the offer or sale of a security.

 

 

1 

Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Rights Offering Procedures.



--------------------------------------------------------------------------------

Please consult the Plan, the Disclosure Statement, and the Rights Offering
Procedures (including the Rights Offering Instructions included therein) for
additional information with respect to this Subscription Form.

If you have any questions, please contact the Rights Offering Subscription Agent
at [______].

SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING PROCEDURES, ALL
SUBSCRIPTIONS SET FORTH IN THIS SUBSCRIPTION FORM ARE IRREVOCABLE.

To subscribe, fill out Items 1 and 2 and read and complete (where applicable)
Items 3, 4, 5, and 6 below.

Item 1. Amount of Eligible Claims.

The undersigned, or the Holder on whose behalf the undersigned is executing this
form, is a Holder of Allowed General Unsecured Claims against Debtor Group B2
(other than Priority Guaranteed Notes Claims) (collectively, the “Class 5B
Non-Notes Claims”) in the following aggregate principal amount(s).

Aggregate principal amount of Class 5B Non-Notes Claims held as of the Record
Date:

$                                                                 
                                             

For the avoidance of doubt, only holders of Allowed General Unsecured Claims
against Debtor Group B or Debtor Group C are entitled to participate in the
Rights Offering, and only with respect to such Allowed Claims. Subject to
Section 9 of the Rights Offering Procedures, the eligibility of any exercise of
Subscription Rights will be determined in good faith by the Debtors in
consultation with the Requisite Backstop Parties, and, if necessary, subject to
a final and binding determination by the Bankruptcy Court.

Item 2. Subscription Rights.

2a. Calculation of Maximum Number of Second Lien Notes. The maximum number of
Second Lien Notes for which you may subscribe is calculated as follows:

 

(Insert Principal Amount of Class 5B Non-Notes Claims)    X    [•]    =   
(Maximum Second Lien Notes) (Round DOWN to nearest whole number)

2b. Subscription Price. The undersigned hereby elects to subscribe for Second
Lien Notes for a Subscription Price equal to the amount shown below, on the
terms and subject to the conditions set forth in the Rights Offering Procedures
(Subscription Price automatically includes the related New Shares):

 

Insert the Aggregate Number of Second Lien Notes the Undersigned Elects to
Subscribe For (amount should be less than or equal to “Maximum Second Lien
Notes” from Item 2a above):      

At $1.00010001

per $1.00 of Principal Amount

      Subscription Price:                                       
                                  X    $1.00010001    =   
$                                                             

 

2 

“Debtor Group B” means, collectively, the following Debtors: Noble 2018-I
Guarantor LLC; Noble 2018-II Guarantor LLC; Noble 2018-III Guarantor LLC; and
Noble 2018-IV Guarantor LLC.

 

2



--------------------------------------------------------------------------------

Item 3. Payment Instructions and Rights Offering Securities Delivery
Information.

3a. Payment Instructions.

For Eligible Holders of Non-Notes Claims, payment of the Subscription Price
calculated pursuant to Item 2b above shall be made by wire transfer ONLY of
immediately available funds by at or prior to the Rights Offering Expiration
Time in accordance with the following instructions.

U.S. Wire Instructions:

Account Name :

Bank Account No.:

ABA/Routing No.:

Bank Name:

Bank Address:

Reference:

International Wire Instructions:

Correspondent/Intermediary Bank SWIFT:

Correspondent/Intermediary Bank Name:

Correspondent/Intermediary Bank Address:

Beneficiary Account Number:

Beneficiary Name:

Beneficiary Address:

Memo, Special Instructions, Originator to:

Beneficiary Information, Bank to Bank Information:

Please note that the failure to include the claimant name or form number in the
reference field of any domestic or international wire payment may result in the
rejection of the corresponding rights offering submission. In addition, please
also note that payments cannot be aggregated, and one wire should be sent per
Subscription Form submission.

 

3



--------------------------------------------------------------------------------

PLEASE NOTE: NO RIGHTS OFFERING SUBMISSION WILL BE VALID UNLESS THIS
SUBSCRIPTION FORM IS VALIDLY SUBMITTED ALONG WITH THE SUBSCRIPTION PRICE TO THE
RIGHTS OFFERING SUBSCRIPTION AGENT ON OR PRIOR TO THE RIGHTS OFFERING EXPIRATION
TIME.

3b. Rights Offering Securities Delivery Information.

 

  (i)

Nominee Information for Receipt of Rights Offering Securities (If Applicable).

By completing the information in this Item 3(b)(i), a holder may, if applicable,
designate a broker, bank, commercial bank, transfer agent, trust company,
dealer, or other agent or nominee (as applicable, the “Nominee”) to receive the
Rights Offering Securities in accordance with the practices and procedures of
DTC, to be held by the Nominee in an account for the benefit of the holder.

DTC Participant Name:___________________________________________________________

DTC Participant Number:_________________________________________________________

Beneficial Holder Account Number
Reference:________________________________________

DTC Participant Contact Name:___________________________________________________

DTC Participant Contact
Telephone:________________________________________________

DTC Participant Contact
Email:____________________________________________________

 

  (ii)

Registration Information for the Direct Registration of Rights Offering
Securities.

If neither Item 3(b)(i) nor 3(b)(ii) is completed, as applicable, the Rights
Offering Securities will be registered in the holder’s name, as such name is
reflected on the official claims register maintained by the Subscription Agent.

Registered Holder Name3:
________________________________________________________

Registered Holder Name (continued from above, if necessary):
__________________________

Address 1: ____________________________________________________________________

Address 2: ____________________________________________________________________

City, State, and Zip Code:
________________________________________________________

Foreign Country Name: __________________________________________________________

 

 

3 

The name of the registered holder must be as it appears on the Claims Register.

 

4



--------------------------------------------------------------------------------

Telephone Number: _____________________________________________________________

E-Mail Address: ________________________________________________________________

U.S. Tax Identification Number:
___________________________________________________

Check here if non-US (no TIN)  ☐

Please indicate the “account type” that may be used in connection with
registration of your Rights Offering Securities.

Please check only one box:

 

  ☐

INDIVIDUAL ACCOUNT;

 

  ☐

IRA ACCOUNT;

 

  ☐

CORPORATIONS (S-CORP): (ASSOCIATED, ASSOCIATES, ASSOCIATION, CO, CO.

 

  ☐

COMPANY, CORP, CORPORATE/PARTNER, ENTERPRISE(S), FUND, GROUP, INCORPORATED, INC,
INTERNATIONAL, INTL, LIMITED, LTD, LIFETIME LIMITED COMPANY, LLC, L.L.C,
PARTNER, PARTNERS, PLC, PUBLIC LIMITED COMPANY);

 

  ☐

PARTNERSHIP: (LP, L P, L.P., LLP, LIMITED PARTNERSHIP, LIFETIME LIMITED
PARTNERSHIP);

 

  ☐

BANK;

 

  ☐

NOMINEE ACCOUNTS;

 

  ☐

THE NEW C-CORP;

 

  ☐

NON-PROFIT: (CEMETERY, CHURCH, COLLEGE, COMMISSION FOR CHILDREN WITH, COMMISSION
FOR HANDICAPPED, COMMISSION MINISTRIES INC, COMMISSION OF PUBLIC WORKS,
COMMISSION OF BANKING & FOUNDATIONS, HOSPITAL, SCHOOL, SYNAGOGUE, UNIVERSITY);

 

  ☐

FIDUCIARY ACCOUNT: (CUSTODIAN, CO-TRUSTEE, ESTATE, EXECUTOR, EXECUTRIX FBO,
F/B/O, FAO, FIDUCIARY TRUST, ITF, LIFE TEN, PENSION PLAN, INDIVIDUAL NAME PROFIT
SHARING PLAN, RETIREMENT PLAN, 401K PLAN, SELL TRANSFER PLEDGE , STATE UNIFORM
TRANSFER RO MINOR’S ACT, TTEE, TTEES, UW, UTMA, UGMA, USUFRUCT, UNIFIED, UNIF
GIFT MIN ACT, UNIF TRUST MIN ACT, UNIFIED GIFT TO MINORS ACT, UNIFORM GIFT TO
MINORS, UNIFORM TRANSFER TO MINORS, GRAT (GRANTOR ANNUNITY TRUST);

 

5



--------------------------------------------------------------------------------

  ☐

TENANTS IN COMMON;

 

  ☐

TENANTS BY ENTIRETY: (TEN ENT, TENANTS ENT, TENANTS ENTIRETY, TENANTS BY
ENTIRETY, TENANTS BY ENTIRETIES);

 

  ☐

JOINT TENANTS: (JT TEN, JT TEN WROS, JT WROS, J/T/W/R/S, JOINT TENANCY, JOINT
TENANTS WITH RIGHT OF SURVIVORSHIP, JT OWNERSHIP, IF JT ACCOUNT WITH TOD); or

 

  ☐

COMMUNITY PROPERTY: (COM PROP, COMM PROP, COM PROPERTY, COMM PROPERTY, MARITAL
PROPERTY, HWACP, HUSBAND & WIFE AS COMMUNITY PROPERTY).

Item 4. Certification.

The undersigned hereby certifies that (a) the undersigned is the beneficial
holder of the Eligible Claims above, or the authorized signatory (the
“Authorized Signatory”) of such beneficial holder acting on behalf of the
Holder, (b) the Holder has reviewed a copy of the Plan, the Disclosure
Statement, and the Rights Offering Procedures (including the Rights Offering
Instructions included therein) and (c) the Holder understands that the exercise
of the rights under the Rights Offering is subject to all the terms and
conditions set forth in the Plan, the Rights Offering Procedures and, if
applicable, the Backstop Commitment Agreement.

The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges
that, by executing this Subscription Form, the Eligible Holder named below
(i) has elected to subscribe for Rights Offering Securities for the Subscription
Price designated in Item 2b above and (ii) will be bound to pay such
Subscription Price for Rights Offering Securities it has subscribed for.

Date:                                          
                                   

Name of Eligible Holder:                                         
                                

U.S. Federal Tax EIN/SSN:                                                      

If non-U.S. person, check here and attach appropriate IRS Form W-8 ☐

If U.S. person, check here and attach IRS Form W-9 ☐

Signature:                                                  

Name of Signatory:                                                  

Title:                                                             

Telephone Number:                                                         

Email:                                                         

 

6



--------------------------------------------------------------------------------

Item 5. Representations, Warranties and Agreements

By returning this Subscription Form, the Eligible Holder hereby agrees,
acknowledges and certifies the following:

 

  (1)

If (i) it is resident of or located in the European Economic Area that it is a
qualified investor as defined in Regulation (EU) 2017/1129 (the “Prospectus
Regulation”); or (ii) it is resident of or located in the United Kingdom (the
“UK”) that it is a qualified investor as defined in the Prospectus Regulation as
retained in the UK pursuant to the European Union (Withdrawal) Act 2018; and,
accordingly is:

 

  (A)

An entity required to be authorised or regulated to operate in the financial
market, being one of the following:

 

  (i)

a credit institution;

 

  (ii)

an investment firm;

 

  (iii)

another authorised or regulated financial institution;

 

  (iv)

an insurance company;

 

  (v)

a collective investment scheme or a management company of such scheme;

 

  (vi)

a pension funds and management companies of such funds;

 

  (vii)

a commodity and commodity derivatives dealers;

 

  (viii)

a local;

 

  (ix)

another institutional investor;

 

  (B)

A large undertaking meeting two of the following size requirements on a company
basis:

— balance sheet total: EUR 20 000 000

— net turnover: EUR 40 000 000

— own funds: EUR 2 000 000;

 

7



--------------------------------------------------------------------------------

  (C)

A body or entity representing or owned or controlled by a national and regional
government, for example, a public body that manages public debt at national or
regional level;

 

  (D)

A central bank, an international or supranational institution, such as the World
Bank, the IMF, the ECB, the EIB; or another similar international organization;

 

  (E)

Another institutional investor whose main activity is to invest in financial
instruments, including entities dedicated to the securitisation of assets or
other financing transactions,

 

  (F)

A person or entity other than one falling in one of the categories set out
immediately above, who has, on request, been categorized as a professional
client by an appropriately authorised investment firm subject to the supervision
of a financial regulatory authority in a member state of the EEA or in the
United Kingdom in accordance with Section II of that Annex.

 

  (2)

It has not offered or sold and will not offer or sell any Rights Offering
Securities to any person established or with a registered office in (1) any
member state of the EEA unless such person is a qualified investor as defined in
the Prospectus Regulation; or (2) the UK unless such person is a qualified
investor, as defined in the Prospectus Regulation as retained in the UK pursuant
to the European Union (Withdrawal) Act 2018, and that is (i) an investment
professional within the meaning of Article 19(5) of the Financial Services and
Markets Act 2000 (Financial Promotion) Order 2005 (as amended, the “FPO”) and/or
(ii) a high net worth company (or any other person to whom an offer or sale may
otherwise be lawfully communicated falling within Article 49(2) (a) to (d) of
the FPO).

Item 6. Wire Information in the Event a Refund Is Necessary.

 

Account Name:

 

Bank Account No.:

 

ABA/Routing No.:

 

SWIFT Instructions (as applicable):

 

Bank Name:

 

Bank Address:

 

Reference:

 

Once completed, you must return this Subscription Form (with accompanying IRS
Form W-9 or appropriate IRS Form W-8, as applicable) to the Rights Offering
Subscription Agent at or before the Rights Offering Expiration Time.

 

8



--------------------------------------------------------------------------------

Your completed Subscription Form (with accompanying IRS Form W-9 or appropriate
IRS Form W-8, as applicable) should be emailed, mailed, or delivered by you to
the following address or email address:

If making physical delivery:

 

By First-Class Mail:

[________]

  

By Hand Delivery or Overnight Mail:

[________]

If submitting via email: Tabulation@Epiqglobal.com (please reference “Noble
Subscription Form” in the subject line). Holders who return a Subscription Form
by electronic mail should NOT also submit a paper Subscription Form.

Your completed Subscription Form should only be submitted via ONE approved
method of return.

The method of delivery of the applicable Subscription Form and any other
required documents is at each Eligible Holder’s option and sole risk, and
delivery will be considered made only when actually received by the Rights
Offering Subscription Agent. If delivery is by mail, registered mail with return
receipt requested, properly insured, is encouraged and strongly recommended. In
all cases, you should allow sufficient time to ensure timely delivery at or
prior to 5:00 p.m. New York City Time on the Rights Offering Expiration Time.

 

9



--------------------------------------------------------------------------------

Exhibit 4

Subscription Form for Allowed General Unsecured Claims against Debtor Group C

(Other Than Priority Guaranteed Notes Claims or Legacy Notes Claims)



--------------------------------------------------------------------------------

NOBLE CORPORATION PLC, ET AL.

SUBSCRIPTION FORM

FOR RIGHTS OFFERING1

FOR USE BY ELIGIBLE HOLDERS OF

ALLOWED GENERAL UNSECURED CLAIMS AGAINST DEBTOR GROUP C

(OTHER THAN PRIORITY GUARANTEED NOTES CLAIMS

OR LEGACY NOTES CLAIMS)

IN CONNECTION WITH THE DEBTORS’ DISCLOSURE STATEMENT

DATED OCTOBER 12, 2020

RIGHTS OFFERING EXPIRATION TIME

The Rights Offering Expiration Time is 5:00 p.m. New York City Time on
November 13, 2020.

Please note that your Subscription Form (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) must be actually received by Epiq
Corporate Restructuring, LLC (the “Rights Offering Subscription Agent”), along
with a wire transfer of your Subscription Price to the Rights Offering
Subscription Agent, at or prior to the Rights Offering Expiration Time or the
subscription represented by your Subscription Form will not be recognized, and
you will be deemed forever to have relinquished and waived your right to
participate in the Rights Offering.

Eligible Holders must arrange for payment of the Subscription Price for their
subscription to be received by the Rights Offering Subscription Agent at or
prior to the Rights Offering Expiration Time.

The Rights Offering Securities distributed and issued pursuant to these Rights
Offering Procedures are being distributed and issued by the Company pursuant to
the Rights Offering without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon the exemption from registration
provided in section 1145 of the Bankruptcy Code to the maximum extent possible
and, to the extent such exemption is unavailable, are issued solely to qualified
holders in reliance on the exemption from registration provided by
Section 4(a)(2) under the Securities Act and Regulation D promulgated
thereunder, or another available exemption, as applicable.

None of the Subscription Rights or the Rights Offering Securities issuable upon
exercise of such Subscription Rights distributed pursuant to the Rights Offering
Procedures have been or will be registered under the Securities Act, nor any
state or local law requiring registration for the offer or sale of a security.

 

 

1 

Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Plan or the Rights Offering Procedures.



--------------------------------------------------------------------------------

Please consult the Plan, the Disclosure Statement, and the Rights Offering
Procedures (including the Rights Offering Instructions included therein) for
additional information with respect to this Subscription Form.

If you have any questions, please contact the Rights Offering Subscription Agent
at [______].

SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING PROCEDURES, ALL
SUBSCRIPTIONS SET FORTH IN THIS SUBSCRIPTION FORM ARE IRREVOCABLE.

To subscribe, fill out Items 1 and 2 and read and complete (where applicable)
Items 3, 4, 5, and 6 below.

Item 1. Amount of Eligible Claims.

The undersigned, or the Holder on whose behalf the undersigned is executing this
form, is a Holder of Allowed General Unsecured Claims against Debtor Group C2
(other than Priority Guaranteed Notes Claims or Legacy Notes Claims)
(collectively, the “Class 5C Non-Notes Claims”) in the following aggregate
principal amount(s) or that the person executing this form is an authorized
signatory of that beneficial Holder.

Aggregate principal amount of Class 5C Non-Notes Claims held as of the Record
Date:

$                                                                
                                                  

For the avoidance of doubt, only holders of Allowed General Unsecured Claims
against Debtor Group B or Debtor Group C are entitled to participate in the
Rights Offering, and only with respect to such Allowed Claims. Subject to
Section 9 of the Rights Offering Procedures, the eligibility of any exercise of
Subscription Rights will be determined in good faith by the Debtors in
consultation with the Requisite Backstop Parties, and, if necessary, subject to
a final and binding determination by the Bankruptcy Court.

Item 2. Subscription Rights.

2a. Calculation of Maximum Number of Second Lien Notes. The maximum number of
Second Lien Notes for which you may subscribe is calculated as follows

 

(Insert Principal Amount of Class 5C Non-Notes Claims)    X    [•]    =   
(Maximum Second Lien Notes) (Round DOWN to nearest whole number)

2b. Subscription Price. The undersigned hereby elects to subscribe for Second
Lien Notes for a Subscription Price equal to the amount shown below, on the
terms and subject to the conditions set forth in the Rights Offering Procedures
(Subscription Price automatically includes the related New Shares):

 

Insert the Aggregate Number of Second Lien Notes the Undersigned Elects to
Subscribe For (amount should be less than or equal to “Maximum Second Lien
Notes” from Item 2a above):      

At $1.00010001

per $1.00 of Principal Amount

      Subscription Price:                                       
                              X    $1.00010001    =   
$                                                             

 

2 

“Debtor Group C” means, collectively, the following Debtor: Noble Holding
International Limited.

 

2



--------------------------------------------------------------------------------

Item 3. Payment Instructions and Rights Offering Securities Delivery
Information.

3a. Payment Instructions.

For Eligible Holders of Non-Notes Claims, payment of the Subscription Price
calculated pursuant to Item 2b above shall be made by wire transfer ONLY of
immediately available funds by at or prior to the Rights Offering Expiration
Time in accordance with the following instructions.

U.S. Wire Instructions:

Account Name :

Bank Account No.:

ABA/Routing No.:

Bank Name:

Bank Address:

Reference:

International Wire Instructions:

Correspondent/Intermediary Bank SWIFT:

Correspondent/Intermediary Bank Name:

Correspondent/Intermediary Bank Address:

Beneficiary Account Number:

Beneficiary Name:

Beneficiary Address:

Memo, Special Instructions, Originator to:

Beneficiary Information, Bank to Bank Information:

Please note that the failure to include the claimant name or form number in the
reference field of any domestic or international wire payment may result in the
rejection of the corresponding rights offering submission. In addition, please
also note that payments cannot be aggregated, and one wire should be sent per
Subscription Form submission.

 

3



--------------------------------------------------------------------------------

PLEASE NOTE: NO RIGHTS OFFERING SUBMISSION WILL BE VALID UNLESS THIS
SUBSCRIPTION FORM IS VALIDLY SUBMITTED ALONG WITH THE SUBSCRIPTION PRICE TO THE
RIGHTS OFFERING SUBSCRIPTION AGENT ON OR PRIOR TO THE RIGHTS OFFERING EXPIRATION
TIME.

3b. Rights Offering Securities Delivery Information.

 

  (i)

Nominee Information for Receipt of Rights Offering Securities (If Applicable).

By completing the information in this Item 3(b)(i), a holder may, if applicable,
designate a broker, bank, commercial bank, transfer agent, trust company,
dealer, or other agent or nominee (as applicable, the “Nominee”) to receive the
Rights Offering Securities in accordance with the practices and procedures of
DTC, to be held by the Nominee in an account for the benefit of the holder.

DTC Participant Name:___________________________________________________________

DTC Participant Number:_________________________________________________________

Beneficial Holder Account Number
Reference:________________________________________

DTC Participant Contact Name:___________________________________________________

DTC Participant Contact
Telephone:________________________________________________

DTC Participant Contact
Email:____________________________________________________

 

  (ii)

Registration Information for the Direct Registration of Rights Offering
Securities.

If neither Item 3(b)(i) nor 3(b)(ii) is completed, as applicable, the Rights
Offering Securities will be registered in the holder’s name, as such name is
reflected on the official claims register maintained by the Subscription Agent.

Registered Holder Name3:
________________________________________________________

Registered Holder Name (continued from above, if necessary):
__________________________

Address 1: ____________________________________________________________________

Address 2: ____________________________________________________________________

City, State, and Zip Code:
________________________________________________________

 

 

3 

The name of the registered holder must be as it appears on the Claims Register.

 

4



--------------------------------------------------------------------------------

Foreign Country Name: __________________________________________________________

Telephone Number: _____________________________________________________________

E-Mail Address: ________________________________________________________________

U.S. Tax Identification Number:
___________________________________________________

Check here if non-US (no TIN)  ☐

Please indicate the “account type” that may be used in connection with
registration of your Rights Offering Securities.

Please check only one box:

 

  ☐

INDIVIDUAL ACCOUNT;

 

  ☐

IRA ACCOUNT;

 

  ☐

CORPORATIONS (S-CORP): (ASSOCIATED, ASSOCIATES, ASSOCIATION, CO, CO.

 

  ☐

COMPANY, CORP, CORPORATE/PARTNER, ENTERPRISE(S), FUND, GROUP, INCORPORATED, INC,
INTERNATIONAL, INTL, LIMITED, LTD, LIFETIME LIMITED COMPANY, LLC, L.L.C,
PARTNER, PARTNERS, PLC, PUBLIC LIMITED COMPANY);

 

  ☐

PARTNERSHIP: (LP, L P, L.P., LLP, LIMITED PARTNERSHIP, LIFETIME LIMITED
PARTNERSHIP);

 

  ☐

BANK;

 

  ☐

NOMINEE ACCOUNTS;

 

  ☐

THE NEW C-CORP;

 

  ☐

NON-PROFIT: (CEMETERY, CHURCH, COLLEGE, COMMISSION FOR CHILDREN WITH, COMMISSION
FOR HANDICAPPED, COMMISSION MINISTRIES INC, COMMISSION OF PUBLIC WORKS,
COMMISSION OF BANKING & FOUNDATIONS, HOSPITAL, SCHOOL, SYNAGOGUE, UNIVERSITY);

 

  ☐

FIDUCIARY ACCOUNT: (CUSTODIAN, CO-TRUSTEE, ESTATE, EXECUTOR, EXECUTRIX FBO,
F/B/O, FAO, FIDUCIARY TRUST, ITF, LIFE TEN, PENSION PLAN, INDIVIDUAL NAME PROFIT
SHARING PLAN, RETIREMENT PLAN, 401K PLAN, SELL TRANSFER PLEDGE , STATE UNIFORM
TRANSFER RO MINOR’S ACT, TTEE, TTEES, UW, UTMA, UGMA, USUFRUCT, UNIFIED, UNIF
GIFT MIN ACT, UNIF TRUST MIN ACT, UNIFIED GIFT TO MINORS ACT, UNIFORM GIFT TO
MINORS, UNIFORM TRANSFER TO MINORS, GRAT (GRANTOR ANNUNITY TRUST);

 

5



--------------------------------------------------------------------------------

  ☐

TENANTS IN COMMON;

 

  ☐

TENANTS BY ENTIRETY: (TEN ENT, TENANTS ENT, TENANTS ENTIRETY, TENANTS BY
ENTIRETY, TENANTS BY ENTIRETIES);

 

  ☐

JOINT TENANTS: (JT TEN, JT TEN WROS, JT WROS, J/T/W/R/S, JOINT TENANCY, JOINT
TENANTS WITH RIGHT OF SURVIVORSHIP, JT OWNERSHIP, IF JT ACCOUNT WITH TOD); or

 

  ☐

COMMUNITY PROPERTY: (COM PROP, COMM PROP, COM PROPERTY, COMM PROPERTY, MARITAL
PROPERTY, HWACP, HUSBAND & WIFE AS COMMUNITY PROPERTY).

Item 4. Certification.

The undersigned hereby certifies that (a) the undersigned is the beneficial
holder of the Eligible Claims above, or the authorized signatory (the
“Authorized Signatory”) of such beneficial holder acting on behalf of the
Holder, (b) the Holder has reviewed a copy of the Plan, the Disclosure
Statement, and the Rights Offering Procedures (including the Rights Offering
Instructions included therein) and (c) the Holder understands that the exercise
of the rights under the Rights Offering is subject to all the terms and
conditions set forth in the Plan, the Rights Offering Procedures and, if
applicable, the Backstop Commitment Agreement.

The Holder (or the Authorized Signatory on behalf of such Holder) acknowledges
that, by executing this Subscription Form, the Eligible Holder named below
(i) has elected to subscribe for Rights Offering Securities for the Subscription
Price designated in Item 2b above and (ii) will be bound to pay such
Subscription Price for Rights Offering Securities it has subscribed for.

Date:                                              

Name of Eligible Holder:                                       
                                      

U.S. Federal Tax EIN/SSN:                                                      

If non-U.S. person, check here and attach appropriate IRS Form W-8 ☐

If U.S. person, check here and attach IRS Form W-9 ☐

Signature:                                                  

Name of Signatory:                                                      

Title:                                                     

Telephone Number:                                                             

Email:                                                                 

 

6



--------------------------------------------------------------------------------

Item 5. Representations, Warranties and Agreements

By returning this Subscription Form, the Eligible Holder hereby agrees,
acknowledges and certifies the following:

 

  (1)

If (i) it is resident of or located in the European Economic Area that it is a
qualified investor as defined in Regulation (EU) 2017/1129 (the “Prospectus
Regulation”); or (ii) it is resident of or located in the United Kingdom (the
“UK”) that it is a qualified investor as defined in the Prospectus Regulation as
retained in the UK pursuant to the European Union (Withdrawal) Act 2018; and,
accordingly is:

 

  (A)

An entity required to be authorised or regulated to operate in the financial
market, being one of the following:

 

  (i)

a credit institution;

 

  (ii)

an investment firm;

 

  (iii)

another authorised or regulated financial institution;

 

  (iv)

an insurance company;

 

  (v)

a collective investment scheme or a management company of such scheme;

 

  (vi)

a pension funds and management companies of such funds;

 

  (vii)

a commodity and commodity derivatives dealers;

 

  (viii)

a local;

 

  (ix)

another institutional investor;

 

  (B)

A large undertaking meeting two of the following size requirements on a company
basis:

— balance sheet total: EUR 20 000 000

— net turnover: EUR 40 000 000

— own funds: EUR 2 000 000;

 

7



--------------------------------------------------------------------------------

  (C)

A body or entity representing or owned or controlled by a national and regional
government, for example, a public body that manages public debt at national or
regional level;

 

  (D)

A central bank, an international or supranational institution, such as the World
Bank, the IMF, the ECB, the EIB; or another similar international organization;

 

  (E)

Another institutional investor whose main activity is to invest in financial
instruments, including entities dedicated to the securitisation of assets or
other financing transactions,

 

  (F)

A person or entity other than one falling in one of the categories set out
immediately above, who has, on request, been categorized as a professional
client by an appropriately authorised investment firm subject to the supervision
of a financial regulatory authority in a member state of the EEA or in the
United Kingdom in accordance with Section II of that Annex.

 

  (2)

It has not offered or sold and will not offer or sell any Rights Offering
Securities to any person established or with a registered office in (1) any
member state of the EEA unless such person is a qualified investor as defined in
the Prospectus Regulation; or (2) the UK unless such person is a qualified
investor, as defined in the Prospectus Regulation as retained in the UK pursuant
to the European Union (Withdrawal) Act 2018, and that is (i) an investment
professional within the meaning of Article 19(5) of the Financial Services and
Markets Act 2000 (Financial Promotion) Order 2005 (as amended, the “FPO”) and/or
(ii) a high net worth company (or any other person to whom an offer or sale may
otherwise be lawfully communicated falling within Article 49(2) (a) to (d) of
the FPO).

Item 6. Wire information in the event a refund is necessary.

 

Account Name:

 

Bank Account No.:

 

ABA/Routing No.:

 

SWIFT Instructions (as applicable):

 

Bank Name:

 

Bank Address:

 

Reference:

 

Once completed, you must return this Subscription Form (with accompanying IRS
Form W-9 or appropriate IRS Form W-8, as applicable) to the Rights Offering
Subscription Agent at or before the Rights Offering Expiration Time.

 

8



--------------------------------------------------------------------------------

Your completed Subscription Form (with accompanying IRS Form W-9 or appropriate
IRS Form W-8, as applicable) should be emailed, mailed, or delivered by you to
the following address or email address:

If making physical delivery:

 

By First-Class Mail:

[________]

  

By Hand Delivery or Overnight Mail:

[________]

If submitting via email: Tabulation@Epiqglobal.com (please reference “Noble
Subscription Form” in the subject line). Holders who return a Subscription Form
by electronic mail should NOT also submit a paper Subscription Form.

Your completed Subscription Form should only be submitted via ONE approved
method of return.

The method of delivery of the applicable Subscription Form and any other
required documents is at each Eligible Holder’s option and sole risk, and
delivery will be considered made only when actually received by the Rights
Offering Subscription Agent. If delivery is by mail, registered mail with return
receipt requested, properly insured, is encouraged and strongly recommended. In
all cases, you should allow sufficient time to ensure timely delivery at or
prior to 5:00 p.m. New York City Time on the Rights Offering Expiration Time.

 

9



--------------------------------------------------------------------------------

Exhibit B

Form of Joinder Agreement - Issuer

JOINDER AGREEMENT

This joinder agreement (this “Joinder Agreement”) to the Backstop Commitment
Agreement, dated October 12, 2020 (as amended, supplemented or otherwise
modified from time to time, the “Backstop Agreement”), between Noble Corporation
plc, the other Debtors (as defined in the Backstop Agreement) and the Backstop
Parties (as defined in the Backstop Agreement) is executed and delivered by [●]
(the “Joining Party”) as of [●]. Each capitalized term used but not defined
herein shall have the meaning set forth in the Backstop Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Backstop Agreement, a copy of which is attached to this Joinder
Agreement as Exhibit A (as the same has been or may be hereafter amended,
restated or otherwise modified from time to time in accordance with the
provisions thereof), as [Parent Issuer][Subsidiary Issuer] for all purposes
under the Backstop Agreement.

2. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Joining Party has executed this Joinder
Agreement on the _____ day of _______________.

 

[Joining Party] By:  

 

  Name:   Title:

[Signature Page to Issuer Joinder]



--------------------------------------------------------------------------------

EXHIBIT A

Backstop Agreement

[See attached.]



--------------------------------------------------------------------------------

Exhibit C

Form of Joinder Agreement – Ultimate Subscriber

JOINDER AGREEMENT

This joinder agreement (this “Joinder Agreement”) to the Backstop Commitment
Agreement, dated October 12, 2020 (as amended, supplemented or otherwise
modified from time to time, the “Backstop Agreement”), between Noble Corporation
plc, the other Debtors (as defined in the Backstop Agreement) and the Backstop
Parties (as defined in the Backstop Agreement) is executed and delivered by [●]
(the “Joining Party”) as of [●]. Each capitalized term used but not defined
herein shall have the meaning set forth in the Backstop Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Backstop Agreement, a copy of which is attached to this Joinder
Agreement as Exhibit A (as the same has been or may be hereafter amended,
restated or otherwise modified from time to time in accordance with the
provisions thereof), as a Backstop Party for all purposes under the Backstop
Agreement.

2. Representations and Warranties. The Joining Party hereby makes, as to itself
only, the representations and warranties of the Backstop Parties set forth in
Article V of the Backstop Agreement.

3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Joining Party has executed this Joinder
Agreement on the _____ day of _______________.

 

[Joining Party] By:  

 

  Name:   Title:

[Signature Page to Ultimate Subscriber Joinder]



--------------------------------------------------------------------------------

EXHIBIT A

Backstop Agreement

[See attached.]